Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 1 of 69 PageID 179




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA               )
                                           )
          v.                               ) CASE NO. 3:19-cr-00001-TJC-PDB
                                           )
    JOHN R. NETTLETON,                     )
                                           )
          Defendant.                       )

                   GOVERNMENT’S OMNIBUS RESPONSE
                  TO DEFEFNDANT’S PRETRIAL MOTIONS

    I.    INTRODUCTION

          The United States of America, by and through the Department of Justice,

   Public Integrity Section Acting Chief AnnaLou Tirol, Deputy Chief Todd Gee,

   and Trial Attorney Peter M. Nothstein, hereby submits its Consolidated

   Response to Defendant’s Pretrial Motions. Dkts. 31-36.

    II.   PROCEDURAL BACKGROUND

          On January 8, 2019, the Defendant, John R. Nettleton (“Defendant”),

   then a Captain in the U.S. Navy, was charged by a grand jury sitting in and for

   the Middle District of Florida in a ten-count Indictment (Dkt. 1) with one count

   of Obstruction of Justice, in violation of 18 U.S.C. § 1512(b)(3) (Count One);

   one count of Obstruction of Justice, in violation of 18 U.S.C. § 1512(c)(2)

   (Count Two); one count of Concealment of Material Facts, in violation of 18

   U.S.C. § 1001(a)(1) (Count Three); two counts of Falsification of Records, in
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 2 of 69 PageID 180




   violation of 18 U.S.C. § 1519 (Counts Four and Five); and four counts of False

   Statement, in violation of 18 U.S.C. § 1001(a)(2) (Counts Six through Ten).

           This Court initially set a trial date of May 6, 2019 (Dkt. 14), but at the

   request of the parties, on March 15, 2019 scheduled the jury trial in this matter

   to commence on January 6, 2020. Dkt. 27.

           On July 22, 2019, the Defendant filed six pretrial motions: (1) Motion for

   Leave to File a Jury Questionnaire and for Individual Voir Dire (Dkt. 31); (2)

   Motion to Exclude the Indictment from Being Given to Jurors (Dkt. 31); (3)

   Motion to Strike (Dkt. 33); (4) Motion to Dismiss Count One or Two (Dkt. 34);

   (5) Motion to Suppress Statements (Dt. 35); and (6) Motion in Limine (Dkt.

   36).

           The Government agrees to strike the portion of the Indictment which is

   the subject of the Motion to Strike (Dkt. 33), but opposes the rest of the

   Defendant’s motions.

    III.   FACTS

           The charges in this case stem from the death and investigation into the

   death of Christopher M. Tur (“Tur”), a civilian, at the Naval Air Station,

   Guantanamo (“GTMO”) in Guantanamo Bay, Cuba on or about January 9,

   2015. Tur died after an altercation with the Defendant at the Defendant’s

   home regarding Tur’s accusation that the Defendant was engaged in an




                                            2
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 3 of 69 PageID 181




   extramarital affair with Tur’s wife (“Tur’s Spouse”).

         The Defendant served as the Commanding Officer (“Commander”) of

   GTMO from June 2012 until he was relieved of command on January 21, 2015.

   As the Commander of GTMO, Nettleton had responsibility to ensure the safety

   and well-being of persons under his command at GTMO.            Dkt. 1 at ¶ 5.

   GTMO is part of the Navy Region Southeast (“NRSE”), which is based at

   Naval Air Station Jacksonville, located in Jacksonville, Florida. Id. at ¶ 3. As

   the Commander of GTMO, the Defendant reported to the Commander of the

   Navy Region Southeast (“CNRSE”) and the members of the command staff.

   Id. In January 2015, the CNRSE was Rear Admiral M.J. and her Chief of Staff

   was Captain C.G. Id.

         Tur, Tur’s Spouse, and their children moved to GTMO in May 2011.

   Id. at ¶ 4. Tur was employed as the Loss Prevention Safety Manager at the

   Navy Exchange, a general store serving the GTMO community. Id.

         In the early evening of January 9, 2015 there was a “Hail and Farewell”

   party at the “Hanger Bar” in the basement of the GTMO Officer’s Club, which

   is also known as the “Bayview,” to greet the new incoming GTMO Executive

   Officer (“XO”), and to say goodbye to the outgoing XO. Id. at ¶ 16.

         According to many accounts, the Defendant, Tur, and Tur’s Spouse each

   consumed a significant amount of alcohol at the Hail and Farewell, and the




                                          3
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 4 of 69 PageID 182




   Defendant and Tur’s Spouse spent time near each other in view of other guests,

   including Tur.    Id. at ¶ 17.   At approximately 10:00 p.m., outside of the

   Bayview, Tur yelled at the Defendant and Tur’s Spouse, accusing them of

   having an extramarital affair.     Id. at ¶ 18.   The new XO interceded and

   convinced the Defendant to go to his house, which was just a short distance

   away at the end of the peninsula on which the Bayview is located, known as

   “Deer Point.” Id.

           Shortly after the Defendant returned to his residence, Tur arrived at the

   Defendant’s residence and continued his accusations. The altercation between

   the Defendant and Tur vacillated between conversation, confrontation and

   violence. At one point, Tur called a friend and stated that he was “at the

   Skipper’s house” and that he had “just knocked the Skipper out.” Id. at ¶ 20.

   The friend was able to hear the Defendant stating words to the effect that Tur

   had “just knocked him out.” Id. Later, the Defendant’s teenage daughter—

   the only other person in the Defendant’s home that night—heard from her

   upstairs bedroom shouting and sounds of a physical altercation coming from

   the floor below. Id. at ¶¶ 21-27. At one point, she went to the ground floor

   and saw Tur standing over her father, who was lying on the kitchen floor. Id. at

   ¶ 22.    Later that evening, after the sounds of fighting had stopped, the

   Defendant came into his daughter’s room without a shirt on, and she did not




                                           4
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 5 of 69 PageID 183




   notice any injuries or blood on him. Id. at ¶ 28.

         Forensic testing conducted after a search of the Defendant’s home

   between January 20 and 24 by agents of the Navy Criminal Investigative Service

   (“NCIS”), pursuant to a Command Authorized Search and Seizure, revealed

   Tur’s blood in several rooms of the first floor of the Defendant’s house, as well

   as on the walkway to the Defendant’s boat dock.         Id. at ¶¶ 48, 58.   The

   entrance to the walkway is located a short distance from the side door of the

   Defendant’s home where Tur’s blood was found. NCIS agents also recovered

   a paper towel with Tur’s blood on it in the bushes next to the walkway to the

   dock. Id. at ¶ 48.

         The next morning, January 10, Tur’s Spouse could not find Tur, so she

   and the friend who Tur had called to say he had “knocked out” the Defendant

   contacted the Defendant to see if knew where Tur had gone after the

   Defendant’s house. Id. at ¶ 29. The Defendant said that he did not know, but

   did not tell Tur’s Spouse or the friend that Tur had come inside and that there

   had been a fight that left Tur injured and bloody. Id. Over the course of

   January 10 and into January 11, the GTMO Security Department conducted a

   search for Tur.      Id. at ¶¶ 30-46.   NCIS also began a law enforcement

   investigation into Tur’s disappearance.      At approximately 11:00 a.m. on

   January 11, Tur’s body was found floating in the waters just off the coast of




                                           5
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 6 of 69 PageID 184




   GTMO, nearly in Cuban water.            Id. at ¶ 47.     At that point, NCIS’s

   investigation became a death investigation.

         An autopsy of Tur’s body conducted on January 13 concluded that the

   cause of Tur’s death was drowning, but that before he died, he suffered broken

   ribs and soft tissue damage. Id. at ¶ 55. Tur also had a laceration on his head.

   Id.

         The charges against the Defendant stem from his concealment of

   material facts and affirmative statements he made to other Navy officers and

   personnel from approximately the morning of January 10 through January 15,

   which are detailed in the Indictment (id. at ¶¶ 30-56) as well as in Section VIII.A

   below, insofar as they are relevant to the Motion to Suppress Statements.

         On January 21, the Defendant was removed from command by Rear

   Admiral M.J.

   IV.   MOTION FOR JURY QUESTIONNAIRE [DKT. 31]

         The Defendant has asked this court for the “opportunity to 1) submit a

   proposed juror questionnaire to be provided to all potential jurors, and 2)

   participate in individual voir dire for purposes of questioning potential jurors

   about issues related to pre-trial publicity and the potential jurors’ views on

   military service.” Dkt. 31 at 2.

         It is the Government’s understanding that this Court’s regular practice



                                           6
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 7 of 69 PageID 185




   with regard to jury selection is (1) to allow both parties to propose voir dire

   questions to be asked of the venire by the Court; (2) for the Court to ask the voir

   dire questions of the potential jurors; and (3) for the Court to ask—or allow

   counsel to suggest—follow up questions in the Court’s discretion that may be

   asked at the bench where they concern sensitive topics.          It is further the

   Government’s understanding that this practice is followed even in cases that

   have garnered media attention. See, e.g. Order Scheduling Trial (Dkt. 103), Ex.

   A, United States v. Corrine Brown, 3:16-cr-00093-TJC-JRK (Apr. 13, 2017). To

   the extent the Defendant is requesting that this Court deviate from its regular

   practice, the Government opposes such deviation.

         This cases has garnered some media coverage, but not, as the Defendant

   argues, a “high level” of media coverage that will result in a “very high

   likelihood that a substantial number of persons brought in as potential jurors

   will have some knowledge about this case.” Dkt. 31 at 2. Further, it may be

   true that members of the venire have “preconceived ideas about military service

   and the obligations of servicemembers,” but this Court’s usual voir dire practices

   can effectively detect any such preconceived ideas or whether any juror has

   prejudged the case based on media reports. Id. Moreover, the Defendant will

   be free to suggest voir dire questions designed to expose any prejudices or biases

   of the members of the venire.



                                           7
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 8 of 69 PageID 186




         For these reasons, the Defendant’s Motion For Jury Questionnaire (Dkt.

   31) should be denied.

   V.    MOTION TO PREVENT INDICTMENT FROM GOING TO JURY
         [DKT. 32]

         The Defendant argues in his motion that a copy of the indictment should

   not be provided to the jury during their deliberations because it is a “‘speaking

   indictment’ that goes beyond merely reciting the bare-bones facts necessary to

   meet the elements of the charged offense, but instead gives substantial play-by-

   play details of the Government’s allegations,” and therefore “allowing the

   jurors to receive a copy of the indictment provides the Government an unfair

   advantage over Defendant in that the jurors are presented with a one-sided

   recitation of the prosecution’s case which they can review and refer back to

   when deliberating.” Dkt. 32 at 1.

         It is established precedent in the Eleventh Circuit and throughout the

   nation that it is within a trial court’s discretion to provide a copy of the

   indictment to the jury where the court determines that the indictment would

   help to organize deliberations and the court instructs the jury that the indictment

   is not evidence. Given the complicated and fact-intensive nature of the charges

   against the Defendant, the number of charges, and the expected length of the

   trial, the Government submits that the Court can and should send a copy of the

   indictment to the jury during deliberations.



                                           8
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 9 of 69 PageID 187




       A.     Legal Standard

         As a “general rule,” a “trial court may, in the exercise of discretion, allow

   the indictment to be taken into the jury room.” Bruce v. United States, 351 F.2d

   318, 320 (5th Cir. 1965).      When providing the jury with a copy of the

   indictment, the court should also instruct the jury that the indictment is not

   evidence. See United States v. Haynes, 573 F.2d 236, 242 (5th Cir. 1978) (“The

   jury was properly instructed that the indictment itself did not constitute

   evidence, and the indictment contains no inflammatory or pejorative language

   that would create any prejudice against the accused”). Circuit precedent has

   even upheld providing a copy of the indictment to the jury before trial where a

   proper cautionary instruction was given. United States v. Tucker, 526 F.2d 279

   (5th Cir. 1976). Other circuits are in agreement that an indictment can be

   provided to a jury, along with a cautionary instruction that the indictment is not

   evidence. See, e.g., United States v. Press, 336 F.2d 1003, 1016 (2d Cir. 1964),

   cert. denied, 379 U.S. 965 (1965) (“Indeed in protracted cases involving

   numerous counts such as this one, reference to the indictment often serves as a

   helpful guide in delineating the issues the jury may be called on to decide.”);

   United States v. Todaro, 448 F.2d 64, 66 (3d Cir. 1971).




                                           9
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 10 of 69 PageID 188




       B.       Providing a Copy of the Indictment to the Jury Would Aid in Its
                Deliberations.

            As detailed in the Indictment, the Defendant is charged with ten counts

   of obstruction of justice, concealment, falsification of records, and false

   statements that relate to a series of specific actions he took, mostly, over a

   compressed period of time from January 9, 2015 to January 21, 2015, to conceal

   his knowledge of the circumstances surrounding Tur’s disappearance and death.

   The indictment will provide the jury with this chronological series of events–all

   of which the Government expects will be proven at trial–in a concise, organized

   format that will help it to organize deliberations.      See Dkt. 1 at ¶¶ 16-59.

   Additionally, the indictment will provide the jury with a clear description of the

   charged obstruction, concealment, and false statements, as well as the actions

   the Defendant undertook and how those actions fit into that lengthy

   chronological narrative. Compare id. ¶¶ 61, 63, 65, 67, 69, 71, 73, 75, 77, 79

   with ¶¶ 16-59. In a trial that will involve numerous witnesses and likely last for

   several weeks, an outline of the charges will be of great assistance to the jury in

   its deliberations.

            The Defendant argues that providing the indictment to the jury would

   provide them with only “one party’s – the Government’s – account of the

   disputed events,” which would be a “significant procedural advantage available

   only to the Government.” Dkt. 32 at 2. This argument has been considered



                                           10
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 11 of 69 PageID 189




   by other courts and rejected. See, e.g., Todaro, 448 F.2d at 66 (these complaints

   are answered by “a limiting instruction that the indictment does not constitute

   evidence, but is an accusation only”). Indeed, concerns about prejudice have

   so little merit in deciding whether to provide a jury with the indictment that one

   court of appeals concluded that the district court did not commit plain error

   when it provided the jury with an unredacted copy of an indictment that

   contained inadmissible and prejudicial information about the defendant.

   United States v. Roy, 473 F.3d 1232 (D.C. Cir. 2007).

         For these reasons, this Court should deny the Defendant’s Motion to

   Prevent Indictment from Going to the Jury. Dkt. 32.

   VI.   OPPOSITION TO MOTION TO STRIKE [DKT. 33]

         In light of recent court decisions not binding on this court, the

   government agrees to strike the language “the Department of the Navy

   investigation into the circumstances surrounding the disappearance, injury, and

   death of Tur” in Count Two of the Indictment. Dkt. 1 at ¶ 63; see United States

   v. Young, 916 F.3d 368 (4th Cir. 2019); United States v. Sutherland, 921 F.3d 421

   (4th Cir. 2019).

   VII. OPPOSITION TO MOTION TO DISMISS [DKT. 34]

         The Defendant argues in his Motion to Dismiss (Dkt. 34) that (1) Counts

   One and Two, which charge violations of 18 U.S.C. §§ 1512(b)(3) and



                                          11
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 12 of 69 PageID 190




   1512(c)(2), respectively, are multiplicitous, (2) that the Court should therefore

   dismiss one of these two counts or order the Government to choose between

   them, and (3) that the Court should also dismiss Counts Three through Ten,

   which charge violations of § 1001(a)(1) (Count Three), § 1519 (Counts Four and

   Five), and § 1001(a)(2) (Counts Six through Ten). Dkt. 34 at 4-5. Other than

   discussing the definition of multiplicity and the potential remedies when it is

   found, the Defendant provides no explanation as to why Counts One and Two

   are multiplicitous, or why Counts Three through Ten should be dismissed,

   beyond the following:

                Here, the Government has alleged that Defendant
                committed the exact same acts in Counts One and
                Two, and portions of that same conduct in Counts
                Three through Ten. There are no acts alleged in
                Counts Three through Ten that are not already
                encompassed by Counts One and Two. The
                Government shouldn’t be able to argue to the jury
                that Defendant committed ten separate crimes based
                on the exact same course of conduct which the
                Government could charge in one single count. The
                manner in which the Government has charged
                Defendant raises the risk of jury confusion and a
                compromised verdict.

   Id.

         The Defendant’s arguments are without merit and should be rejected.

   Counts One and Two are not multiplicitous; they charge different offenses with

   different elements, thereby satisfying the standard for avoiding multiplicity set




                                          12
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 13 of 69 PageID 191




   forth in Blockburger v. United States, 284 U.S. 299, 304 (1932). Additionally,

   although some of the conduct charged in Counts Three through Ten overlaps

   with conduct charged in Counts One and Two, there is no legal prohibition on

   the Government’s or grand jury’s power to charge the same conduct in multiple

   ways in the same indictment provided that the offenses have different elements.

         The Defendant further argues that Counts Six through Nine, which

   charge false statements made in violation of 18 U.S.C. § 1001(a)(2), should be

   dismissed because they are lesser-included offenses of Count Three, which

   charges a scheme to falsify and conceal material facts in violation of 18 U.S.C.

   § 1001(a)(1). Dkt. 34 at 5-7. This argument should also be rejected, as the

   Eleventh Circuit and other courts have held that Sections 1001(a)(1) and (a)(2)

   are two distinct offenses that proscribe different conduct.

       A.     Legal Standard

                1.     Multiplicity

         “An indictment is multiplicitous if it charges a single offense in more than

   one count.” United States v. Williams, 527 F.3d 1235, 1241 (11th Cir. 2008)

   (citing Ward v. United States, 694 F.2d 654, 660–61 (11th Cir. 1983)). “A

   multiplicitous indictment not only subjects the Defendant to numerous

   sentences for one offense, but also ‘prejudice[s] the Defendant and confuse[s]

   the jury by suggesting that not one but several crimes have been committed.’”




                                          13
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 14 of 69 PageID 192




   Williams, 527 F.3d at 1241 (quoting United States v. Hearod, 499 F.2d 1003, 1005

   (5th Cir.1974) (per curiam)) (footnote omitted). “A multiplicitous indictment

   therefore violates the principles of double jeopardy because it gives the jury

   numerous opportunities to convict the Defendant for the same offense. We use

   the Blockburger test to determine whether an indictment is multiplicitous,

   verifying that each count requires an element of proof that the other counts do

   not require.” Williams, 527 F.3d at 1241 (citing Ward, 694 F.2d at 661).

                2.     Lesser-Included Offenses

         In Schmuck v. United States, the Supreme Court outlined the “elements

   test” for defining a lesser-included offense. 489 U.S. 705, 720–21 (1989). One

   offense is only included within another if all of the elements of the lesser offense

   comprise a subset of those required in the greater offense. Id. The “elements

   test” looks only at the legal elements; the factual allegations in a case play no

   role in this analysis. See id. at 720–21. “[T]he elements approach involves a

   textual comparison of criminal statutes,” and “promotes judicial economy by

   providing a clearer rule of decision and by permitting appellate courts to decide

   whether jury instructions were wrongly refused without reviewing the entire

   evidentiary record for nuances of inference.” Id.




                                           14
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 15 of 69 PageID 193




       B.       Counts One and Two Are Not Multiplicitous and the Government
                Does Not Need to Choose Between Those Counts, Nor Should the
                Court Dismiss Counts Three Through Ten Based on the Overlap
                of Charged Conduct with Counts One and Two.

            A simple review of the elements of Sections 1512(b)(3) and 1512(c)(2)

   demonstrates that an indictment charging both offenses, like the one in this case,

   is not multiplicitous.

            To violate Section 1512(b)(3), “a defendant must knowingly and willfully

   (1) engage in misleading conduct toward another person, (2) with the intent to

   hinder, delay or prevent the communication of information to a federal official,

   (3) about the commission or the possible commission of a federal crime.”

   United States v. Ronda, 455 F.3d 1273, 1284 (11th Cir. 2006) (citing United States

   v. Veal, 153 F.3d 1233, 1253 (11th Cir. 1998), cert. denied, 526 U.S. 1147

   (1999)).

            To prove a violation of Section 1512(c)(2), the Government must prove

   that: (1) there was an official proceeding taking place; (2) the Defendant

   engaged in conduct which constituted a substantial step toward the commission

   of the crime of obstruction of an official proceeding; (3) the Defendant acted

   corruptly, i.e., with an improper purpose and to engage in conduct knowingly

   and dishonestly with the specific intent to subvert, impede or obstruct the

   proceeding; and (4) the natural and probable effect of the Defendant’s conduct

   would be the interference with the due administration of justice. United States



                                           15
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 16 of 69 PageID 194




   v. Mintmire, 507 F.3d 1273, 1289 (11th Cir. 2007); see also United States v. Friske,

   640 F.3d 1288, 1291 (11th Cir. 2011).

          Plainly, there are multiple elements of both offenses that are not included

   in the elements of the other. For example, a violation of Section 1512(c)(2)

   requires an official proceeding be foreseeable, which is not required by Section

   1512(b)(3). The two offenses clearly satisfy the Blockburger test to avoid being

   multiplicitous or violating the Double Jeopardy Clause when charged in the

   same indictment. See Williams, 527 F.3d at 1241.

          For the same reasons, this Court should reject the Defendant’s more

   general argument that the Court should dismiss Counts Three through Ten—

   for which he provides no citations to authority—because “[t]he Government

   shouldn’t be able to argue to the jury that Defendant committed ten separate

   crimes based on the exact same course of conduct which the Government could

   charge in one single count.” Dkt. 34 at 5. Indeed, if the Government proves

   the allegations in the Indictment to the jury beyond a reasonable doubt, the

   Defendant did commit ten separate crimes. There is no general prohibition

   created by the Double Jeopardy Clause or some other constitutional principle

   on charging the same or similar conduct in multiple counts that have different

   elements, as evidenced by the existence of the Blockburger test itself.

          Moreover, to the extent that the Defendant’s argument may be that




                                           16
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 17 of 69 PageID 195




   Counts Three through Ten are multiplicitous of either Counts One or Two, that

   argument would also have no merit. Subsection (a)(1) of 18 U.S.C. § 1001,

   which is charged in Count Three, has elements different from subsection (a)(2),

   which is charged in Counts Six through Ten.            Both subsections contain

   elements different from Sections 1512(b)(3) and (c)(2).             Additionally,

   falsification of records, in violation of 18 U.S.C. § 1519, which is charged in

   Counts Four and Five, has different elements than all of the other offenses.

       C.     The False Statement Charges in Counts Six to Nine Are Not
              Lesser-Included Offenses of the Concealment in Count Three
              Because Each Offense Involves Separate Elements.

         The Defendant’s argument that false statements made in violation of 18

   U.S.C. § 1001(a)(2) are lesser-included offenses of violations of 18 U.S.C. §

   1001(a)(1) has been rejected by the Eleventh Circuit, which held that Section

   1001 “encompasses two distinct offenses, false representation and concealment

   of a material fact.” United States v. Tobon–Builes, 706 F.2d 1092, 1096 (11th Cir.

   1983). Numerous other circuits have held the same. See, e.g., United States v.

   Shaw, 150 F. App’x 863, 877 (10th Cir. 2005); United States v. Anzalone, 766 F.2d

   676, 682 (1st Cir. 1985); United States v. Diogo, 320 F.2d 898, 902 (2d Cir. 1963);

   United States v. Kenny, 236 F.2d 128 (3d Cir. 1956).

         Courts have held as much because Section 1001 “proscribes two different

   types of conduct: concealment of material facts and false representations.”




                                           17
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 18 of 69 PageID 196




   United States v. Mayberry, 913 F.2d 719, 722 n.7 (9th Cir. 1990). In other words,

   the two offenses satisfy the Schmuck standard because a defendant can perform

   either action without necessarily performing the other. While the “objective of

   both offenses may be the same, to create or foster on the part of a Government

   agency a misapprehension of the true state of affairs. . . . What must be proved

   to establish each offense . . . differs significantly.” Diogo, 320 F.2d at 902.

   “False representations . . . require proof of actual falsity; concealment requires

   proof of willful nondisclosure by means of a ‘trick, scheme or device.’” Id.; see

   also Mayberry, 913 F.2d at 722 n.7 (identifying the same distinction).

   Furthermore, a “conviction under § 1001(a)(1), unlike that under § 1001(a)(2),

   requires proof that the Defendant had a legal duty to disclose the fact

   concealed.” United States v. Curran, 20 F.3d 560, 566 (3d Cir. 1994).

         As part of his lesser-included offense argument, the Defendant maintains

   that each subsection of 18 U.S.C. § 1001 “effectively requires the Government

   to prove the Defendant willfully and knowingly made false statements,” and he

   notes that the false statements alleged in Counts Six through Nine are also

   alleged as actions taken during the falsification and concealment scheme

   charged in Count Three. Dkt. 34 at 6-7. In so arguing, the Defendant ignores

   that Count Three alleges that he took other steps to conceal material facts

   besides making these false statements, such as concealing from Navy personnel




                                          18
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 19 of 69 PageID 197




   that he and Tur had engaged in a physical altercation at his residence that left

   Tur injured. See Dkt. 1 at ¶ 65.

         Most importantly, the Defendant’s analysis wholly misses the point that

   there are elements of Section 1001(a)(2) false statement offenses that are not

   included in Section 1001(a)(1) concealment offenses, and vice versa. As the

   Eleventh Circuit stated in Tobon-Builes, “[f]alse representations under § 1001

   require proof that the Defendant knowingly made a false or fraudulent

   statement; concealment requires proof of willful nondisclosure by means of a

   trick, scheme, or device.   Generally, concealment violations under § 1001

   relate to the nondisclosure of statements required by statute, government

   regulation or form.”    706 F.2d at 1096–97 (internal quotation marks and

   citations omitted).    Accordingly, § 1001(a)(2) offenses cannot be lesser-

   included offenses of § 1001(a)(1) offenses. Schmuck, 489 U.S. at 720–21.

         The Defendant’s arguments should therefore be rejected and the

   Defendant’s Motion to Dismiss (Dkt. 34) should be denied.

   VIII. OPPOSITION TO MOTION TO SUPPRESS STATEMENTS [DKT.
         35]

         The Defendant’s Motion to Suppress Statements seeks to suppress all of

   the Defendant’s statements made to Rear Admiral M.J. and Captain C.G.

   beginning on January 12, 2015. Dkt. 35 at 3. In the motion, the Defendant

   acknowledges that Article 31 of the Uniform Code of Military Justice (UCMJ)



                                         19
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 20 of 69 PageID 198




   does not apply in federal court and that the Defendant was not in “custody” for

   purposes of Miranda v. Arizona, 384 U.S. 436 (1966), but argues that the alleged

   failure of Rear Admiral M.J. and Captain C.G. to advise the defendant of his

   Article 31 or Miranda rights, coupled with the “subtle pressures” and “subtle

   coercion” associated with questioning by military superiors, renders the

   statements involuntary. Dkt. 35 at 7. The defendant’s motion should be

   rejected because (1) Article 31 does not apply in federal court, but even if it did,

   Navy personnel did not violate the Defendant’s Article 31 rights; (2) the

   Defendant’s Miranda rights were not violated because he was never in custody

   or being interrogated; and (3) the Defendant’s statements were all voluntary.

         A.     Additional Facts Regarding The Defendant’s Statements.

         What follows are additional facts from January 2015 relating to the

   statements that the Defendant seeks to suppress.

                1.     January 12

         On January 12 Rear Admiral M.J. and Captain C.G. “learned from the

   Navy Inspector General’s Office that an anonymous complaint had been filed,

   alleging that ‘NETTLETON and Tur’s Spouse had an extramarital affair and

   were engaging in physical contact at the Bayview during the Hail and Farewell

   party on or about January 9, 2015.’” Dkt 1 at ¶ 52; Ex. A (excerpts from

   Captain C.G. grand jury testimony) at 33 (citation to original pagination); Ex.




                                           20
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 21 of 69 PageID 199




   B (statement of Admiral M.J.) at 2. Captain C.G. testified before the grand

   jury that when he learned of this anonymous complaint, he spoke with the

   Inspector General (IG) about initiating an investigation into the complaint to

   “verify or . . . disprove the veracity of the claims.” Ex. A at 34.

          Later that day, Captain C.G. spoke with the Defendant, but did not

   inform him of the complaint because he “didn’t want to taint the . . .

   investigation.”   Ex. A at 34.     Captain C.G. explained that he and Rear

   Admiral M.J. were superior to the Defendant in the chain of command, “[s]o if

   there were a disciplinary issue for him, then we would be responsible for

   administering military justice against Captain Nettleton.” Id. at 35. Captain

   C.G. explained that because of that role in the potential disciplinary process,

                I had to be very careful in my discussions with him,
                because if I were to have begun probing [Nettleton]
                without reading him those types of rights, then that
                information—any information that I might have
                asked him or that he might have revealed, I wouldn’t
                have been able to use then in a subsequent military .
                . . disciplinary proceeding. So I had to be very
                careful.

   Id.   Captain C.G. said that because of his concerns, he was not “probing

   [Nettleton] asking him a whole bunch of questions.” Id. at 35-36. Admiral

   M.J. did not speak with the Defendant on January 12. Ex. B at 2.

                2.    January 13

          On Tuesday, January 13, Captain C.G. received what he referred to as a



                                          21
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 22 of 69 PageID 200




   “strange call” from the Defendant. Ex. A at 36. Captain C.G. said that

   Nettleton “seemed to be a little bit rattled” and told Captain C.G., “I want to

   let you know there’s some crazy rumors.” Id. The Defendant explained: “I

   was out and about doing my work in the community and a couple of folks that

   I know stopped me and said there’s these crazy rumors about me having an

   affair with the wife of this individual who showed up dead.”            Id.   The

   Defendant continued, stating “you know, rumors spread quickly here, but, . . .

   I want you to know there’s absolutely no truth to this rumor. I was not having

   an affair. None of this is going on.” Id.; Dkt. 1 at ¶ 53. The Defendant told

   Captain C.G. that the rumors that he was having an affair with Tur’s Spouse

   “unequivocally” were not true. Ex. A at 37.

         Captain C.G. perceived that the Defendant “was a little bit rattled” so in

   his “role as chief of staff and mentor,” he told the Defendant, “JR, you can’t

   really worry about this stuff. You’ve got a lot to take care of. You’ve got to

   take care of this family. You’ve got a lot of work to do to organize getting folks

   there.” Id. at 40. Captain C.G. explained that the comment about “getting

   folks there” was in reference to the additional NCIS agents and Tur family

   members who needed to be transported to GTMO for the investigation and the

   funeral. Id. at 40.

         Captain C.G. continued:




                                          22
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 23 of 69 PageID 201




                Now there’s an investigation going on. You know,
                you’re telling me it’s not true. Great. That’s all
                going to come out in the wash in this investigation.
                I said, you can’t really focus on that right now. You
                need to focus on doing your job as the commanding
                officer and make sure you’re doing everything you
                can to not only take care of the family, but, you
                know, you have a wider community now. There’s a
                5,000 person community there that’s very isolated,
                very insular, and close that you need to insure that
                the community is taken care of as well.

   Id.

         Also on January 13, Rear Admiral M.J. directed the Defendant to call

   her. Ex. B at 3. Rear Admiral M.J., also concerned about questioning the

   Defendant, did not ask him directly about the incidents of January 9, and

   instead asked the Defendant only for a status update. During this phone call,

   the Defendant volunteered to Rear Admiral M.J., for the first time, that Tur had

   gone missing on or about January 9 after attending a command event earlier in

   the evening, the Hail and Farewell party at the Bayview, at which the Defendant

   had been present. Ex. B at 3; Dkt. 1 ¶ 54. Rear Admiral M.J. directed the

   Defendant to report that information to NCIS. Ex. B at 3. Rear Admiral M.J.

   did not consider this instruction to be a direct order, but expected that he would

   have contacted NCIS as she directed. Id.

                3.    January 14

         According to Captain C.G., on Wednesday January 14 or Thursday




                                          23
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 24 of 69 PageID 202




   January 15, the Defendant called him and said “I need to tell you something”

   and “I wanted to provide some additional information.” Ex. A at 43. The

   Defendant went on to tell Captain C.G. that the previous Friday, January 9,

   there had been a going away party at the Officer’s Club attended by several

   people, including himself, Tur, and Tur’s Spouse. Id. The Defendant said

   that during the event, he had gotten into a verbal altercation with Tur over Tur’s

   accusations that the Defendant was having an affair with Tur’s Spouse. Id.

   The Defendant also said that Tur later came to the Defendant’s house, where

   Tur, standing at the front door to the house, repeated the accusations, which the

   Defendant denied. Id. at 44. The Defendant said that Tur had wanted to

   come into the Defendant’s house, but that the Defendant would not allow him

   to enter because the Defendant’s daughter was home. Id. The Defendant

   explained that at some point, Tur left the Defendant’s house. Id.

         Captain C.G. stated that during this conversation, Nettleton was

   providing him with new facts regarding January 9, which “absolutely shocked”

   Captain C.G. because the facts were “180 degrees out from what [the

   Defendant] had been providing.” Id. at 45. Captain C.G. said that his “jaw

   dropped to my belt line” after hearing the new information. Id . At no point

   did the Defendant tell Captain C.G. that Tur came into his home or that there

   was a physical altercation between the men in the home. Id. at 46.




                                          24
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 25 of 69 PageID 203




         During the conversation, Captain C.G. stated that “as an inquisitive

   person” he “wanted to get some of the details, but I couldn’t do that because I

   would have been soliciting information that would then would have been

   tainted for any type of military justice.” Id. at 47. As a result of this concern,

   he was “very careful” during the conversation not to ask questions of the

   Defendant. Id.

                4.    January 15-16

         Later in the week, either Thursday or Friday, the Defendant made

   another “strange call” to Captain C.G. Id. at 51. The Defendant said to

   Captain C.G. that “this sheds a bad light on me as the CO. It sheds a bad light

   on the Navy because of these untrue rumors that are going around. . . . I know

   how it looks. None of it is true.” Id. The Defendant said, “maybe I should

   resign; maybe you guys should just let me resign as commanding officer and,

   you know, kind of walk away from this thing and that way it doesn’t shed a bad

   light on the command and on the Navy. Id. at 51-52. Captain C.G. replied

   that, “it is what it is at this point. There’s an investigation underway. The

   investigation has to play out now, and so for you to resign really would be moot.

   We have to just let it play out and see where it goes.” Id. at 52.

                5.    January 20

         On Tuesday, January 20, NCIS agents attempted to interview the




                                          25
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 26 of 69 PageID 204




   Defendant. At the beginning of the interview, an agent presented to him the

   written advisement of the offenses of which he was suspected, pursuant to the

   UCMJ. After the agent read the written advisement form’s first two charges,

   which stated that the Defendant was “suspected of adultery and involvement in

   Chris Tur’s death,” the agent asked if the Defendant “understands everything

   on there?” The Defendant responded “I do but, uh,” and then the agent said,

   “This doesn’t mean you did anything, it is a formality.” The Defendant said,

   “I know I haven’t committed any of this, but I’m going to go ahead and invoke

   my rights right now if you are going to accuse me of adultery and involvement

   in the death of Chris Tur. Obviously I’m not going to continue this interview.

   . . . I’d like to have an attorney present.” The interview was then terminated.

         Also on January 20, Rear Admiral M.J. made the decision to relieve the

   Defendant of his command of GTMO. Ex. B at 4. After being relieved of

   command the next day, January 21, the Defendant had a separate conversation

   with Captain C.G. in which he asked if it would be possible to resign instead of

   being relieved, as he had offered to do the week before. Ex. A at 53-54.

   Captain C.G. replied that it would not be possible. Id. at 54.

                6.    January 21

         On January 21, 2015, Captain C.G. arrived at GTMO to assume

   command of the air station. He had a brief conversation with the Defendant,




                                         26
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 27 of 69 PageID 205




   during which the “tone of the conversation was . . . keep your head up.” Ex.

   A at 54. Captain C.G. said to the Defendant, “if what you’re saying is true,

   none of this is true, then it’s all going to come out and you’ll be exonerated.”

   During this brief conversation, the Defendant did not provide any additional

   information relating to his interactions with Tur. Id. at 55.

         B.     Legal Standard

         The Defendant’s sole basis to exclude the statements made by the

   Defendant to Rear Admiral M.J. and Captain C.G. from January 12 and

   thereafter is that those statements were involuntary “due to the inherent ‘subtle

   pressures’ and ‘subtle coercion’ of their military relationship.” Dkt. 35 at 7.

   The Defendant concedes that neither Article 31, because “courts have declined

   to apply the Article 31 exclusionary rule in federal criminal proceedings,” nor

   Miranda, because the Defendant “was not ‘in custody’ for purposes of Miranda,”

   are grounds to suppress any statements by the Defendant.          Dkt. 35 at 4.

   Nevertheless, the Defendant argues by analogy that the Defendant’s statements

   were involuntary because neither Article 31 nor Miranda were complied with.

   Dkt. 35 at 10-13.

                1.     Article 31 is not a Basis to Exclude Statements In Federal
                       Court, and Even if it was, the Defendant’s Article 31 Rights
                       were not Violated.

         Under Article 31 of the UCMJ, no person may




                                          27
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 28 of 69 PageID 206




                request any statement from, an accused or a person
                suspected of an offense without first informing him
                of the nature of the accusation and advising him that
                he does not have to make any statement regarding
                the offense of which he is accused or suspected and
                that any statement made by him may be used as
                evidence against him in a trial by court-martial.

   10 U.S.C. § 831(b).     Military courts have stated that rights warnings are

   required if “(1) the person being interrogated is a suspect at the time of the

   questioning, and (2) the person conducting the questioning is participating in an

   official law enforcement or disciplinary investigation or inquiry.” United States

   v. Swift, 53 M.J. 439, 446 (C.A.A.F. 2000).

         Whether a person is a suspect is an objective question that “is answered

   by considering all the facts and circumstances at the time of the interview to

   determine whether the military questioner believed or reasonably should have

   believed that the servicemember committed an offense.” Id. (citing United

   States v. Good, 32 MJ 105, 108 (CMA 1991)). Information must rise to the level

   of being more than a “hunch” to designate a servicemember as a suspect. Swift,

   53 M.J. at 447.

         Military case law “recognizes the difference between questioning focused

   on the accomplishment of a military mission, including an administrative

   function, and questioning to elicit information for use in disciplinary

   proceedings. Id. at 446 (citing United States v. Brown, 40 MJ 152, 154 (CMA




                                          28
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 29 of 69 PageID 207




   1994); United States v. Shepard, 38 MJ 408 (CMA 1993)).              Whether the

   questioning was part of a law enforcement or disciplinary investigation “is

   determined by assessing all the facts and circumstances at the time of the

   interview to determine whether the military questioner was acting or could

   reasonably be considered to be acting in an official law-enforcement or

   disciplinary capacity.” Swift, 53 M.J. at 446 (internal citations omitted).

         Article 31, by its terms, is “directed solely to the . . . suppression of

   evidence in court-marital proceedings, and [does] not purport to apply to federal

   court proceedings. United States v. Newell, 578 F.2d 827, 833 (9th Cir. 1978);

   United States v. Singleton, 600 F.2d 553, 555 (5th Cir. 1979) (“Article 31(b) by its

   terms is limited to evidence used in a trial by court-martial.”); 10 U.S.C. § 831(d)

   (“No statement obtained from any person in violation of this Article . . . may

   be received in evidence against him in a trial by court-martial.”); see also Burns

   v. Wilson, 346 U.S. 137, 140 (1953) (“Military law, like state law, is a

   jurisprudence which exists separate and apart from the law which governs in

   our federal judicial establishment.”). Unlike Miranda, the “primary source of

   the [Article 31] rights warning requirements in military law is a statutory

   enactment, not constitutional adjudication.” Swift, 53 M.J. at 445. As an

   example, the protections of Article 31 must be read even when a suspect is not

   in custody. United States v. Baird, 851 F.2d 376, 383 (D.C. Cir. 1988).



                                           29
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 30 of 69 PageID 208




         The Defendant concedes that Article 31 does not apply in federal court,

   but argues that one reason the Defendant’s statements were involuntary was

   that the Defendant was improperly not advised of his Article 31 rights. This is

   not the case; the statements by the Defendant to Rear Admiral M.J. and Captain

   C.G. from January 12 and thereafter were not obtained in violation of Article

   31. Assuming for present purposes that Rear Admiral M.J. and Captain C.G.

   suspected, or reasonably should have suspected, the Defendant of violations of

   the UCMJ, the record shows that both Rear Admiral M.J. and Captain C.G.

   were cognizant of the Defendant’s rights and so did not question him regarding

   his potential exposure.

         Most of the Defendant’s statements involve information he volunteered

   during conversations that the Defendant initiated. See Ex. A at 36, 43. Any

   questions asked by Rear Admiral M.J. and Captain C.G. were administrative

   questions focused on the “accomplishment of a military mission,” such as

   questions intended to obtain status updates, the welfare of the air station, and

   then later the arrangements for Tur’s funeral and his family’s travel to GTMO.

   See Swift, 53 M.J. at 446. The Defendant does not allege, and has provided no

   evidence to suggest, that either Rear Admiral M.J. or Captain C.G. asked the

   Defendant questions intended “to elicit information for use in disciplinary

   proceeding.” Id. Although Article 31 is not a basis to suppress the statements,




                                         30
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 31 of 69 PageID 209




   to the extent that the Navy’s compliance with Article 31 is relevant to the

   Court’s determination of the voluntariness of the Defendant’s statements, the

   record does not establish a violation of Article 31.

                 2.     The Defendant’s Miranda Rights Were Not Violated.

          Likewise, the Defendant argues that the fact that he was not advised of

   his Miranda rights is a factor showing that his statements were involuntary, Dkt.

   35 at 10, but the Defendant’s Miranda rights were not violated. A member of

   the military subject to custodial interrogation is entitled to be advised of his right

   against self-incrimination and right to representation by an attorney, just a

   civilian. United States v. Rogers, 659 F.3d 74, 78 (1st Cir. 2011); see Garcia v.

   Singletary, 13 F.3d 1487, 1489 (11th Cir. 1994) (Miranda warnings must precede

   any “custodial interrogation.”).

          “Custodial interrogation” occurs whenever law enforcement officers

   question a person after taking that person into custody or otherwise significantly

   deprive a person of freedom of action. Rogers, 659 F.3d at 77 (citing Miranda,

   384 U.S. at 444).

          Even if a person has not been formally arrested, advice of Miranda rights

   is required if there is a restraint on freedom of movement “of the degree

   associated with a formal arrest.” Minnesota v. Murphy, 465 U.S. 420, 430 (1984).

   The test is objective; “[t]he only relevant inquiry is how a reasonable man in the



                                            31
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 32 of 69 PageID 210




   suspect’s position would have understood his situation.” Berkemer v. McCarty,

   468 U.S. 420, 442 (1984). “[I]n order for a court to conclude that a suspect is

   in custody, it must be evident that, under the totality of the circumstances, a

   reasonable man in the suspect’s position would feel a restraint on his freedom

   of movement fairly characterized as that ‘degree associated with a formal arrest’

   to such extent that he would not feel free to leave.” Id. (citations omitted).

   “[U]nder the objective standard, the reasonable person from whose perspective

   ‘custody’ is defined is a reasonable innocent person.” United States v. Moya, 74

   F.3d 1117, 1119 (11th Cir. 1996) (emphasis added). Due to the differences in

   military and civilian life, a member of the military may be deemed to be in

   custody for Miranda purposes when subject to a direct order to report to a certain

   place or to make a statement. See, e.g., Rogers, 659 F.3d 79.

         The Defendant concedes that the Defendant “was not ‘in custody’ for

   purposes of Miranda.” Dkt. 35 at 4. Despite that concession, the Defendant

   argues, to the contrary, that Miranda warnings were required because the

   Defendant was in custody for Miranda purposes, in the military context. Id. at

   10 (“The Court should suppress Defendant’s statements because Rear Admiral

   M.J. and Captain C.G. failed to give a rights warning as required by the Fifth

   Amendment. Interpreting the Fifth Amendment, Miranda requires a rights

   warning when there is a custodial interrogation.”).



                                          32
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 33 of 69 PageID 211




         The facts show that the Defendant was not in custody under any

   formulation; he was never ordered to appear anywhere or to make a statement,

   and the Defendant does not allege that he was. With the exception of his brief

   conversation with Captain C.G. at the airport when he was departing GTMO

   all of the Defendant’s statements from January 12, 2015 and thereafter were

   made to Rear Admiral M.J. and Captain C.G. over the telephone.                 The

   Defendant argues that this fact is of no moment (Dkt. 35 at 9) but it is relevant

   when considered as part of the totality of the circumstances, as is the fact that

   the Defendant initiated most of those phone calls of his own volition for the

   purpose of volunteering information to Rear Admiral M.J. and Captain C.G.

   The one phone call that the Defendant was directed to initiate was the January

   13 call to Rear Admiral M.J., but that directive was not a direct order, and the

   Defendant was not ordered to make any incriminating statements on the phone

   call. None of the circumstances suggest that the Defendant did not feel free to

   terminate the encounters with Rear Admiral M.J. or Captain C.G.1 He was

   never in custody for Miranda purposes.



   1
           To the extent that the Defendant argues that the directive from Rear Admiral
   M.J. to call him was effectively an order to the Defendant to appear and make a
   statement, the record shows that the Defendant feels comfortable ignoring such
   directives. Rear Admiral M.J. also directed—not ordered—the Defendant to provide
   the information he gave to her to NCIS, which the Defendant did not do. Clearly the
   “subtle pressures” and “subtle coercions” of the military hierarchy did not overbear
   the Defendant’s will with regard to notifying NCIS.


                                           33
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 34 of 69 PageID 212




         The Defendant acknowledges that other courts have found that

   servicemembers in situations similar to, if not more apparently custodial than,

   the Defendant’s situation were found not to be custodial. Dkt. 35 at 12. In

   United States v. Santiago, a Navy Lieutenant was questioned by NCIS

   investigators, during what the Lieutenant understood to be an administrative

   inquiry. 966 F. Supp. 2d 247, 261 (S.D.N.Y. 2013). The Lieutenant was told

   the interview was voluntary, remained armed during the interview, was not

   restrained in any way, was not accused of wrongdoing, and remained calm

   during the interview.    Id.   The court found that the circumstances of the

   interview were non-custodial, for Miranda purposes. Id. at 264.

         The Defendant argues that the Santiago court “fails to adequately

   recognize the ‘subtle pressures’ or ‘subtle coercion’ in the military context that

   undermines the voluntariness of statements made by inferior officers when

   questioned by superiors.” Dkt. 35 at 12. This is not so; the Santiago court

   directly addressed that argument:

                [I]in a classically hierarchical institution like the
                military, where a subordinate has no choice but to
                obey the lawful order of a superior, a “reasonable
                person” in Defendant’s position might well feel
                “coerced” to participate in what is described to him
                as a “voluntary” interview with a superior officer—
                even more “coerced” than a civilian feels when a
                police officer stops him and asks him questions.

   Santiago, 966 F. Supp. 2d at 261. According to the Santiago court, the fact that



                                          34
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 35 of 69 PageID 213




   a servicemember may feel an additional amount of “coercion” when

   interviewed by a superior officer, “does not mean, however, that every time a

   superior questions a subordinate in the military, the subordinate is ‘in custody’

   within the meaning of Miranda.” Id. at 262. The court followed this with

   “Rogers does not go so far,” referencing United States v. Rogers, 659 F.3d 74 (1st

   Cir. 2011), cited by the Defendant for the proposition that the “subtle coercion”

   and “subtle pressure” present in the military context renders any questioning by

   a superior officer to be custodial and involuntary. Dkt. 35 at 12. As the

   Santiago court recognized, this is not the law.

         In Rogers, the First Circuit reiterated that Miranda applies in the military

   context, and that the question of whether a servicemember is in custody turns

   on “whether a reasonable person in the circumstances would have felt at liberty

   to terminate the interrogation and leave.” 659 F.3d at 78 (internal citation and

   quotation marks omitted).       The court found in that case that a non-

   commissioned officer was in custody for Miranda purposes where he was

   ordered by a superior officer to return home, where he found military police

   executing a search warrant and questioning his pregnant wife. Id. The critical

   fact in finding that he was in custody was “[n]ot only was he under a military

   order to be there at the time, but a reasonable person could not have doubted

   that the commanding officer had been aware of what was ahead and was




                                          35
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 36 of 69 PageID 214




   purposely ordering his subordinate into the company” of military law

   enforcement. Id. The court stated that “this order reasonably carried at least

   (and probably more than) what the . . . ‘subtle coercion,’ . . . and ‘subtle

   pressures,’ to speak with the representatives of authority. Id. at 78 (internal

   citations omitted, emphasis added). By contrast in this case, the Defendant

   was not ordered to appear anywhere or to make any statements.

         However, even if the Defendant was ordered to appear, or if Rear

   Admiral M.J.’s directive to the Defendant to call her was construed as an order,

   this would not necessitate a finding that he was in custody. In United States v.

   Baird, 851 F.2d 376, 380 (D.C. Cir. 1988), the court found an interview to be

   non-custodial based on a totality of the circumstances, despite the fact that the

   fact that the servicemember was ordered to appear for the interview.

         The Santiago court also recognized that United States v. Shafer, 384 F.

   Supp. 486, 489 (N.D. Ohio 1974), also relied upon by the Defendant, does not

   hold “that every interview of a military subordinate by a superior officer is

   custodial in nature. In fact, Shafer plainly holds to the contrary.” Santiago,

   966 F. Supp. 2d at 262, see Dkt. 35 at 10-11. In Shafer, the court stated that “[i]t

   has been held that ‘custody’ over military personnel occurs when there has been

   some assumption of control over their movements. . . . This ‘control’ may take

   many forms, such as ordering a person to appear at a specified time and place




                                           36
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 37 of 69 PageID 215




   for the purpose of making a statement.” 384 F. Supp. at 488 (internal citations

   omitted). In light of that principle, the court held that servicemembers were in

   custody when ordered to report to a specific location with the express intention

   that they make a statement. Id.

          The facts show that the Defendant’s statements to Rear Admiral M.J.

   and Captain C.G. were volunteered by the Defendant in phone calls that he

   initiated. He was never ordered to appear anywhere or to make statements.

   No Navy personnel assumed control over his movements or made him feel that

   he was not free to terminate the encounter. The Defendant was not in custody

   for Miranda purposes at any time, and therefore was not entitled to Miranda

   warnings. None of his statements were obtained in violation of Miranda.2

                 3.      The Defendant’s Statements Were Voluntary.

          A statement obtained not in violation of Article 31 or Miranda may

   nevertheless violate a defendant’s Fifth Amendment rights if it was not

   voluntarily given. Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973). The

   Defendant argues that his statements made to Rear Admiral M.J. and Captain

   C.G. beginning on January 12, 2015 were involuntary under the Fifth

   Amendment. Dkt. 35 at 5-6.



   2
          Although not argued by the Defendant, even if he was “in custody” for Miranda
   purposes, the Defendant was not subject to “interrogation” for Miranda purposes, just as
   he was not being questioned for Article 31 purposes.


                                             37
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 38 of 69 PageID 216




         In determining whether a defendant’s will was overborne in a particular

   case, the Court has assessed the totality of all the surrounding circumstances—

   both the characteristics of the accused and the details of the interrogation.

   Some of the factors taken into account have included the youth of the accused,

   lack of education, low intelligence, the lack of any advice to the accused of his

   constitutional rights, the length of detention, the repeated and prolonged nature

   of the questioning, and the use of physical punishment such as the deprivation

   of food or sleep. Schneckloth, 412 U.S. at 226 (internal citations omitted).

         The Defendant’s statements were voluntarily given, viewing the totality

   of the circumstances. The Defendant is a highly-educated and high-ranking

   officer in the United States Navy who, at the time of these statements, was

   charged with the command of a Naval Air Station located in a country with

   whom the United States had, at best, complicated diplomatic relations. In that

   capacity he was responsible for the lives of 5,000 military and non-military

   individuals.   As commanding officer of GTMO, his responsibility was

   “absolute” and his authority was “commensurate with his responsibility.”

   Dkt. 1 at ¶ 5(b); U.S. Navy Regulation Ch. 8, § 1, art 0802 (codified at 32 C.F.R.

   § 700.802).    Furthermore, as commander, the Defendant was required to

   “exercise leadership through personal example, moral responsibility, and

   judicious attention to the welfare of persons under [his] control or supervision.”




                                          38
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 39 of 69 PageID 217




   Id.   Admiral M.J. considered the Defendant one of her “higher rated

   installation Commanders” who has “historically fully informed [her] relative to

   any matters requiring [her] attention.” Ex. B at 5. Simply put, the Defendant

   was not the type of person whose will could be easily overborne.

         The Defendant’s statements were offered voluntarily, over the phone in

   relatively brief phone calls that were initiated by the Defendant, not because of

   direct questioning, let alone “interrogation” (in the common sense of the word).

   There was no detention, no questioning intended to elicit incriminating

   information, and no physical punishment. All the Defendant had to do to

   terminate the encounter was hang up the phone, or not make the call at all.

         The Defendant’s sole basis for his argument that his statements were

   involuntary are the “inherent ‘subtle pressures’ and ‘subtle coercion’ of [the]

   military relationship” between the Defendant and his superior officers: Rear

   Admiral M.J. and Captain C.G. Dkt. 35 at 7. However, the Defendant does

   not provide a single case finding that the relationship between a superior and

   inferior officer alone can render a statement involuntary. See id. The only two

   cases cited by the Defendant in support of this proposition, Rogers and Shafer,

   found only that the servicemembers in question were in custody for Miranda

   purposes, not that their statements were involuntary. See Dkt 35 at 10-11;

   Rogers, 659 F.3d at 77; Shafer, 384 F. Supp. at 490. To the contrary, federal




                                          39
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 40 of 69 PageID 218




   courts have routinely found statements made by servicemembers to their

   superior officers to be voluntary. See, e.g., Sasen v. Spencer, 879 F.3d 354, 365 (1st

   Cir. 2018) (finding statements made by a Chief Petty Officer to a Lieutenant to

   be voluntarily made).

          The Defendant does not cite any cases to support his position on the

   voluntariness of his statement.      In United States v. Armstrong, cited by the

   Defendant, the U.S. Court of Military Appeals addressed the question of “the

   admissibility in evidence of a blood specimen extracted from the appellant at a

   military hospital soon after the automobile accident which gave rise to the

   charge of involuntary manslaughter.” 9 M.J. 374, 375 (C.M.A. 1980), see Dkt.

   35 at 7. The court held that Article 31(b) does not “require that a warning be

   given before the investigator obtained from a suspect evidence which would not

   constitute a communication by that suspect.” Armstrong, 9 M.J. at 378. In

   discussing the statutory purpose of Article 31, the court noted that at the time it

   was passed, it provided unprecedented protections, but Congress nevertheless

   deemed Article 31 “necessary because of subtle pressures which existed in

   military society.” Id.

          The court did not hold, as suggested by the defense, that the “subtle

   pressures” existing in the interaction between a high-ranking Navy officer and

   his commanding officer rendered any statement per se involuntary.




                                            40
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 41 of 69 PageID 219




   Furthermore, although the Defendant is correct that Rear Admiral is one of the

   highest ranks in the Navy, but it is only one rank above the Defendant’s rank,

   Captain. The Defendant and Captain C.G. shared a rank, though Captain

   C.G. served as Chief of Staff to Rear Admiral M.J. This is not a situation,

   however, where a low-ranking enlisted person is being questioned by a senior

   commissioned officer.

          The Defendant argues that Rear Admiral M.J.’s ability—and Captain

   C.G.’s ability, as a representative of Rear Admiral M.J.—to arrest or confine

   the Defendant weighs against the voluntariness of the statements, but this

   ignores that no such threats were made and there is no evidence in the record

   that such threats were perceived by the Defendant.            Dkt. 35 at 9.

   Furthermore, the Defendant claims that Article 9 could have been invoked if he

   refused to answer questions, but as described above, the statements made by the

   Defendant were volunteered, not the product of questioning by Rear Admiral

   M.J. or Captain C.G., and no such threats to invoke Article 9 were made.

          Viewing the totality of the circumstances, the Defendant’s statements

   were voluntarily made.

    IX.   OPPOSITION TO MOTION IN LIMINE 1 [DKT. 36]

          The Defendant moves in limine to exclude certain evidence and




                                         41
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 42 of 69 PageID 220




   arguments. These motions should be rejected as they are without merit.3

          A.     C.D. Can Properly Provide Lay Witness Testimony that the
                 Blood on the Paper Towel He Found in the Area of the
                 Defendant’s Personal Boat Dock, which was Later Confirmed
                 to Contain Tur’s DNA, Appeared to Have Been Used for
                 Cleaning Blood Up and Not From Being Pressed Against a
                 Wound.

          As discussed above, and alleged in the Indictment (Dkt. 1 at ¶ 48), at

   approximately 1:00 p.m. on Sunday January 11, 2015, persons still searching

   for Tur, unaware that his body had been recovered in Guantanamo Bay a few

   hours earlier, discovered a paper towel with a reddish-brown stain on it near the

   base of the pier in Nettleton’s backyard. DNA testing later confirmed that the

   bloodstain on the towel was a match for Tur’s DNA. Dkt. 1 at ¶ 48.4 One of

   the persons who initially located the towel, C.D., explained to investigators in


   3
           The Defendant moved in limine to exclude the following three categories of
   information that the Government does not intend to introduce in its case-in-chief: (1)
   evidence or comments that the Defendant had an affair with K.B. based on
   information provided in discovery, such as text messages between them; (2) evidence
   that the Defendant’s son destroyed or attempted to destroy the cell phone that he used
   to communicate with the Defendant and others on the night of January 9, 2015, and
   in the days thereafter when Tur was missing and then discovered dead; and (3) that
   when the Defendant spoke with Captain D.D. on January 10, 2015, while Tur was
   missing but not yet found dead, the Defendant spoke about Tur as though he were
   already dead. Dkt. 36 at 4-5. Accordingly, the Government does not address those
   arguments herein. In the event the Government decides to attempt to introduce this
   evidence, such as in response to answers provided by the Defendant if he testifies, the
   Government will notify the Court and the Defense.
   4
          Later in the day, personnel from CID and NCIS arrived to recover the paper
   towel. Dkt. 1 at ¶ 48. Nettleton was nearby when one of the Navy personnel
   recovering the item stated that it appeared to have blood on it, and Nettleton
   responded, “That’s probably nothing.” Id.


                                             42
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 43 of 69 PageID 221




   an interview that when he first saw the towel, he observed what appeared to be

   blood on it, turned it over with a stick, and then saw that the towel was saturated

   more heavily on the bottom. C.D., who is a 22-year veteran of the Department

   of Defense Fire Service and has advanced training as an emergency medical

   technician (“EMT”), told investigators that the saturation appeared to be

   consistent with coming from cleaning up blood and not from it being pressed

   against a wound.

         The Defendant argues that C.D.’s description of the appearance of the

   bloodstain should be excluded from the trial because it is a “speculative and

   unreliable” lay opinion, C.D. “did not observe how the blood got onto the paper

   towel,” and C.D. is not testifying as an expert witness. Dkt. 36 at 1-2. The

   Defendant’s arguments should be rejected for the reasons discussed below.

                1.     Legal Standard

         Under Federal Rule of Evidence 602, a “witness may testify to a matter

   only if evidence is introduced sufficient to support a finding that the witness has

   personal knowledge of the matter. Evidence to prove personal knowledge may

   consist of the witness’s own testimony. This rule does not apply to a witness’s

   expert testimony [admitted] under Rule 703.” In applying Rule 602, courts

   have allowed witnesses who are not qualified as experts to testify about

   common occurrences that the witnesses have observed.




                                           43
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 44 of 69 PageID 222




         For example, a police officer was able to testify that “‘a lot of the

   residents’ in the Hickory public housing project sell crack to supplement their

   incomes” because he was familiar with drug dealing in a neighborhood housing

   project. United States v. Smith, 451 F.3d 209, 223 (4th Cir. 2006). Likewise, in

   applying Rule 602, courts have held that it does not matter that not every part

   of a witness’s testimony on a subject is based solely on direct sensory perception.

   See, e.g., United States v. Neal, 36 F.3d 1190, 1206 (1st Cir. 1994) (bank employee

   could testify about bank’s status as an FDIC insured institution and its nexus to

   interstate commerce, even when that knowledge was derived in part from

   reviewing records, because personal knowledge under Rule 602 “can include

   inferences and opinions, so long as they are grounded in personal observation

   and experience.”) (internal quotation marks and citations omitted).

         Additionally, under Rule 701, the opinion of a lay witness is admissible

   if it is: (a) rationally based on the witness’s perception; (b) helpful to clearly

   understanding the witness’s testimony or to determining a fact in issue; and

   (c) not based on scientific, technical, or other specialized knowledge within the

   scope of Rule 702” regarding the qualifications for expert witnesses.      Even if

   a lay witness possesses specialized knowledge, “Rule 701 does not prohibit lay

   witnesses from testifying based on particularized knowledge gained from their

   own personal experiences.” United States v. Hill, 643 F.3d 807, 841 (11th Cir.




                                           44
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 45 of 69 PageID 223




   2011) (in prosecution for mortgage fraud and money laundering, proper for

   employees of victim financial institutions to testify as lay witnesses about

   whether their financial institutions would have granted loans if not for

   fraudulent representations because it was based on the witnesses’ personal

   experiences as officers of financial institutions with knowledge of their

   companies’ policies and the specific transactions at issue); see also United States

   v. Wilson, 605 F.3d 985, 1025 (D.C. Cir. 2010) (“Unlike experts, lay witnesses

   must base their testimony on their experiential perception and not on scientific,

   technical, or other specialized knowledge within the scope of Rule 702. This

   requirement ensures that lay testimony is the product of reasoning processes

   familiar to the average person in everyday life. Moreover, it avoids the risk

   that the reliability requirements set forth in Rule 702 will be evaded through the

   simple expedient of proffering an expert in lay witness clothing.”) (citations and

   internal quotation marks omitted); United States v. Hassan, 742 F.3d 104, 135-36

   (4th Cir. 2014) (witnesses can draw inferences about conversations in which

   they participated because under Rule 701, a lay witness may draw inferences

   that are “rationally based on the witness’s perception,” if those inferences

   require no specialized expertise); United States v. Aguilar-Acevedo, 488 F. App’x

   243, 244 (9th Cir. 2012) (in matter involving charges of assault on a federal

   officer, the trial court “did not err in permitting lay witnesses to establish bodily




                                            45
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 46 of 69 PageID 224




   injuries    because       the     testimony       was      based      on      the

   witnesses’ personal observations and recollection of concrete facts, and it did

   not require specialized or technical knowledge to establish that a person was

   injured by rocks hitting his head.”); Barnes v. District of Columbia, 924 F. Supp.

   2d 74, 83 (D.D.C. 2013) (“Lay opinion testimony is admissible if the specialized

   knowledge at issue was gained though experience rather than through scientific

   or technical training, so long as the witness testified based solely on personal

   experience with the case at issue.”) (internal quotation marks and citations

   removed).

                2.     C.D.’s Testimony About the Appearance of the Bloodstain
                       on the Paper Towel is Admissible and is Not Improper
                       Expert Testimony.

          C.D. is expected to testify that when the towel was first discovered, the

   heavy saturation of the blood on the bottom of the paper towel appeared to him

   to be consistent with the towel being used to clean up blood rather than being

   pressed against a wound. This testimony is relevant to establish that the towel

   may have been used to aid in the charged obstruction and concealment offenses.

   It is factual testimony that is based on his personal observations, as

   supplemented by his normal experiences as a veteran of the DOD Fire Service

   and as a trained EMT, and as such it is well within the bounds of Rule 602.

          To the extent that C.D.’s testimony is a lay opinion instead of fact




                                          46
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 47 of 69 PageID 225




   testimony based on C.D.’s personal knowledge–which the Government does

   not concede it is—it would also be properly admitted under Rule 701 as it is

   “based on particularized knowledge gained from [C.D.’s] own personal

   experiences.” Hill, 643 F.3d at 841. Describing the bloodstain, based on

   personal observations, is no different than a witness explaining that a car

   appeared to be speeding, or that a person appeared to be drunk, which are all

   types of statements permissible as lay opinions. United States v. Marshall, 173

   F.3d 1312, 1315 (11th Cir. 1999) (holding that testimony by officer that drugs

   had to come from the defendants was inadmissible because under Rule 701,

   “the opinion of a lay witness on a matter is admissible only if it is based on first-

   hand knowledge or observation—for example, a witness’ opinion that a person

   with whom he had spoken was drunk, or that a car he observed was traveling

   in excess of a certain speed.”).

          Although “Rule 701 forbids the admission of expert testimony dressed in

   lay witness clothing,” Rule 701 “does not interdict all inference drawing by lay

   witnesses.” United States v. Perkins, 470 F.3d 150, 156 (4th Cir. 2006) (quoting

   United States v. Santos, 201 F.3d 953, 963 (7th Cir. 2000). Such lay inferential

   opinion testimony is helpful to a jury because often a witness may be able to

   describe some details that produced the opinion, but not all, and the lay opinion

   is helpful in such a case because it “fills gaps that would be left by an incomplete




                                            47
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 48 of 69 PageID 226




   description of the witness’s perceptions.”      See Helpful to Understanding

   Testimony Determining a Fact, 29 Fed. Prac. & Proc. Evid. § 6255 (2d ed.)

   (giving example that a lay witness can opine that a person was angry because,

   although the witness can describe that he observed the person with a furrowed

   brow and a frown, the opinion that the person was angry provides more clarity

   than does describing the perceptions that made the witness believe the person

   was angry as opposed to experiencing some other emotion). Accordingly, the

   type of factual description C.D. can provide for the jury is both helpful and

   properly admissible under both Rules 602 and 701.

         B.     Evidence Concerning the Results of the Use of the Forensic Tool
                “Bluestar” to Search for the Presumptive Presence of Blood in
                the Defendant’s Residence and on His Private Boat Dock is
                Properly Admissible Under the Daubert Standard Because
                Bluestar is Scientifically Reliable and DNA Testing Confirmed
                that Tur’s Blood Was Recovered from Both Locations.

         The Defendant has moved to exclude evidence and testimony concerning

   investigators’ use of the forensic tool known as “Bluestar” to test for the

   presence of blood at the Defendant’s residence and on the railings of his private

   boat dock outside his residence because, in the Defendant’s view, “such

   testimony is based solely on the purported discovery of blood through the use

   of Bluestar” and does not meet the standard for the admission of scientific

   evidence established in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

   (1993). Dkt. 36 at 2-3.


                                          48
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 49 of 69 PageID 227




         The Defendant’s arguments are based on a misreading of both the law

   and the facts concerning the forensic evidence recovered from both the

   residence and the area of the boat dock. Bluestar is a reliable presumptive test

   for the presence of blood, and evidence concerning Bluestar–such as testimony

   regarding its use and photographs that show where the application of Bluestar

   yielded positive results for the presumptive presence of blood–meets the

   standards for admission established in Daubert. In any event, the Defendant

   incorrectly asserts that there was no confirmation of the Bluestar results, even

   though DNA testing confirmed the presence of Tur’s blood and/or DNA in

   locations where Bluestar testing had shown the presumptive presence of blood

   in the residence and in the area of the boat dock. Accordingly, the Defendant’s

   arguments should be rejected.

                1.     Factual Background

         This background information is a summary of information provided in

   the Indictment and in reports and other materials provided in discovery, as well

   as expert notices provided by the Government regarding expected testimony by

   the Government’s DNA experts.

         Beginning on or about January 20, 2015, NCIS agents conducted several

   searches of the Defendant’s home and the surrounding curtilage, including his

   private boat dock reached by way of a series of stairs and a walkway that begins




                                         49
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 50 of 69 PageID 228




   near the front of his residence. During the initial search that began on or about

   January 20, agents observed, and took swabs of, what appeared to be visible

   bloodstains at several locations on the first floor of the Defendant’s residence,

   notably in the bar room and a sitting room next to the bar room. Samples of

   the suspected visible bloodstain swabs were sent for serology and DNA testing,

   and where results could be obtained from laboratory testing, they were all

   confirmed to be blood and/or to contain DNA that matched Tur’s DNA profile.

   None of the Defendant’s DNA was found on these swabs of the visible

   bloodstains.5

          Additionally, during the initial searches that began on or about January

   20, after locating and swabbing the visible suspected bloodstains, NCIS agents

   also used Bluestar to search for the potential presence of blood in the sitting

   room, the bar room, elsewhere inside and outside the residence, and on the

   walkway and railing leading to the boat dock. As discussed further herein,

   Bluestar is a patented latent bloodstain reagent that reacts to certain organic

   compounds, such as blood.        Forensic examiners are trained to apply it to



   5
          A visible suspected bloodstain was found on sheets on the second floor of the
   residence that later was confirmed through serology testing to be blood and to contain
   a DNA profile belonging to an unknown female that was not Tur’s spouse, based on
   a comparison to a DNA profile obtained from her by investigators. A DNA sample
   was never obtained from the Defendant’s female family members, so it is unknown
   whether the blood on the sheets belonged to them.



                                            50
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 51 of 69 PageID 229




   surfaces to test presumptively for the presence of blood. 6 After Bluestar is

   applied to a surface, an investigator examines the surface using special lighting,

   which reveals a luminescent glow that can be photographed in locations where

   the Bluestar reacted to blood or other organic compounds.               In this case,

   Bluestar was applied to several locations in the sitting room and bar room.

   That application revealed positive luminescence results in several locations,

   including in locations where visible bloodstain swabs also were taken which

   were later found to contain blood and/or Tur’s DNA.7 Forensic investigators

   photographed the positive luminescence. Bluestar was also applied to some

   locations in the bar room, sitting room, elsewhere inside the residence, and on

   the exterior of the residence (such as an exterior door and steps leading out),

   where there were no visible bloodstains and no swabs were taken, but the

   Bluestar nevertheless revealed positive luminescence results.

          During the initial searches that began on or about January 20, Bluestar


   6
          Bluestar can also reveal a positive luminescence when applied to surfaces that
   have certain other organic compounds on them, such as compounds found in bleach
   and other household cleaners. Attached as Exhibit C are the instructions that come
   with Bluestar regarding its use and reactions. See also Bluestar® Forensic Latent Blood
   Reagent, available at https://www.bluestar-forensic.com/gb/bluestar.php (last visited
   July 30, 2019).
   7
          As an example of these types of results for the Court to review, attached as
   Exhibit D is a comparison of color photographs of positive Bluestar testing results in
   two locations in the bar room with photographs of visible bloodstains that were later
   found to contain Tur’s DNA.



                                             51
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 52 of 69 PageID 230




   was also used on the Defendant’s private boat dock area.8 Several locations on

   the railing and steps of a walkway leading to the boat dock had positive

   luminescence results, and swabs were taken from those locations. Some of

   these swabs could not be determined to contain blood or DNA, but one of the

   swabs (D5) was found to contain a partial DNA profile that was consistent with

   Tur’s DNA.9

          Beginning on or about March 7, 2015, NCIS agents returned to the

   Defendant’s home to conduct additional Bluestar testing on the Defendant’s

   boat dock and on his private boat. Application of Bluestar to some areas of the

   dock and boat resulted in positive results, but use of another forensic tool,

   Hexagon OBTI, which alerts to the presence of human hemoglobin, revealed



   8
         The bloody paper towel found on January 11, 2015, and later discovered to be
   a match for Tur’s DNA, discussed above, was located on the ground near the steps
   and walkway leading to the boat dock.
   9
           The Defendant’s motion appears to contain a misreading of the evidence
   provided in discovery when he asserts that “the samples from the railings were not
   subsequently confirmed to contain blood via a more reliable testing method,” Dkt. 36
   at 2-3, given that swab D5, taken of suspected blood on the dock area–which was
   discovered through the application of Bluestar–resulted in the discovery of a partial
   DNA profile consistent with Tur’s DNA profile.

            For the Court’s reference, attached as Exhibit E are excerpts from a forensic
   report provided in discovery that contains photographs of the area of the boat dock
   and the walkway leading to it; the bloody paper towel found near the dock’s walkway
   and stairs that matched Tur’s DNA; and the areas of the walkway’s railing and steps
   where Bluestar revealed a positive luminescence, including where the swab (D5) was
   lifted that had a partial DNA profile consistent with Tur’s DNA.



                                            52
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 53 of 69 PageID 231




   negative results for blood, so no swabs were taken and no further testing was

   conducted.10

                  2.    Legal Standard

          When considering the admissibility of scientific evidence in the context

   of the proposed testimony of an expert witness, pursuant to Rule 702, a trial

   court has a “critical ‘gatekeeping’ function concerning the admissibility of

   expert scientific [and technical] evidence.” United States v. Abreu, 406 F.3d

   1304, 1305–07 (11th Cir. 2005) (upholding the admissibility of fingerprint

   evidence under the reliability standards of Daubert) (quoting United States v.

   Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)). To assess “reliability,” a trial

   court “considers a number of factors, including those listed by the Supreme

   Court in Daubert: (1) whether the expert’s theory can be and has been tested; (2)

   whether the theory has been subjected to peer review and publication; (3) the

   known or potential rate of error of the particular scientific technique; and (4)

   whether the technique is generally accepted in the scientific community.” Id.

   at 1306-07 (citing Frazier, 387 F.3d at 1262). “The Daubert factors are only

   illustrative and may not all apply in every case.” Id. at 1307. “The district


   10
           Consistent with the results of the testing conducted on or about March 7, 2015,
   the Government is not intending to admit evidence or arguments indicating that the
   results of the testing on that date revealed the presence of any blood. To the contrary,
   if the Government admits evidence of the search and testing on March 7 at all, it will
   do so in order to explain that NCIS attempted to search for more blood but did not
   recover any evidence of it on that date.


                                             53
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 54 of 69 PageID 232




   court has wide latitude in deciding how to determine reliability.” Id. (citing

   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 142 (1999) (applying Daubert

   standards to the admissibility of expert opinions about non-scientific matters)).

                3.     Evidence Concerning the Results of Bluestar Testing is
                       Reliable and Admissible.

         As an initial matter, it should be noted that the Government does not

   intend to admit expert testimony concerning the Bluestar testing conducted at

   the Defendant’s residence and in the dock area.11 Indeed, the Government

   does not intend to admit any opinion testimony whatsoever concerning the

   Bluestar testing or the results of it. Instead, the Government intends to have

   the NCIS crime scene agents who conducted the search of the residence and

   boat dock area testify about what Bluestar is and why they used it based on their

   training and experience (i.e. they used it to search for the potential presence of

   blood because Bluestar reacts to organic compounds, like blood, as well as

   bleach and other organic compounds in cleaning products), how and where they

   applied Bluestar during the search, and that the Bluestar yielded luminescent

   results in some locations as documented in photographs that will be introduced


   11
           The Government will admit expert testimony of DNA examiners concerning
   the match to Tur’s DNA profile of the DNA profile obtained from the swabs NCIS
   agents took of the visible bloodstains in the residence and the suspected bloodstain
   taken from the boat dock area. These experts will also testify about the serology
   testing that confirmed the presence of blood in many of the swabs. The Defendant
   has not objected to the admissibility of this expert testimony.



                                           54
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 55 of 69 PageID 233




   in evidence. 12    Such testimony is analogous to crime scene technicians

   testifying about numerous different methods and techniques of recovering

   evidence, such as an agent explaining how she swabbed a gun with magnetic

   powder to lift a potential latent fingerprint that she then sent to a lab for

   fingerprint comparison. The NCIS crime scene agents will not opine that the

   luminescence means that the Bluestar detected blood, bleach, cleaning

   products, or anything else in those locations.

          Accordingly, the critical question regarding the admissibility of the non-

   expert testimony and evidence concerning the Bluestar testing is not whether it

   is admissible through expert testimony as a reliable scientific method and

   opinion under the strictures of Daubert and Rule 702, but instead whether the

   use of Bluestar and its results is relevant under Rule 401; that is whether it has

   a “tendency to make a fact more or less probable than it would be without the

   evidence.”    FED. R. EVID. 401.        Here, the Bluestar evidence is relevant

   because it shows locations where the luminescent results revealed the possible

   location of organic compounds—such as blood or cleaning products like bleach.

          The presence of luminescent stains consistent with blood or cleaning

   products like bleach–and the confirmation that swabs of the visible blood


   12
          These NCIS crime scene agents will also testify about other evidence from the
   search, such as that they discovered the visible suspected bloodstains and took swabs
   of the stains that were sent for serology and DNA testing, took photographs of the
   residence and boat dock area, and seized certain items.


                                            55
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 56 of 69 PageID 234




   matched to Tur’s DNA profile–establishes that Tur was at Nettleton’s house

   after the argument at the Officer’s Club and that a serious altercation occurred

   there, which caused Tur to bleed. These are the events that the Defendant

   concealed, made false statements regarding, and sought to prevent others from

   discovering through his obstruction as charged in the Indictment. Dkt. 1 at ¶¶

   60-77.13

          To the extent that the Court believes that it must test the reliability of

   Bluestar as a scientific method under the Daubert standard, there is ample

   evidence that Bluestar is reliable as a presumptive test for the presence of blood,

   even if it also can have positive luminescence for some other organic

   compounds, such as bleach or other cleaning products. While the Government

   has not found a federal case directly ruling on the admissibility of Bluestar,

   which is a proprietary product, there are numerous opinions admitting other

   similar presumptive tests for the presence of blood and similar biological


   13
           To the extent the NCIS crime scene agents’ testimony concerning the use of
   Bluestar contains any opinion at all, it would be admissible as a lay opinion under
   Rule 701 given that the agents would be testifying based on their personal knowledge
   of the use of the Bluestar during the searches. See United States v. Variste, 625 F. App’x
   458, 460 (11th Cir. 2015) (admitting lay opinion testimony of Internal Revenue Service
   agent about indicators of fraud on defendant’s tax returns where agent’s testimony was
   based on her personal review of tax returns, her testimony about fraud indicators
   helped the jury better understand the significance of commonalities in tax returns,
   testimony was based on summary of documents related to the case, and the jury could
   have reviewed the documents itself); Hill, 643 F.3d at 841 (“Rule 701 does not
   prohibit lay witnesses from testifying based on particularized knowledge gained from
   their own personal experiences.”).


                                              56
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 57 of 69 PageID 235




   information. For example, in United States v. Fell, No. 5:01-cr-12, 2017 WL

   10809984 at *1 (D. Vt. Feb. 8, 2017), the court admitted, pursuant to Daubert,

   the results of a phenolphthalein test that presumptively detects the presence of

   hidden blood, even while it acknowledged that the test “has a significant

   drawback” in that “[c]ommon substances which also cause stains including rust,

   beet juice, horseradish, and animal blood will also test positive,” as long as the

   evidence was “carefully limited to the presumptive nature of the test.” See also

   United States v. Christensen, No. 17-cr-20037-JES-JEH, 2019 WL 651500, *3

   (C.D. Ill. Feb. 15, 2019) (admitting luminol and phenolphthalein tests that

   presumptively detect the presence of hidden blood); United States v. Rodriguez,

   581 F.3d 775 (8th Cir. 2009) (admitting an acid-phosphate test that

   presumptively tests for the presence of semen); United States v. Lonedog, 67 F.

   App’x 543, 548-50 (10th Cir. 2003) (admitting a presumptive test for the

   presence of urine); United States v. Diaz, No. CR 05-0167 WHA, 2006 WL

   3512032, *10-11 (N.D. Cal. Dec. 6, 2006) (admitting a cobalt thiocyanate color

   test that presumptively identifies a substance as cocaine); United States v. Perez,

   No. 7:11-CR-181, 7:11-CR-170, 2012 WL 243232, *3 (W.D. La. Jan. 25, 2012)

   (admitting a Narcotics Analysis Reagent test that presumptively identifies a

   certain substance as a drug, holding that “reagents tests are clearly more than

   ‘unsupported speculation,’ and are sufficiently based on ‘good grounds’ to be



                                           57
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 58 of 69 PageID 236




   reliable under Rule 702.”).

           Scientific tests conducted of Bluestar on multiple occasions have also

   demonstrated Bluestar’s efficacy when compared with other presumptive tests

   for the presence of blood (including as confirmed through later DNA testing),

   the results of which were later published in journals for forensic scientists. See,

   e.g. Ex. F (Evaluation of Six Presumptive Tests for Blood, Their Specificity,

   Sensitivity, and Effect on High Molecular-Weight DNA, J. Forensic Sci.,

   January 2007, Vol. 52, No. 1; Presumptive tests: A substitute for Benzidine in

   blood    samples    recognition,   Forensic Science       International:    Genetics

   Supplement Series 6 (2017); Effect of presumptive tests reagents on human

   blood confirmatory tests and DNA analysis using real time polymerase chain

   reaction, Forensic Science International 206 (2011); Use of Bluestar Forensic in

   Lieu of Luminol at Crime Scenes, Journal of Forensic Identification, 706/56(5)

   (2006)).14

           According to NCIS Agent Carrie McNamara, one of the agents who

   processed items from the Defendant’s residence in search of blood, the use of

   Bluestar as a presumptive test for blood is taught at the Federal Law



   14
          Numerous other studies concerning the reliability and efficacy of Bluestar as a
   presumptive test for blood can be found at:                   https://www.bluestar-
   forensic.com/en/our-products/bluestar-forensic/documentation (last visited August
   14, 2019).



                                            58
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 59 of 69 PageID 237




   Enforcement Training Center (“FLETC”).          Furthermore, the International

   Association for Identification offers a workshop (which she graduated from)

   entitled “Using Luminol & Bluestar Forensic for the Identification of Possible

   Blood Stains at the Crime Scene” at its educational conference.

         Furthermore, as discussed above, there is scientific evidence of the

   efficacy of Bluestar in this very case, as demonstrated by the confirmation

   through serology and DNA testing of the presence of blood and/or Tur’s DNA

   at numerous swabbed locations in the bar room and sitting room in the

   Defendant’s residence, as well as on the boat dock, where Bluestar also had a

   positive luminescence.

         Accordingly, evidence and testimony concerning the use of Bluestar

   during the search of the Defendant’s residence and boat dock area is properly

   admissible in this case. The Defendant is entitled to argue that the positive

   luminescence could also be consistent with the presence of other organic

   compounds that Bluestar can react to, but such arguments go to the weight, not

   admissibility, of the evidence.      See Christensen, 2019 WL 651500, *3

   (“Defendant’s arguments about the reliability of the [luminol and

   phenolphthalein] test results and the appropriate weight to assign them may be

   presented to the jury at trial, but they do not persuade the Court to exclude the

   results of the luminol or phenolphthalein tests.”). Indeed, the jury would be




                                          59
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 60 of 69 PageID 238




   free to conclude that the positive luminescence from the application of Bluestar

   in some locations inside the residence could be consistent with the presence of

   a cleaning product like bleach, as well as blood, which would be consistent with

   the Defendant making efforts to conceal the blood from his fight with Tur.

          C.      The Government Can Properly Argue that the Defendant’s
                  Obstruction, Concealment, Falsification of Records, and False
                  Statements Contributed to an Inability to Determine the
                  Manner of Tur’s Death.

          The autopsy of Tur conducted by a Navy medical examiner, Dr.

   Christopher Gordon, determined that the cause of Tur’s death was “probable

   drowning in the setting of ethanol and fluoxetine toxicity,” but that his manner

   of death was undermined.15 Tur’s body was decomposed as a result of floating

   in water for an extended period. Among other things, the autopsy revealed

   that Tur had a laceration on his head and that before he died, Tur sustained rib

   fractures with associated soft tissue damage. The Defendant has moved in

   limine to prevent the Government from “mak[ing] any statements which imply

   the Defendant killed Tur, or that the result of the Defendant’s actions is that

   we’ll never know exactly what happened to Tur.”                      Dkt. 36 at 3.        The


   15
           Dr. Gordon is currently the Chief of Medical Staff for the 71st Medical Group,
   Vance Air Force Base, Oklahoma. At the time he performed the autopsy of Christopher
   Tur, he was the Director of Operations of the Office of the Armed Forces Medical
   Examiner (“AFME”). The Government has provided notice to the Defense that it intends
   to call Dr. Gordon to testify as an expert in the field of forensic pathology regarding his
   opinion about the cause and manner of the death of Tur, as well as to testify as a fact witness
   about what he observed and did during the autopsy


                                                 60
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 61 of 69 PageID 239




   Defendant argues these comments are not supported by the evidence, are “based

   entirely on impermissible speculation and conjecture,” and are irrelevant and

   prejudicial. Id. These arguments should be rejected. While the Government

   does not intend to argue that the Defendant actually murdered Tur, it is entirely

   proper to argue to the jury that the Defendant’s obstruction, concealment,

   falsification of records, and false statements contributed to the inability to

   determine the manner of Tur’s death.

         For example, the Defendant concealed from Navy investigators and his

   superior officers that Tur had come to his house after the party at the Officer’s

   Club, and that they engaged in a physical altercation there that resulted in

   injuries to Tur—as evidenced by the testimony and contemporaneous text

   messages of the Defendant’s daughter and the recovery of Tur’s blood in the

   house.   This concealment prevented investigators from knowing that they

   should focus their search for Tur on the area of Deer Point and the surrounding

   waters when Tur was still missing, which may have contributed to his body not

   being found until it had floated in water and decomposed for almost two days.

         Indeed, the false statements and obstruction the Defendant engaged in

   beginning on the morning of Saturday, January 10, 2015 actually resulted in

   investigators and others focusing the search for Tur in the opposite direction from

   the Defendant’s residence at the tip of Deer Point, such as when the Defendant




                                           61
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 62 of 69 PageID 240




   told Command Duty Officer A.T that Tur was last seen at the Officer’s Club,

   without mentioning the altercation afterwards at the Defendant’s residence,

   when he instructed him to have the GTMO Security Department start searching

   for Tur. Indict. ¶ 30-32.

         The concealment, obstruction, and false statements also delayed

   investigators for substantial periods of time from finding witnesses to relevant

   events, such as the argument at the Officer’s Club, and prevented them from

   locating and preserving evidence at the scene of the physical altercation until

   nine days after Tur’s death, during which time some of the evidence could have

   been cleaned up or affected by the elements.

         Simply put, investigators were unable to determine how the physical

   altercation with Tur began, how Tur was injured such that he bled in the

   Defendant’s residence, how Tur suffered serious rib fractures before his death,

   how the altercation ended, how Tur left the Defendant’s residence, how or why

   Tur’s DNA was found on the walkway of the boat dock or on a bloody paper

   towel next to it, or how Tur ended up in the water such that he drowned. The

   Defendant’s obstruction, concealment, falsification of records, and false

   statements contributed to the existence of these open questions about the

   manner of Tur’s death.      Their inability to resolve these open questions is

   relevant as evidence to explain why the defendant would have sought to take




                                         62
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 63 of 69 PageID 241




   obstructive acts in the first place.

          Regardless of whether the Defendant murdered Tur or not by causing

   him to enter the water in which he drowned, the Defendant was facing, at the

   very least, potential investigation and court martial for conduct unbecoming an

   officer (based on his public drunkenness at the Officer’s Club), adultery (based

   on his affair with Tur’s spouse, of which he had been accused in public before

   numerous witnesses by Tur), and assault (for his altercation with Tur inside his

   residence and the injuries caused in the altercation). As such, even assuming

   he was not responsible for Tur entering the water, and thus did not cause Tur

   to die by drowning, the Defendant still had a motive to commit the charged

   obstructive offenses.    The fact that the Defendant’s obstructive acts were

   effective in hindering the investigation into the circumstances of Tur’s

   disappearance makes it more probable that the Defendant engaged in those acts

   with the specific intent to obstruct the investigations, an element of certain of

   the charged crimes. See supra at 15 (discussing the elements of the obstruction

   of justice counts, including the element in Section 1512(b)(3) that the defendant

   acted “with the intent to hinder, delay or prevent the communication of

   information to a federal official,” and in Section 1512(c)(2) that the defendant

   “acted corruptly, i.e., with an improper purpose and to engage in conduct

   knowingly and dishonestly with the specific intent to subvert, impede or




                                          63
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 64 of 69 PageID 242




   obstruct the proceeding.”).

          Courts have permitted prosecutors to make the point in argument and

   through evidence that there was a motive to commit obstruction, concealment,

   and related crimes based on uncharged crimes, and that these acts had their

   intended effect by hindering investigations. For example, in United States v.

   Fumo, 2009 WL 1688482 (E.D. Pa. June 17, 2009), the defendants were charged

   with several counts of fraud and one count of obstruction/conspiracy to

   obstruct. In closing argument, government counsel mentioned some of the

   possible motivations that the defendant could have had for conspiring to

   commit fraud, including saying, “Maybe Mr. Carter in some way, there’s some

   kind of bribery or extortion going on – if I give you the yacht, I want to see some

   more grants. Maybe –.”        Id. at *44.     The defendant argued that this was

   prejudicial because he was not charged with bribery or extortion. The court

   rejected the defendant’s argument that this reference unduly prejudiced the

   defendant, noting that “[t]he prosecutor simply indicated that the jury could

   ponder any number of reasons for the dealings between Carter and Fumo,

   offering a few suggestions such as deceit, bribery, extortion . . . . At no point did

   the prosecutor accuse or ask the jury to find Fumo guilty of any uncharged

   crime.” Id. at *45.

          Similarly, in United States v. Lalley, 2010 WL 3946659 (D.N.J. Oct. 5,




                                            64
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 65 of 69 PageID 243




   2010), the defendant, a police officer who was being investigated for stealing

   money and narcotics from drug dealers, disclosed during the investigation that

   he had a relationship with a male in the past and then subsequently instructed

   the victim not to reveal to investigators that they had a relationship while the

   victim was a minor. The defendant was indicted on two counts of obstruction,

   in violation of 18 U.S.C. §1512. The defendant moved to strike as surplusage

   a section of the indictment titled “Allegations Under Investigation” for being

   irrelevant and prejudicial. In response, the government argued that the details

   were relevant and material to the indictment because the indictment must

   contain the elements of the offense charged and to establish obstruction, the

   government had to show that the defendant was being investigated by a grand

   jury and law enforcement authorities. The court struck the term “victim” from

   the indictment, but kept the underlying allegations regarding the uncharged

   statutory rape. The court noted that “it is clear that the details described as

   ‘Allegations Under Investigation,’ are relevant and material to the government’s

   ability to establish the obstruction charges against defendant.” 2010 WL

   3946659 at *4. The court held, “While the underlying alleged crimes are not

   essential elements for the obstruction of justice charges currently before this

   Court, the nature of the allegations brought before the Grand Jury for its

   consideration are nevertheless relevant to the overall scheme of the obstruction




                                         65
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 66 of 69 PageID 244




   charges in the current indictment.” Id.

         A number of other courts have permitted arguments concerning the

   underlying uncharged crimes a defendant was attempting to obstruct, even

   where these underlying crimes were quite prejudicial. See, e.g., United States v.

   Schnurstein, 977 F.2d 449, 454 (8th Cir. 1992) (holding that the prosecutor’s

   arguments concerning underlying uncharged drug crimes were permissible

   where the defendant was charged with obstruction of justice for attempting to

   intimidate a witness to prevent him from providing information on the

   defendant’s drug activity, reasoning that “The comments were proper in light

   of the fact that the defendant intended to hinder, delay or prevent [the witness]

   from disclosing information related to drug offenses.”); United States v. Cummins,

   969 F.2d 223, 227 (6th Cir. 1992) (prosecutor’s arguments, where the defendant

   was charged with suborning perjury during a drug investigation, that referred to

   the defendant’s “association with [the original target’s] drug dealings” were not

   in error because “as the jury was aware, the case against [the defendant] arose

   in the context of the ongoing prosecution of [the original target] for drug

   offenses. References to drugs, therefore, could not be avoided.”).

         Accordingly, it is proper for the Government to argue that the

   Defendant’s obstruction, concealment, falsification of records, and false

   statements were motivated by a desire by the Defendant to hinder and frustrate




                                             66
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 67 of 69 PageID 245




   the investigation into the Defendant’s actions, even though we cannot fully

   know the nature and extent of the Defendant’s actions. The Government may

   properly argue to the jury that we do not know the precise manner and

   circumstances of Tur’s death, or whether the Defendant contributed to it, at

   least in part because of the Defendant’s obstructive conduct. The Government

   may also properly argue that the resulting lack of answers regarding what

   happened to Tur was the specific intent of, and not an unintended byproduct of,

   the   Defendant’s      obstruction,     concealment,      obstruction,     concealment,

   falsification of records, and false statements.

          The jury is certain to wonder what happened to Tur—why he was

   bleeding, how he ended up in the water, and why an otherwise able-bodied man

   drowned in water when most people could easily swim to shore. Preventing

   the Government from acknowledging that these questions exist at least in part

   due to the Defendant’s actions ignores that the Government bears the burden

   of proving the charged crimes beyond a reasonable doubt, and runs the risk that

   the jury may be confused into thinking that the underlying question of how Tur

   died is relevant to its verdict, which it is not.16




   16
          Furthermore, if the Government is not permitted to make these arguments, the jury
   could be left with the perverse conclusion that the evidence establishes that the Defendant
   did murder Tur and that the Government is accusing him of that.


                                               67
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 68 of 69 PageID 246




   X.    CONCLUSION

         For the reasons stated herein, the United States respectfully submits that

   the Defendant’s pretrial motions (Dkts. 31-32 and 34-36) should be denied.

                                   Respectfully submitted,

                                       /s/ Peter M. Nothstein
                                   Counsel for the Government
                                   TODD GEE
                                   Deputy Chief, Public Integrity Section
                                   Todd.Gee2@usdoj.gov
                                   PETER M. NOTHSTEIN
                                   Trial Attorney, Public Integrity Section
                                   Peter.Nothstein@usdoj.gov
                                   Criminal Division
                                   U.S. Department of Justice
                                   1400 New York Avenue, NW
                                   12th Floor
                                   Washington, DC, 20005
                                   Telephone: (202) 514-1412


                                   DATED: August 16, 2019


                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the

   foregoing pleading with the Clerk of the Court using the CM/ECF system,

   which will send notification of such filing to the attorneys of record for the

   defendant.


   Dated: August 16, 2019                    /s/ Peter M. Nothstein
                                          Todd Gee, Deputy Chief


                                         68
Case 3:19-cr-00001-TJC-PDB Document 43 Filed 08/16/19 Page 69 of 69 PageID 247




                                      Peter M. Nothstein, Trial Attorney
                                      Public Integrity Section
                                      Criminal Division
                                      U.S. Department of Justice




                                     69
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 1 of 24 PageID 248
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 2 of 24 PageID 249
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 3 of 24 PageID 250
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 4 of 24 PageID 251
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 5 of 24 PageID 252
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 6 of 24 PageID 253
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 7 of 24 PageID 254
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 8 of 24 PageID 255
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 9 of 24 PageID 256
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 10 of 24 PageID 257
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 11 of 24 PageID 258
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 12 of 24 PageID 259
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 13 of 24 PageID 260
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 14 of 24 PageID 261
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 15 of 24 PageID 262
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 16 of 24 PageID 263
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 17 of 24 PageID 264
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 18 of 24 PageID 265
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 19 of 24 PageID 266
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 20 of 24 PageID 267
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 21 of 24 PageID 268
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 22 of 24 PageID 269
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 23 of 24 PageID 270
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 24 of 24 PageID 271
                                                                      tsSDJJ ..JUWJG&U
 Case 3:19-cr-00001-TJC-PDB Document 43-2 Filed 08/16/19 Page 1 of 5 PageID 272

                                                STATEMENT


Place : Building 919, NavaJ Air Station Jacksonville
Date : June 5. 2015


                                  USN make the following free and voluntary statement to Special
                              om I know to be a Representative of the United States Naval Criminal
  Investigative Service. I make this statement ofmy own free will and without any threats made to me
  or promises extended.· I fully understand that this statement is given concerning my knowledge of the
. death of Christopher TUR, Civ onboard Naval Station Guantanamo Bay Cuba.


For identification purposes, I currently hold the rank of Rear Admiral in the United States Navy and
am assigned as Commander, Navy Region Southeast, located onboard Naval Air Station, Jacksonville,
FL. In this capacity I am directly responsible for numerous U.S. Navy Activities .i n the Southeast
Region, both CONUS and including Naval Station Guantanamo Bay, Cuba. I graduated from the
United States Naval Academy in. i988.




                                                   Page 1 of 5
NCIS 5580/26 (1/2001)



                                                                                    ENCLOSURE        A
                                                                      · · USDOJ•0044308.1
  Case 3:19-cr-00001-TJC-PDB Document 43-2 Filed 08/16/19 Page 2 of 5 PageID   273

  At approximately 2200, Saturday 10Janl5, I first learned that Christopher TUR, a civilian employee of
  the Navy Exchange onboard Naval Station Guantanamo Bay, Cuba was missing, after reading an email
  from my blackberry I had received from CAPT J.R. NETTLETON, USN, who was the Commanding
  Officer of Naval Station Guantanamo Bay, Cuba. NETTLETON reported directly to me. ·
  NETTLETON sent the email notification to me around 2000 but I did not see/read it until 2200.
  Because my cell phone is not international, I was not able to return calls to GTMO. This meant that ifl
  wanted to talk to someone at GTMO, I needed to email them to call me, or call my ROC and ask them
  to call the base to direct the CO to call me. Subsequently, NETTLETON and I emailed each other back
  and forth a couple of times that evening where I asked him for additional details surrounding Mr.
  TUR's dissapearance. NETTLETON provided me with some information related to the background
  and history of the TUR family in his response. Essentially, NETTLETON indicated that TUR has
  gotten drunk before and disappeared for a night. (At this time, NETTLETON ·did not share with me
· the details that I learned from him and NCIS several days later following the recovery of Mr. TUR's
  body. Specifically, I later learned on Monday and Tuesday (2 days after the incident) that Mr.TUR
  went missing following a command hail and farewell function at the Club and an altercation at the
  NETTLETON's home during which Mr. TUR accused NETTLETON of having an affair with TUR's
  wife,.        I have provided copies of the email correspondence that I had with NETTLETON on the
  night of 10Jan15 to Special A g e n t - which completely detail the content of our .
  correspondence. On 10 Jan 15 I ended my email correspondence with NETTLETON by instructing
  him to phone me the next morning, Sunday 11Janl5, which he did at approximately 0800. Dming that
  phonecall NETfLETON provided me with details pertaining to land and sea searches. NETTLETON
  indicated that TUR's wife ·was worried but ok, and that they were going to continue the search. After
  the morning phone call with NETTLETON, I travelled to Washington D.C. for business. When I
· landed, I saw that I had a missed call from NETTLETON. I emailed him to call me back, and at
  approx 1630 EST NETTLETON called me back to tell me via phone that the deceased body of TUR
  had been recovered in the water by the Coast Guard. He stated during this phone call that the body had
  indications of possible "marine bites", but no other apparent injuries. I asked NETTLETON if his wife,
  -        was there to help Mrs Tur, and NETTLETON shared with me that his wife was off island
  taking c~ of a sick parent. NETTLETON and I talked about the next necessary steps with repect to
  the medical examiner and death notifications. Within the hour of talking to NETTLETON, I called my
  boss, CNIC, and left a phone message that the body had been found. At this point, I had no indication
  that there was any command involvement leading to this death, and I was unaware thatthere had been
  a command function and an altercation between TUR and NETTLETON. I was aware that NCIS



          Mr--.
  would initiate an investigation into the death as required for all deaths.on Naval Installations.
  On Monday, 12Jan15, I attended a Flag Officer meeting at the Pentagon in which cell phones were not
  allowed. I c h ~ o n e at lunch and had a message to call my Navy Region Southeast Inspector
  General,                       I called M r - and he infonned me that there was an anonymous IG
  Hotline complaint that had come in that accused NETTLETON of having a romantic relationship with
  -TUR. In that phone conversation with my IG, we discussed the fact that NCIS was already
  involved and would be sending a group of agents to GTMO as soon as possible to investigate the
. death. We discussed whether or not I should direct a command investigation to run concurrently with
  the NCIS investigation to look specifically into the allegation of a relationship. After consulting with
  the IG, I decided that the NCIS investigation would address all of the allegations. I did not speak with
  NETTLETON on 12Janl 5. Later that day after the meetings, after reading an End of Day email from
  my Chief of Staff, I spoke with the Chief of Staff, C ~ USN who infonned me that he had
  spoken to NETTLETON several times on M o n d a y . ~ that NETTLETON was surprised by
  the accusation of an affair with Mrs. TUR. NETTLETON also·informed C o S - that Mr. TUR
  went missing after a command event in which NETTLETON was in attendance.This was the first
  indication that TUR went missing at or after a Command Event In the End of Day email, C o s _
  wrote that he had directed NETTLETON to go find NCIS and be completely open with them.
                                                                       USDOJ-00443O88-
  Case 3:19-cr-00001-TJC-PDB Document 43-2 Filed 08/16/19 Page 3 of 5 PageID 274

  On Tuesday 13Janl5, I directed NETTLETON to call me. During this phonecall NETTLETON told
  me for the first time that there was a command event on Friday 09Jan 15 that he attended at the club
  and that it was a Hail and Farewell for his outgoing Executive Officer. NETTLETON acknowledged
  that there was a lot of drinkiJlg at this event, and there had been an argument between Christopher and
  -     TUR insioe the event and also in the parking lot. NETTLETON informed me that once the
  argument got settled down, he wanted to have people come back to his house after the event, _but the
. new XO advised against it. NETTLETON told me that after he witnessed the argument in the parking
  lot between Mr. TUR and-TUR and after XO told.him he should go home, he returned home
  alone and was home for approximately 30 minutes before Mr. TUR arrived at his house unnanounced.
  NETTLETON indicated that he and Mr. TUR had·a verbal argument that was overheard by his teenage
  daughter,~ NETTLETON told me that-heard Mr. TUR yell "you're fucking with my wife".
  NETTLETON classfied Mr. TUR's behavior at his house as a "roller coaster" where one minute Mr.
  TUR was irate and then another acted like his best friend. NETTLETON reported to me that Mr. TUR
  left the COs honie and went back to the club. NETTLETON assured me that the allegations Mr. TUR
  made toward him were untrue and that he did not have a relationship with- TUR After hearing
  these details from NETTLETON, I told him to go find NCIS and explain everything to them as you .
  just did to me. While I did not directly order NETTLETON to report this information to NCIS, it was
  delivered in the context that I expected he would have gone to NCIS . .

   On Wednesday, I continued to receive updates from my staff back in Jacksonville. I had been
. providing verbal updates to my boss, VADM- and on Wednesday, provided a written summary
   email, which I have provided to NCIS. This email reveals all of the above, and also specifically stated
   that at this,point I had not yet lost confidence in CAPT NETTLETON to command. That said, I was
   getting more and more uneasy about the information that was being revealed. I returned to Jacksonville
   on Thursday, 15 January and was provided updates from my .SJA and IG. They informed me that NCIS
 . was at Guantanamo Bay and taking statements from as many people as possible and would continue to
   work through the weekend. I worked with my COS to make sure the arrangeinents for family members
   to travel to the island were in place, coordinated with NEX as Mr TUR was an NEX Employee, and
   also ensured that the planning for the inemorial service was tracking. I did not speak with
   NETTLETON on Thursday as I knew that A S N - was visiting GTMO, and NETTLETON was
 · focused on touring the Secretary around the installation.

  I spoke on the telephone with NETTLETON on Friday 16Jan15 after Secretary-had left, .
  during which NETTLETON asked me if he should step down as the Commandiiig'oM"cer due to the
. allegations that were circulating that led him to believe the Guantanamo Bay community had likely
  lost confidence in him. My JAG, C D R - sat in on that phonecall meeting. At the time, I
  informed NETTLETON that I had not Jost confidence in him. I told him th.at I was waiting for finther
  information from NCIS regarding the investigation. I knew that investigative activity was scheduled to .
  occur over the weekend which would provide some additional perspective and make the situation more
  clear. NETTLETON asked my advice on whether he should seek legal counsel, and I told him and my
  JAG, CDR _                 , told him that we could not advise him·on whether he should talk to an
  attorney but that he still had his JAG available to consult with. NETTLETON sowided very tired
  during this phone call, and I instructed him to get some rest and to focus on the mission and to ensure
  his command responsibilities were met with respect to his Installation CO mission and Mr. TUR's
  memorial services scheduled for the following day. I asked the CO and/or XO to provide me an update
  regarding the outcome of the services.
                                                                      USDOJ-00443089
 Case 3:19-cr-00001-TJC-PDB Document 43-2 Filed 08/16/19 Page 4 of 5 PageID 275

I received an email from the Executive Officer on Saturday 17Janl5 following Mr. TUR's memorial
service as I had requested, and he advised that the Service went well. NETTLETON also sent an email
that told me that he spoke with his father, who I know to be an attorney, and that he got a good night
sleep and was feeling much better. Later in the day, I was infonned by my SJA and CoS that NCIS
had learned that there was a possible physical altercation at NETILETON's home on 09Janl5 between
NETTLETON and Mr. TUR and that there may be information about another potential affair between
NETTLETON and someone previously assigned to a tenant command on Guantanamo. This was the
first time I was told that the altercation at the residence was a physical altercation.

It became increasingly clear to me that there had been substantial elements of the event that occurred
on Friday, 9 January, that had not been disclosed to me by the CO; Additionally, it also became clear
to me that the CO had with-held information, had been participatory in a command event that included
excessive drinking, had been in a physical fight with one of his staffinember's spouses, and that in
some way he had contributed to and condoned a very unsafe situation that led to the death of a person
atGTMO.

  With new information and details coming in daily concerning NETTLETON and Mr. TIJR throughout
  the weekend and Monday 19Janl5, I made the decision on Tuesday 20Janl5, to relieve NETTLETON
  as the Commanding Officer of Naval Station Guantanamo Bay, Cuba. I had to inform my chain of
. command and ensure all procedures were in place with leadership and media notifications; prior to
  actually relieving him.

 -On Wednesday, 21Janl5, at 1000, Skipper NETTLETON was directed to. call my office. My JAG sat
  in on the call. I explained to him why I had lost confidence in his ability (o command. I explained that
  he had withheld information, that he had behaved in a manner that was completely inappropriate for a
  Commanid.ng Officer, especially at GTMO where he has to be in command all the time and maintain a
  safe situation. He acknowledged my remarks and indicated ·he understood. I acknowledged that he had
  asked on Friday ifhe could step down, but now based on the information I had, he was being relieved
  by me for loss of confidence. I indicated that at this point, knowing what I knew, that it would not be
  appropriate for me to allow him to step down. I explained to him that he was to return to Jacksonville
  that afternoon. My COS was already enroute and would be there shortly to assume duties as Acting
  Commanding Officer. . I also told NETTLETON that I had been very impressed with the great work he
  had done in GTMO, that we would continue to support him and his family during this transition as we
. worked through the investigation, and that I was concerned about him.

Later that week on either Thur or Fri, I met with NETTLETON in my office upon his return from
Guantanamo Bay, Cuba. NETTLETON stated that he understqod why I needed to relieve him as the
Commanding Officer and acknowledged that his behavior was not what.I expected. NETTLETON ·
told me that everyorte will realize what happened and the truth will come out. Since NETTLETON's
return I have had limited contact with him. During one meeting in which I provided him direction that
I wanted him to work on Training instructions, we did discuss the status of his family, desires on where
he could work (Pensacola vs Jacksonville) and also the status of his residence in GTMO still being
under NCIS control. NETTLETON remains assigned to my staff. He is working out of the Chaplain's

Officeon~andhMdoM=e-;:;on;•~ffi~wm.                                                         ·~               -
                                                                       USDOJ-00443090
  Case 3:19-cr-00001-TJC-PDB Document 43-2 Filed 08/16/19 Page 5 of 5 PageID 276

 In response to a direct question asked ofme during my interview, I hosted an "Icebreaker" reception
on 05Novl5 at the T-Bar inside the Navy Gateway Inn and Suites onboard Naval Air Station          ·
Jacksonville, FL for A S N - since he was in town for the FFC Energy Day the following day.
Commanding Officers were invited. Since the GlMO Industry day had been held on 5NOV and
NETTLETON was in town, I invited him to attend the reception. NETTLETON was present at this
evening reception. I knew everyone in the room, except the women working the bar. It is a small and
confined space. While I have never met- TUR, I did not see her at this event. I left the.event at
approximately 1930 or 2000.

  For documentation purposes, I considered NETTLETON as.one of my higher rated installation
  Commanders. NETTLETON historically fully informed me relative to any matters requiring my
· attention. In the case of Mr. TUR's death, NEITLETON's response with respect to providing me
  substantive information was inconsistent with his prior habits. As I look back on it, he was willfully
  withholding information from me. He has yet to fully infonn me of the extent of his interaction with
  ~ -TUR and his relationship with- TUR. '

The aforementioned statement was prepared with the assistance of Special Agent
following my formal interview on 14Aprl5. I have since read this statement and made any additional
changes I deemed appropriate. I swear or affirm that this statement is a true and accurate account ·of
my involvement in the events following Mr. TIJR's reported dissapearance and death, and is being
provided voluntarily without any threats or promises havin bee made to me.




 Sworn to and subscribed before me this
                                         - -5
                                            --



Wi~
                                             Representative, Naval Criminal Investigative Service
                                             AUTH: DERNED FROM ARTICLE 136,
                                                     USMJ (10 U.S.C. 936) AND 5 U.S.C. 303
Case 3:19-cr-00001-TJC-PDB Document 43-3 Filed 08/16/19 Page 1 of 4 PageID 277
Case 3:19-cr-00001-TJC-PDB Document 43-3 Filed 08/16/19 Page 2 of 4 PageID 278
Case 3:19-cr-00001-TJC-PDB Document 43-3 Filed 08/16/19 Page 3 of 4 PageID 279
Case 3:19-cr-00001-TJC-PDB Document 43-3 Filed 08/16/19 Page 4 of 4 PageID 280
                  Case 3:19-cr-00001-TJC-PDB Document 43-4 Filed 08/16/19 Page 1 of 4 PageID 281
22JAN15- Visible blood was located and photographed on door. Circle indicates blood stain
which was swabbed. This was V/TUR’s DNA.

22JAN15- Bluestar enhancement was subsequently conducted on the door. The positive
reaction was photographed.
                  Case 3:19-cr-00001-TJC-PDB Document 43-4 Filed 08/16/19 Page 2 of 4 PageID 282
22JAN15- Visible blood was located and photographed on floor and wall underneath the
butcher block table. Swab W (floor) and Swab V (wall) were tested. This was V/TUR’s DNA.

22JAN15- Bluestar enhancement was subsequently conducted on the floor. The positive
reaction was photographed.
Case 3:19-cr-00001-TJC-PDB Document 43-4 Filed 08/16/19 Page 3 of 4 PageID 283
                  Case 3:19-cr-00001-TJC-PDB Document 43-4 Filed 08/16/19 Page 4 of 4 PageID 284
22JAN15- Visible blood was located and photographed on wall between the black shelves.
Swab I was tested. This was V/TUR’s DNA.

22JAN15- Bluestar enhancement was subsequently conducted on the floor, wall, and
shelves. The positive reaction was photographed.
                                                                     USDOJ-00441511
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 1 of 5 PageID 285
                                                                     USDOJ-00441512
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 2 of 5 PageID 286
                                                                     USDOJ-00441513
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 3 of 5 PageID 287
                                                                     USDOJ-00441514
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 4 of 5 PageID 288
                                                                     USDOJ-00441515
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 5 of 5 PageID 289
      Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 1 of 30 PageID 290
                                                                                                        J Forensic Sci, January 2007, Vol. 52, No. 1
                                                                                                               doi:10.1111/j.1556-4029.2006.00324.x
                                                                                                     Available online at: www.blackwell-synergy.com
TECHNICAL NOTE


Shanan S. Tobe,1 M.Sc.; Nigel Watson,1 Ph.D.; and Niamh Nic Dae´id,1 Ph.D.




Evaluation of Six Presumptive Tests for Blood,
Their Specificity, Sensitivity, and Effect on High
Molecular-Weight DNA


   ABSTRACT: Luminol, leuchomalachite green, phenolphthalein, Hemastixs, HemidentTM, and Bluestarr are all used as presumptive tests for
   blood. In this study, the tests were subjected to dilute blood (from 1:10,000 to 1:10,000,000), many common household substance, and chemicals.
   Samples were tested for DNA to determine whether the presumptive tests damaged or destroyed DNA. The DNA loci tested were D2S1338 and
   D19S433. Leuchomalachite green had a sensitivity of 1:10,000, while the remaining tests were able to detect blood to a dilution of 1:100,000.
   Substances tested include saliva, semen, potato, tomato, tomato sauce, tomato sauce with meat, red onion, red kidney bean, horseradish, 0.1 M
   ascorbic acid, 5% bleach, 10% cupric sulfate, 10% ferric sulfate, and 10% nickel chloride. Of all the substances tested, not one of the household
   items reacted with every test; however, the chemicals did. DNA was recovered and ampliﬁed from luminol, phenolphthalein, Hemastixs, and
   Bluestarr, but not from leuchomalachite green or HemidentTM.

   KEYWORDS: forensic science, luminol, leuchomalachite green, phenolphthalein, Hemastixs, HemidentTM, Bluestarr, presumptive tests,
   sensitivity, speciﬁcity, DNA recovery


   Blood is the most common and perhaps the most important                    tivity of hemoglobin. This is a component of blood that is not
form of evidence in the world of criminal justice today (1). Blood            commonly found in the everyday environment, although there are
evidence associated with a crime can provide essential informa-               other substances found in fruits and vegetables that perform a
tion that may help solve a case, collaborate witness testimony,               similar function.
deﬁne a scene of crime, link a suspect and scene, or simply point                In the past half-century, several studies have been conducted on
the investigation in a new direction (1,2). Therefore, it is import-          the sensitivity and speciﬁcity of presumptive tests for blood, and
ant to identify any stain that could potentially be blood at a crime          their effect on subsequent DNA analysis.
scene. Obvious bloodstains should never be contaminated with                     In the past 50 years, there have been many tests conducted on
any reagent (3). When encountered with a potential bloodstain                 the sensitivity of presumptive blood tests (4,6–15). The ﬁndings of
that cannot be identiﬁed immediately, several questions enter the             these studies are in great contradiction with each other. Sensitiv-
mind of an investigator or forensic scientist. These include ‘‘What           ities for luminol range from 1:200 (11) to 1:100,000,000 (6); from
is that stain?’’; ‘‘Could it be blood?’’; or if a stain is expected or        1:200 (11) to 1:100,000 for leuchomalachite green (LMG) (8); and
suspected, and is absent, ‘‘Was there blood here at one time?’’ Cox           from 1:2,000 (12,13) to 1:10,000,000 for phenolphthalein (9). The
(4) describes the attributes that a good presumptive test for blood           various differences in the sensitivities reported by different re-
should have: it should be sensitive, specific, quick, simple, and             searchers of presumptive blood tests are probably caused by dif-
safe.                                                                         ferences in reagent concentrations, methods of preparation of
   More recently, these questions have expanded to include                    samples, reagents and results, and in the type of material contain-
‘‘Whose blood is this?’’; ‘‘Can it be excluded from a control or              ing the blood (4). Grodsky et al. (8) also add that dried bloodstains
known sample?’’; and ‘‘Is there enough genetic material here to               are not comparable with the same amount of blood dissolved in a
obtain a complete DNA proﬁle?’’ It is therefore obvious that                  solution. They further add that many of the discrepancies observed
within a forensic context, the most important components of blood             are probably due to the presumptive test reagents being added
are those that can be used for blood identiﬁcation and to indi-               directly to a dilute blood solution, thereby also diluting the re-
vidualize it (5).                                                             agent, while in other cases the dilute blood solutions are dried ﬁrst
   In order for these presumptive tests for blood to function prop-           and then tested with full-strength reagents (8).
erly, they must detect a component of blood, which ideally should                In the past half century, many tests have been conducted on the
not be commonly found in the everyday environment. Therefore,                 speciﬁcity of presumptive blood tests. These tests for speciﬁcity
most presumptive tests for blood rely on the peroxidase-like ac-              include changing substrates, adding material and chemicals to the
                                                                              bloodstains, and testing to see whether the reagents will react with
   1
     Department of Pure and Applied Chemistry, Centre for Forensic Science,   substances other than blood (4,7,11,13,14,16–21). Grodsky et al.
Strathclyde University, 204 George Street, Glasgow G1 1XW, U.K.               (8) believe that studies involving the various presumptive blood
   Received 5 Feb. 2006; and in revised form 12 July 2006 and 2 Aug. 2006;    tests indicate that there is a degree of interference with some of
accepted 1 Sept. 2006; published 8 Dec. 2006.                                 them that effectively prevents their effective use as a test for the

102                                                                                       Copyright r 2006 by American Academy of Forensic Sciences
    Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 2 of 30 PageID 291

                                                      TOBE ET AL.       .   AN EVALUATION OF SIX PRESUMPTIVE TESTS FOR BLOOD                  103

presumptive identiﬁcation of blood. Therefore, this must be ad-              tested with its corresponding reagent to see whether the blood
dressed and examined with experimentation.                                   present was detectable. The reagents were added directly to the
   The ideal presumptive blood test is one that is specific to blood         1 cm2 pieces of ﬁlter paper. The time taken for the reagent to
(more specifically to human blood), has a high sensitivity, will             register a positive result was determined and recorded. Tests were
meet the Frye standard, and will not damage underlying DNA so                considered negative if reagents failed to react within 4 min of ex-
that a full DNA proﬁle can be obtained after the reagent’s use               posure to the blood-stained ﬁlter paper. The treated pieces of ﬁlter
(5,22). New reagents will be tested with the ones most commonly              paper that had not reacted with any reagents were retained for
used by police and forensic scientists throughout the world: Kas-            subsequent DNA analysis.
tle–Meyer (KM), leuchomalachite green, and luminol (23,24).
The ease of transport, ease of use, working life, and storage will be
                                                                             Speciﬁcity Testing
determined and discussed for the three new reagents.
   Current literature reports differing sensitivities for the various           Substances found to give false positives previously as reported
blood detection tests, often conﬂicting in their results. Therefore,         by other authors, or substances which could be mistaken for
the sensitivity limits of the reagents will be tested and the limits         blood, were tested. The tests were also carried out on saliva and
will be determined.                                                          semen.
   The speciﬁcity of the new reagents will be tested with sub-                  The six different reagents were tested against saliva, semen,
stances commonly known to interfere with traditional reagents, or            potato, tomato, tomato sauce, tomato sauce with meat, red onion,
those that could be mistaken for blood spatter in some situations.           red kidney bean, horseradish, 0.1 M ascorbic acid, 5% bleach,
   DNA will be collected and PCR performed to determine                      10% cupric sulfate, 10% ferric sulfate, and 10% nickel chloride.
whether the reagents have limits less than, equal to, or exceeding              For each of the presumptive reagents tested, a large piece of
that of current DNA detection techniques.                                    ﬁlter paper (approximately 100 cm2) was exposed to each of the
                                                                             substances being tested in 25 separate sample stains. These were
Materials and Methods                                                        allowed to dry for a minimum of 18 h. Each of the pieces of ﬁlter
                                                                             paper, and subsequent stains, were then tested with their corre-
Samples                                                                      sponding reagent to see whether the substance caused a reaction.
   Blood samples were taken from an anonymous donor. All                     The time taken for the reagent to register a positive result was
equipment used to extract, store, apply, and manipulate the blood            determined and recorded. Tests were considered positive if there
for the experiments was sterile. The equipment was either open               was any color change, and were considered negative if there was
from sterile packaging or autoclaved at 1201C for 20 min.                    no observable color change within 4 min of exposure to the
   Blood from the donor was used for all experiments and for                 stained ﬁlter paper.
positive controls. The blood was extracted by creating a small
lancet wound in the ﬁnger of the donor and was not subject to any            DNA Testing
form of anticoagulants or other contaminants.
                                                                                The Chelex method of DNA puriﬁcation and recovery was
                                                                             used. The protocol consisted of sterile distilled water, 20% Chelex
Reagents                                                                     suspension, and extraction buffer. For each sample, 0.5 mL Sterile
   Luminol (3-aminophthalhyrazidem), LMG, and phenolphtha-                   H2O was pipetted to a 0.5 mL Eppindorf tube. A small 3 mm2
lein KM were prepared according to Strathclyde University,                   section of the positive control (which had been exposed to the re-
Centre For Forensic Science guidelines. Hemastixs (instructions              agents) was added to the tube. For the sensitivity testing, the entire
included with reagent), HemidentTM (MacPhailsTM Reagent;                     1 cm  1 cm section of the ﬁlter paper was added to the tube. For
instructions included with reagent), and Bluestarr (instructions             the controls, a 3 mm2 section of bloodstain was placed in the tube.
included with reagent) were from commercially available kits                    All the samples were incubated at room temperature for 25 min
provided by WA Products (Essex, U.K.) (product codes: B23014,                with occasional inverting. They were then centrifuged at maxi-
B23013, B23014). All reagents were used according to the manu-               mum for 2 min. Each tube had 0.35 mL of the supernatant re-
facturer’s guidelines.                                                       moved and then the pellet was resuspended. Fifty microliters of
   Positive controls were taken by applying the reagent to a blood-          20% Chelex was added to each tube and they were then incubated
stained piece of ﬁlter paper. Negative controls were performed               at 561C for 30 min. Samples were then vortexed for 10 sec, boiled
by applying the reagents to a fresh piece of ﬁlter paper with no             for 10 min, and then vortexed for a further 10 sec. Samples were
trace of blood. The positive control was retained for further DNA            then centrifuged at maximum for 2 min. The supernatant was re-
testing.                                                                     moved and retained in a separate Eppendorf tube and the pellet
                                                                             was discarded. The retained supernatant was stored frozen.
                                                                                A full commercial DNA proﬁling kit will not be used as the
Sensitivity Testing
                                                                             amount of information that a full 10 or 14 loci (using SGMPlusTM
   Autoclaved bottles (1251C for 20 min) and distilled H2O were              or IdentiﬁlerPlusTM, Applied Biosystems, Foster City, CA) proﬁle
used. Water was measured using a graduated cylinder and blood                would provide is not needed in this study. Instead, two STR loci
was added using a Gilson pipette. Differing low concentrations of            from a well-used commercial kit, SGMPlusTM, will be ampliﬁed.
blood were achieved by making a stock solution of blood and                  The STR loci to be used are D19S433 and D2S1338, the smallest
distilled water. Solutions of 1:10,000; 1:100,000; 1:1,000,000;              and largest loci, respectively (25). This will allow for both ends of
1:5,000,000; and 1:10,000,000 were prepared.                                 the spectrum to be ampliﬁed, as larger products are more likely to
   A set of 25 1 cm  1 cm pieces of ﬁlter paper were placed in              drop out in degraded DNA than smaller loci are. Therefore, if only
each of the diluted blood solutions for each of the presumptive              D19S433 ampliﬁes and D2S1338 drops out, it would mean that
reagents tested. The pieces of ﬁlter paper were then removed and             partial ampliﬁcation could likely be obtained from a commercial
allowed to dry for 72 h. Each of the pieces of ﬁlter paper was then          kit. If both D19S433 and D2S1338 amplify, then this should
      Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 3 of 30 PageID 292

104    JOURNAL OF FORENSIC SCIENCES

indicate that a commercial STR typing kit would be able to obtain         The ease of transport and use of the Hemastixs reagent strips is
a full proﬁle off the samples.                                         excellent. The strips are easily stored and transported and there is
   As the exact primer sequence used by Applied Biosystems is          no risk of chemical spills or solution breakdown or contamination,
not known, different primers were used. The primer sequences           all that is required is some distilled water (tap water would most
were obtained from UniSTS (26), which is a comprehensive da-           likely also be ﬁne) and a desiccant (provided with the strips) with
tabase of sequence-tagged sites (STSs) deﬁned by PCR primer            the reagent strips. They are easy to use, and easy to transport.
pairs and are associated with additional information such as ge-       There is a range of color reactions to compare with on the con-
nomic position, genes, and sequences (26). The primer informa-         tainer, for accurate reading of the strips. According to the manu-
tion for the two loci was given as:                                    facturer, storage is provided in the container and has a life of 6
   D19S433                                                             months from initial opening, and about a year if unopened.
                                                                          The HemidentTM (MacPhail’s reagent)-positive control reacted
   Forward: 5 0 -HEX-CCTGGGCAACAGAATAAGAT-3 0                          within a few seconds of application of the H2O2, with a dark green/
   Reverse: 5 0 -TAGGTTTTTAAGGAACAGGTGG-3 0                            blue color appearing at the site of blood deposition. The negative
                                                                       control did not react on addition of the H2O2 but if left out will
  D2S1338                                                              develop a green ring around where reagents were deposited.
   Forward: 5 0 -HEX-CCAGTGGATTTGGAAACAGA-3 0                             If used according to the manufacturer’s guidelines, the Hemi-
   Reverse: 5 0 -ACCTAGCATGGTACCTGCAG-3 0 .                            dentTM test is easy to transport and use. The ampoules are not
                                                                       easily broken, and the case provides a convenient disposal vessel.
                                                                       There are no instructions for any special storage conditions, or any
   Primer sets for D19S433 and D2S1338 were each run in a sep-         expiry date indicated.
arate PCR of 25 mL total; 2 mL of each primer was used and 5 mL           The Bluestarr-positive control reacted instantly, with a blue
of template DNA. PCR was performed on a Perkin Elmer Gene-             luminescence appearing at the site of blood deposition; this dis-
Amp PCR System 2400 (Boston, MA). Thirty two cycles of 941C            sipated within 30 sec. The negative control did not react on addi-
for 30 sec; 551C for 30 sec; 721C for 1 min and 30 sec; and a ﬁnal     tion of the reagent.
extension of 45 min at 721C were performed.                               The reagent was easy to prepare from the two tablets, which
   Eleven experimental samples were run. Six correspond to all of      were mixed directly together into a spray bottle with water (tap
the positive controls, 3 were from the dilution sets 1:10,000,         water can be used). The tablets can be brought to a scene separ-
1:100,000, and 1:1,000,000, a positive control from the blood          ately, so there is no risk of leaking bottles of reagents. Bluestarr
donor, and a negative control.                                         was extremely easy to use and was effective by just spraying over
   An ABI PRISMs 310 Genetic Analyzer (Applied Biosystems)             an entire area for full coverage. The working life of the solution is
was used to analyze all samples.                                       a problem as it is quite short once the solution is mixed and may
                                                                       only be reactive for a few hours. The tablets come in two separate
Statistical Tests                                                      foil-wrapped packages, but a warning is given that the product is
   The test used to compare the different reagents was the w2 test     stored under pressure and it should not be stored in the home or
for consistency in a 2  K table.                                      car without proper precautions according to the manufacturer.
                                                                       There is no expiry date given with the tablets, indicating that they
                                                                       are stable if stored with the proper precautions. The only problem,
Results and Discussion
                                                                       much like luminol, is that the product requires complete or near-
   The positive control of luminol reacted instantly with blood,       complete darkness to be effective.
giving a blue luminescence appearing at the site of the deposition;
this persisted for over 1 min. The negative control did not react on
                                                                       Sensitivity
addition of the reagent. Grodsky et al. (8) believe that luminol’s
only serious disadvantage, other than interference, is its require-       The approximate numbers of erythrocytes, leukocytes, and
ment of near or complete darkness in order to perceive the chem-       hemoglobin molecules, as given by Marieb (27), were calculated
iluminescence.                                                         for each of the ﬁve dilution factors and are shown in Table 1.
   The LMG-positive control reacted within a few seconds of ap-        Table 2 illustrates the results obtained for the sensitivity portion of
plication of the H2O2, with a blue/green color appearing at the site   the experiment.
of blood deposition. The negative control did not react on addition       The luminol reagent reacted instantly, with both the 1:10,000
of the H2O2 but if left out will develop a green ring around where     and 1:100,000 dilution factors producing a blue luminescence.
reagents were deposited.                                               The luminescence lasted for close to a minute. However, both di-
   The phenolphthalein KM positive control reacted within a few        lution factors were much less intense than the positive control of
seconds of application of the H2O2, with a pink color appearing at     whole blood. The reaction with the 1:100,000 dilution factor was
the site of blood deposition. The negative control did not react on    extremely faint. There was no reaction with dilutions of
addition of the H2O2; however, there was a reaction after several      1:1,000,000, 1:5,000,000, or 1:10,000,000 within the 4 min of
minutes (greater than the 4 min timed) with a pink color devel-        timed experimentation.
oping around the edges of the area of reagent deposition.                 LMG reacted at a dilution factor of 1:10,000. All samples ex-
   The Hemastixs reagent strips-positive control reacted instantly     cept one showed a positive reaction within 1 min. The samples
on application to the blood by turning dark gray/green; the site       turned a green color within 1 sec of the application of the LMG
where the reagent strip touched the ﬁlter paper also turned dark       reagent and the H2O2. A single sample did not show a positive
green/blue where there was blood. The negative control did not         reaction within the 4 min of timed experimentation. The LMG
react on addition of the H2O and there was no reaction on the ﬁlter    reagent did not show a positive reaction at dilution factors of
paper; however, there was a reaction after several minutes (greater    1:100,000, 1:1,000,000, 1:5,000,000, or 1:10,000,000 within the
than the 4 min timed), with the reagent pad turning light green.       4 min of timed experimentation.
    Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 4 of 30 PageID 293

                                                               TOBE ET AL.      .   AN EVALUATION OF SIX PRESUMPTIVE TESTS FOR BLOOD                           105

                    TABLE 1—Distribution of blood cells for the different dilution factors, calculated from the values given in Marieb (27).

                                           Erythrocytes                                      Hemoglobin                                        Leukocytes
Blood 1 mL 5 1 mm   3
                                 Minimum                Maximum                   Minimum                   Maximum                 Minimum               Maximum
1:l                              4,300,000             5,200,000              1.075E115                   1.3E115                   4000                  11,000
10:l                             43,000,000            52,000,000             1.075E116                   1.3E116                   40,000                110,000
1:10,000                         430                   520                    1.075E111                   1.3E111                   0.4                   1.1
1:100,000                        43                    52                     10,750,000,000              13,000,000,000            0.04                  0.11
1:1,000,000                      4.3                   5.2                    1,075,000,000               1,300,000,000             0.004                 0.011
1:5,000,000                      0.86                  1.04                   215,000,000                 260,000,000               0.0008                0.0022
1:10,000,000                     0.43                  0.52                   107,500,000                 130,000,000               0.0004                0.0011


   The phenolphthalein reagent registered a positive reaction for                    the H2O2 with a color change to green; two other samples did not
all samples at a dilution factor of 1:10,000. The samples turned                     register a reaction. The samples that did react showed a green/blue
pink after 45 sec of the introduction of the reagent and H2O2. At a                  color change at the edges of the ﬁlter paper, predominantly in the
dilution factor of 1:100,000, three of 25 samples showed a positive                  corners, which occurred within 1 min of addition of the H2O2.
reaction: two of them at 1 min and 30 sec, and the third at 2 min                       The HemidentTM reagent did not react with most of the samples
and 30 sec. The phenolphthalein reagent did not show any reaction                    at the 1:100,000 dilution. Two of the samples showed a positive
with dilution factors of 1:1,000,000, 1:5,000,000, or 1:10,000,000                   result at 4 min. The remainder did not show any reaction. There was
within the 4 min of timed experimentation.                                           no reaction with the samples diluted to 1:1,000,000, 1:5,000,000, or
   The Hemastixs reagent strips reacted with the 1:10,000 dilu-                      1:10,000,000 within the 4 min of timed experimentation.
tion by ﬁrst causing a color reaction with the ﬁlter paper. The ﬁlter                   There were no previous literature values for the sensitivity of
paper changed to a green color where the Hemastixs was pressed                       HemidentTM, but the package claims a capability of identifying
within a few seconds. The actual Hemastixs took between 30 and                       one part per million of blood (28). The ﬁndings of this study do
60 sec to register a reaction. Eighteen Hemastixs were positive                      not conﬁrm this. HemidentTM is slightly more sensitive than leu-
for 125 erythrocytes; the remaining seven registered positive for                    chomalachite green, but does not even approach the sensitivity it
180 erythrocytes.                                                                    claims to have. Two samples showed a positive reaction at
   The Hemastixs reagent strips reacted with the 1:100,000 dilu-                     1:100,000 dilution, which is 10 times more sensitive than leucho-
tion by ﬁrst causing a color reaction with the ﬁlter paper. At 1 min,                malachite green, but this was not consistent over all 25 samples,
one of the samples showed a color change on the ﬁlter paper of a                     and it is still one-tenth of the sensitivity claimed.
green color. The rest of the samples showed this same reaction at                       The Bluestarr reagent reacted instantly with the 1:10,000 with
between 1 min and 45 sec and 2 min. At 3 min and 45 sec, 17 of the                   a blue luminescent glow but faded within a few seconds. The
reagent strips were a very light shade of green, corresponding with                  1:100,000 dilution showed slight reactivity, with ﬁve of the 25
a trace 10 hemolyzed sample according to the instructions. Four of                   samples showing a very faint positive, which faded in a few sec-
the strips registered 125 erythrocytes at the same time. The re-                     onds. However, both dilution factors were much less intense than
maining four strips registered a negative result at 4 min.                           the positive control of whole blood. There was no reaction with
   The Hemastixs reagent strips did not react with the                               dilutions of 1:1,000,000, 1:5,000,000, or 1:10,000,000 within the
1:1,000,000, 1:5,000,000, and 1:10,000,000 dilutions. There was                      4 min of timed experimentation.
no color change on the ﬁlter paper or on the reagent strips.                            The Bluestarr reagent has no previous tested sensitivities, al-
   There were no previous literature values for the sensitivity of                   though the company claims sensitivity to 1:1,000 dilution (29).
Hemastixs although the package claims to be able to detect blood in                  This was not found to be consistent with this study as lumines-
urine down to 10 erythrocytes, which equates to between a                            cence was detected at 1:100,000 dilution of blood in water, 100
1:100,000 and 1:1,000,000 dilution factor (Table 1). This is con-                    times more sensitive than what is claimed by the company. This
sistent with the results obtained in this experiment, although the                   luminescence was faint and short-lived, but was still detectable.
strips should be read at 60 sec and a reaction was not observed on the
strips until between 3 and 4 min after initial application to the stain.             Speciﬁcity
   The HemidentTM reagent reacted with most of the samples at
the 1:10,000 dilution. One sample reacted before the addition of                        Table 3 gives the speciﬁcity results for all reagents.

                                                   TABLE 2—Sensitivity results for the six different reagents.

                                                                                             Reagent
Dilution                     Luminol                  LMG                   KM                   Hemastixs                   HemidentTM                   Bluestarr
1:10,000                         1                      1                     1                       1                            1                           1
1:100,000                        1                     NR                     2                       2                            4                           1
1:1,000,000                     NR                     NR                    NR                      NR                           NR                          NR
1:5,000,000                     NR                     NR                    NR                      NR                           NR                          NR
1:10,000,000                    NR                     NR                    NR                      NR                           NR                          NR

  The shortest reaction time is shown here.
  A positive reaction was any sort of color change to the stain (or reagent strip in the case of Hemastixs); 0, color change before all reagents were added; 1, color
change within 1 min of all reagents being added; 2, color change within 1–2 min of all reagents being added; 3, color change within 2–3 min of all reagents being
added; 4, color change within 3–4 min of all reagents being added;
  NR, indicates that there was no reaction within the 4 min of timed experimentation; KM, Kastle–Meyer; LMG, leuchomalachite green.
      Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 5 of 30 PageID 294

106     JOURNAL OF FORENSIC SCIENCES

                                                   TABLE 3—Speciﬁcity results for the six different reagents.

                                                                                              Reagent
Substance                        Luminol                LMG                       KM                    Hemastixs              HemidentTM                Bluestarr
Saliva                           NR                 NR                       NR                         1 (3)                NR                          NR
Semen                            NR                 NR                       1 (25)                     NR                   0 (25, white)               NR
Potato                           NR                 0 (6, green)             3 (7)                      1 (25)               NR                          1 (25)
Tomato                           NR                 NR                       NR                         1 (23)               NR                          1 (25)
Tomato sauce                     NR                 NR                       4 (6)                      NR                   NR                          NR
Tomato sauce w/meat              NR                 NR                       NR                         4 (6)                NR                          1 (25)
Red onion                        NR                 0 (5, pink)              0 (25, yellow)             1 (21)               0 (6, pink)                 1 (25)
Red kidney bean                  NR                 NR                       2 (5)                      NR                   NR                          1 (25)
Horseradish                      NR                 NR                       4 (25)                     NR                   NR                          1 (25)
1 M Ascorbic acid                NR                 NR                       0 (25, yellow)             NR                   1 (11)                      1 (25)
Bleach solution 5%               NR                 NR                       3 (2)                      NR                   1 (5)                       1 (25)
10% Cupric sulfate               1 (25)             0 (25, blue)             0 (25, blue)               1 (25)               0 (25, blue)                1 (25)
10% Ferric sulfate               1 (25)             0 (25, orange)           0 (25, yellow)             1 (25)               0 (25, red/brown)           1 (25)
10% Nickel chloride              1 (25)             0 (25, blue)             0 (25, green)              1 (25)               0 (25, green)               NR

   The shortest reaction time is shown here. Numbers in parentheses indicate the number of samples that reacted out of 25 and the color change observed if different
from that of a reaction with blood.
   A positive reaction was any sort of color change to the stain (or reagent strip in the case of Hemastixs); 0, a color change before all reagents were added; 1,
indicates a color change within 1 min of all reagents being added; 2, color change within 1–2 min of all reagents being added; 3, color change within 2–3 min of all
reagents being added; 4, color change within 3–4 min of all reagents being added; NR, indicates that there was no reaction within the 4 min of timed experi-
mentation.

   There was a reaction between the luminol reagent and 10%                         the addition of the KM reagent, but before the addition of H2O2.
cupric sulfate, 10% ferric sulfate, and 10% nickel chloride indi-                   The horseradish samples all showed a very slight pink color
cated by a blue chemiluminescence. Both the 10% cupric sulfate                      change at 3 min. The 0.1 M ascorbic acid samples turned yellow
and 10% ferric sulfate showed an immediate reaction on addition                     after the addition of the phenolphthalein reagent, but did not show
of the luminol. The 10% nickel chloride also showed a reaction on                   any further color change on addition of the H2O2. Two of the 5%
addition of the luminol; however, the intensity of this reaction was                bleach samples showed a slight pink color at 2 min, but the rest did
far less than for the ferric and cupric sulfates and it did not occur               not show a color change within the 4 min of timed experimenta-
instantly. The reaction took several seconds to become visible.                     tion. On addition of the phenolphthalein reagent, the 10% cupric
   Luminol’s reaction with the metal salts was expected as Grod-                    sulfate samples turned blue. On addition of the H2O2, the samples
sky et al. (8) noted that the common substances that interfere with                 instantly turned brown and foamed. All 25 of the 10% cupric sul-
luminol are copper-containing surfaces.                                             fate samples then developed an intense pink color around the
   Contrary to the literature ﬁndings, this study found that luminol                stain, 11 within 1 min and the remaining 14 within 2 min and
only reacted with blood and the metal salts. Bleach gave no re-                     30 sec. The 10% ferric sulfate samples turned yellow/brown on
action, but this could be because the bleach solution was only 5%                   addition of the phenolphthalein reagent and the stains had dark
concentration, and that it was not tested right away but ﬁrst al-                   edges. The samples foamed on addition of H2O2. At 1 min and
lowed to dry for at least 18 h. Kent et al. (20) noted that when                    30 sec, 13 of the samples showed a pink color developing around
bleach-treated blood is left for several days, the interference by                  the stain, and two additional samples showed this same color
bleach is diminished. The negative reaction observed may be due                     change at 3 min. The remaining samples did not develop any color
to the storage time of the sample. Luminol was expected to react                    around the stains in the 4 min of timed experimentation. The 10%
with the potato and horseradish as it has been used to study vege-                  nickel chloride turned light green on addition of the phenolphtha-
table peroxidase reactions, such as the horseradish peroxidase re-                  lein reagent. This color deepened on addition of the H2O2. Eight
action (30), and Albrecht noted that fresh potato juice caused                      of the samples developed a pink color around the stain at 3 min.
luminescence (16). This could once again be due to the sub-                         The rest of the samples failed to react within the 4 min of timed
stances’ drying time before testing.                                                experimentation.
   LMG showed a reaction with several of the substances tested.                        The reaction of the phenolphthalein reagent with other sub-
However, the results of these reactions would not be mistaken for a                 stances differs from Pinker (32), who did not ﬁnd even one sub-
reaction with blood. All of the substances that reacted did so after                stance that would give a true positive reaction with
the addition of the LMG reagent but before the addition of the H2O2.                phenolphthalein. This does not correspond with the current ﬁnd-
This agrees with the ﬁndings of Alvarez de Toledo and Valero, who                   ings as semen caused a reaction at 45 sec, that grew stronger with
noted that many chemical oxidants may yield the reaction in the                     time. The potato stains reacted the same way, as did tomato sauce,
absence of H2O2 (31). Blood only reacts after the addition of the                   red kidney beans, horseradish, and 5% bleach, which all reacted at
hydrogen peroxide and then only at the site of blood deposition.                    some point within the 4 min of timed experimentation. This time
Therefore, none of the substances tested react in the same manner as                delay in reaction is much like the time delay observed for dilute
blood and could not be mistaken for a reaction with blood.                          blood samples (1:100,000) and therefore, any of these stains could
   Several substances reacted with the phenolphthalein reagent.                     be conceivably mistaken for very dilute blood.
Semen stains showed a very light pink color change at 45 sec,                          The remaining substances reacted before all the reagents were
which grew stronger as the timing approached 2 min. Seven potato                    added, or did not form the pink color as an expected bloodstain
samples showed a slight pink color change within 2 min of intro-                    would. Both the red onion and the 0.1 M ascorbic acid samples
duction of the reagents. Six tomato sauce samples showed a pink                     turned yellow on addition of the phenolphthalein reagents but be-
color at 3 min and 45 sec. Red onion samples turned yellow after                    fore the H2O2 was added. The metal salts also all reacted before
    Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 6 of 30 PageID 295

                                                         TOBE ET AL.     .   AN EVALUATION OF SIX PRESUMPTIVE TESTS FOR BLOOD                           107

the H2O2 was added by turning blue (10% cupric sulfate), yellow/                          100 110 120 130 140 150 160 170 180 190 200 210 220 230 240 250
brown (10% ferric sulfate), and light green (10% nickel chloride).
   There was a reaction between the Hemastixs reagent strips and                 3000
saliva, potato, tomato, tomato sauce with meat, red onion, 10%
cupric sulfte, 10% ferric sulfate, and 10% nickel chloride. The
Hemastixs reagent strips reacted with three of the saliva samples                2000

turning the paper green. One reacted within 1 min, and the re-
maining two samples reacted within 2 min. The actual reagent                     1000
strips did not show a reaction within the 4 min of timed experi-
mentation, nor did any of the remaining 22 samples. All of the
                                                                                      0
potato stains produces a color reaction by turning green within
15 sec, which darkened to blue as time progressed. There was no                  FIG. 1—Positive control DNA. Loci D2S1338 and D19S433 are shown with
reaction with the actual reagent strips within the 4 min of timed              peak size and height.
experimentation. The tomato samples reacted within 1 min by
turning a very light green, which darkened as time passed. Two of
the stains did not react, and most of the reagent pads did not react           and 10% nickel chloride. These samples showed the same reaction
within the 4 min of timed experimentation. Two of the pads                     as dilute blood samples would, and in the case of the 10% nickel
showed a very slight green color change at 4 min. Six of the to-               chloride samples, showed a color change indicative of whole
mato sauce with meat samples reacted at 3 min. The six stains                  blood.
turned green around the edges at 3 min. The rest of the sample                    The HemidentTM reagents did show a color reaction with
stains as well as all of the reagent pads did not react within the             semen, red onion, 0.1 M ascorbic acid, 5% bleach, 10% cupric
4 min of timed experimentation. Twenty-one of the red onion                    sulfate, 10% ferric sulfate, and 10% nickel chloride. All of the
samples turned a very light green at 1 min with the color darken-              semen stains turned white on addition of the ﬁrst reagent, but there
ing to dark green/blue as time progressed. Three of the reagent                was no further reaction on addition of the H2O2. Six of the red
pads show a green line running horizontally, the remaining pads                onion samples turned pink on addition of the ﬁrst reagent but there
and 4 stains did not react within the 4 min of timed experimen-                was no further reaction on addition of the H2O2 during the 4 min
tation. The 10% cupric sulfate samples showed an instant blue/                 of timed experimentation. Two of the 0.1 M ascorbic acid samples
green color on the stain. The reagent pads appear as trace (spots of           turned instantly positive with a blue/green color. Within 30 sec,
green) non-hemolyzed and progress to a dark green/blue uniform                 nine other samples a slightly positive, with a light blue/green color
color. The 10% ferric sulfate samples all turned instantly green/              developing and increasing with intensity as time progressed. The
blue at the center of the stain, which progressed to brown and then            remaining 14 0.1 M ascorbic acid samples did not react with the
yellow along the outer margins of the stain. The reagent pads                  reagents during the timed experiment. Five of the 5% bleach sam-
showed a small trace (spots of green color) at 4 min. The 10%                  ples turned light blue/green along their margins 30 sec after ad-
nickel chloride sample stains all turned instantly green/blue on               dition of the H2O2; the remaining 20 samples did not react with
application of the reagent. The reagent pads were all negative after           the reagents within the 4 min of timed experimentation. The 10%
the 4 min of timed experimentation except for one, which showed                cupric sulfate samples all turned slightly blue on addition of the
a green/blue color at the end of the strip.                                    ﬁrst reagent, and 12 developed an instant blue/green color around
   The Hemastixs reagent strips were quite reactive with eight of              their edges on addition of the H2O2. A further ﬁve samples
the substances tested. All of the substances showed a green color,             showed the same blue/green edges after 1 min and this color in-
which may or may not have progressed to blue. This is the same                 tensiﬁed with time, but no other samples reacted. The 10% ferric
reaction observed on blood samples, except that when exposed to                sulfate sample all turned brown/red on addition of the ﬁrst reagent
blood the reagent strips also showed a reaction. This was not the              and instantly turnedgrass green on addition of the H2O2. This
case for saliva, potato, and the tomato sauce with meat, which did             color darkened to blue/green over time. The 10% nickel chloride
not react with the reagent pads.                                               samples all turned very light green after the addition of the ﬁrst
   The samples that did show a reaction on the actual reagent pads             reagent, but there was no further color change on addition of the
were tomato, red onion, 10% cupric sulfate, 10% ferric sulfate,                H2O2 during the 4 min of timed experimentation.

                      TABLE 4—DNA results for the various presumptive tests, positive and negative controls, and dilution series.

                                                     D2S1338                                                                   D19S433
                                 Peak 1 (Height)                    Peak 2 (Height)                        Peak 1 (Height)                  Peak 2 (Height)
Positive control                 170.29   (636)                     178.32   (768)                         207.58   (3373)                  209.74   (3560)
Luminol                          170.40   (1528)                    178.34   (1596)                        207.63   (4984)                  209.81   (4510)
LMG                              N/R                                N/R                                    N/R                              N/R
KM                               170.39   (489)                     178.34   (436)                         207.57   (580)                   209.84   (400)
Hemastixs                        170.38   (1934)                    178.28   (1814)                        207.52   (1873)                  209.59   (1938)
HemidentTM                       N/R                                N/R                                    N/R                              N/R
Bluestars                        170.31   (3685)                    178.27   (2652)                        207.36   (4840)                  209.46   (4300)
1:10,000                         N/R                                N/R                                    N/R                              N/R
1:100,000                        N/R                                N/R                                    N/R                              N/R
1:1,000,000                      N/R                                N/R                                    N/R                              N/R
Negative control                 N/R                                N/R                                    N/R                              N/R

  KM, Kastle–Meyer; LMG, leuchomalachite green; N/R, no result.
       Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 7 of 30 PageID 296

108     JOURNAL OF FORENSIC SCIENCES

TABLE 5—w2 test for consistency results for sensitivity samples with                   extractible high-molecular-weight DNA. LMG and HemidentTM
                        95% conﬁdence.                                                 did not achieve ampliﬁcation.
                                                                                         No DNA results were obtained from any of the dilution series.
Sensitivity        v54                                                                 This could be because there is such a small amount of template
                 a 5 0.05
              w24(0.05) 5 9.49                                                         DNA that in order to achieve detectable ampliﬁcation product, it
                 Luminol         LMG KM Hemastixs HemidentTM Bluestars                 would need several more PCR cycles.
Luminol                          18.12 12.04      0.00     12.76        8.89
LMG                18.12                2.73     18.12      2.00        4.41           Statistical Interpretation
KM                 12.04          2.73           12.04      0.11        0.43
Hemastixs           0.00         18.12 12.04               12.76        8.89              The results of the w2 test for consistency can be seen for sen-
HemidentTM         12.76          2.00 0.11      12.76                  0.92           sitivity and speciﬁcity in Tables 5 and 6, respectively. The null
Bluestars           8.89          4.41 0.43       8.89      0.92
                                                                                       hypothesis was that the two samples originate from two popula-
   The null hypothesis was that the two samples originate from two popula-             tions with the same distributions.
tions with the same distributions. Numbers in italics reject the null hypothesis          The samples that come from populations with the same distri-
at 95% conﬁdence; KM, Kastle–Meyer; LMG, leuchomalachite green.                        butions as each other do not necessarily react with the same sub-
                                                                                       stances or at the same rates. Therefore, what one test might react
                                                                                       with, another test from a similar population would not react, or if
   The HemidentTM reagent reacted with several of the substances                       it did it may do so at a different rate. The same distribution comes
tested. Semen, red onion, 0.1 M ascorbic acid, 5% bleach, 10%                          from the number of substances other than blood that the given
cupric sulfate, 10% ferric sulfate, and 10% nickel chloride all                        reagent will react with.
showed a color reaction with one or both of the reagents. Semen,
red onion, 10% cupric sulfate, 10% ferric sulfate, and 10% nickel                      Conclusion
chloride all reacted after the addition of the ﬁrst reagent and would
therefore not be mistaken for a possible bloodstain.                                      It is almost never necessary to apply presumptive test reagents
   The 0.1 M ascorbic acid and 5% bleach samples reacted with a                        directly to dried bloodstain evidence (33,34). However, with ex-
blue/green color on addition of the H2O2 as would blood. The 5%                        tremely small samples, or when testing large areas, it may be ne-
bleach samples showed a color change around the margins of the                         cessary to expose the potential bloodstains directly to presumptive
stain, which is not indicative of blood, which reacts on top of the                    tests. Based on this, the best overall presumptive blood test in this
actual stain. The 0.1 M ascorbic acid reacted as blood would for                       study was luminol. It had the greatest sensitivity and speciﬁcity. It
11 of the 25 samples.                                                                  did not destroy the DNA, and it could be reapplied. Its only draw-
   The Bluestarr reagent reacted with potato, tomato, tomato                           back is that it must be used in near or complete darkness. Leu-
sauce with meat, red onion, red kidney bean, horseradish, 0.1 M                        chomalachite green was found to be as specific to blood as
ascorbic acid, 5% bleach, 10% cupric sulfate, and 10% ferric sul-                      luminol, but its sensitivity was 10 times less, and it destroyed
fate indicated by a blue chemiluminescence upon application.                           the DNA. Phenolphthalein had equal sensitivity to most of the
                                                                                       other tests, but was extremely unspecific, and the amount of re-
                                                                                       coverable DNA is reduced when this test is used. HemastixTM
DNA Analysis
                                                                                       were easy to transport and use, were sensitive, but not very spe-
   Figure 1 shows the results for the positive control DNA, with                       cific although speciﬁcity could be increased if the strips were
the D2 and D19 loci clearly visible. This demonstrates the func-                       looked at rather than the reaction on the stain. DNA was recovered
tionality of the primers and indicates that they would react with                      from stains exposed to HemastixTM. Hemidents was specific and
any viable DNA obtained from samples exposed to the presump-                           sensitive, but destroyed DNA and so cannot be used where sub-
tive tests. These results can be seen in Table 4.                                      sequent DNA analysis is needed. Bluestarr had good sensitivity,
   Luminol, phenolphthalein, Hemastixs, and Bluestarr all                              but very poor speciﬁcity. The need for complete darkness for use
achieved ampliﬁcation at both loci tested, which corresponded                          further complicates this because even if a stain did not look like
to the alleles found on the positive control. All four tests gave                      blood, it would react in the same way and could be mistaken for
ampliﬁcation, although Bluestarr claimed that it destroyed DNA                         blood.
(29). Phenolphthalein had a much reduced peak height compared                             The dilutions of blood did not show any ampliﬁcation of DNA,
with the other three tests. This is consistent with Hochmeister                        but this could be because of the small quantity of template DNA
et al. (24), who found that phenolphthalein reduces the amount of                      and the low number of cycles of PCR.

                                       TABLE 6—w2 test for consistency results for speciﬁcity samples with 95% conﬁdence.

Specificity                        v 5 13
                                 a 5 0.05
                            w213(0.05) 5 22.36
                                 Luminol                    LMG                     KM               Hemastixs              HemidentTM             Bluestarr
Luminol                                                     13.76                   83.08               58.12                  14.59                184.17
LMG                                 13.76                                           65.01               35.07                  18.44                155.28
KM                                  83.08                   65.01                                      127.26                  65.05                144.46
Hemastixs                           58.12                   35.07                  127.26                                      63.69                123.91
HemidentTM                          14.59                   18.44                   65.05               63.69                                       145.89
Bluestarr                          184.17                  155.28                  144.46              123.91                 145.89

  The null hypothesis was that the two samples originate from two populations with the same distributions. Numbers in italics reject the null hypothesis at
95% conﬁdence; KM, Kastle–Meyer; LMG, leuchomalachite green.
    Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 8 of 30 PageID 297

                                                              TOBE ET AL.        .   AN EVALUATION OF SIX PRESUMPTIVE TESTS FOR BLOOD                         109

Acknowledgments                                                                       19. Gross AM, Harris KA, Kaldun GL. The effect of luminol on presumptive
                                                                           s
                                                                                          tests and DNA analysis using the polymerase chain reaction. J Forensic
  Thanks are due to WA Products for providing the Hemastix ,                              Sci 1999;44(4):837–40.
HemidentTM, and Bluestarr reagents.                                                   20. Kent EJM, Elliot DA, Miskelly GM. Inhibition of bleach-induced luminol
  We thank the entire Centre for Forensic Science at Strathclyde                          chemiluminescence. J Forensic Sci 2003;48(1):64–7.
                                                                                      21. Platt SR. The effects of argon ion laser on subsequent blood examinations.
University for lab space and equipment.                                                   J Forensic Sci 1982;27(3):726–8.
                                                                                      22. Messina T. Presumptive blood tests. Available online, http://www.
                                                                                          geocities.com/a4n6degener8/bloodintro.htm (accessed August 2004).
References                                                                            23. Lee HC, Gaensslen RE, Pagliaro EM, Guman MB, Berka KM, Keith TP,
 1. Forensic Serology. Available online, http://faculty.ncwc.edu/toconnor/                Phipps P. The effect of presumptive test, latent ﬁngerprint and some other
    425/425lect13.htm (accessed July 2004).                                               reagents and materials on subsequent serological identiﬁcation, genetic
 2. Schiro G. Collection and preservation of blood evidence from crime                    marker and DNA testing in bloodstains. J Forensic Ident 1989;39(6):339–
    scenes. Available online, http://www.crime-scene-investigator.net/                    58.
    blood.html (accessed July 2004).                                                  24. Hochmeister MN, Budowle B, Baechtel FS. Effects of presumptive test
 3. Laux DL. Effects of luminol on the subsequent analysis of bloodstains. J              reagents on the ability to obtain restriction fragment length polymorphism
    Forensic Sci 1991;36:1512–20.                                                         (RFLP) patterns from human blood and semen stains. J Forensic Sci
 4. Cox M. A study of the sensitivity and speciﬁcity of four presumptive tests            1991;36:656–61.
    for blood. J Forensic Sci 1991;36:1503–11.                                        25. Applied Biosystems. AmpFlSTRs SGM Pluss PCR Ampliﬁcation Kit
 5. Saferstein R. Criminalistics: an introduction to forensic science. 8th ed.            users manual. Available online, http://docs.appliedbiosystems.com/
    London: Prentice Hall International (UK) Limited, 2004:320–51, 353–94.                pebiodocs/04309589.pdf (accessed June 2004).
 6. Proescher F, Moody AM. Detection of blood by means of chemilumines-               26. UniSTS. Integrated markers and maps. Available online, http://
    cence. J Lab Clin Med 1939;24:1183–9.                                                 www.ncbi.nlm.nih.gov/entrez/query.fcgi?db=unists (accessed August
 7. Germain O, Miller K. Blood reagents—their use and their effect on DNA.                2004).
    Ottawa: Ottawa (ON) Royal Canadian Mounted Police Forensic Identiﬁ-               27. Marieb EN. Human anatomy and physiology. 5th ed. London: Benjamin
    cation Research and Review Section, 1998 (November: Bulletin No. 42).                 Cummings, 2001:651–77.
 8. Grodsky M, Wright K, Kirk PL. Simpliﬁed preliminary blood testing—an              28. Hemident Blood Reagent. Product information. Available online, http://
    improved technique and a comparative study of methods. J Crim Law                     shop.optemize.com/shop/merchant.mv?Screen=PROD&Store_Code=Red-
    Criminol Pol Sci 1951;42:95–104.                                                      Wop&Product_Code=4-7812 (accessed August 2004).
 9. Hunt AC, Corby C, Dodd BE. The identiﬁcation of human stains—a crit-              29. Bluestars Forensic. Available online, http://www.bluestar-orensic.com/
    ical survey. J Forensic Med 1960;7:112–30.                                            gb/bluestar.php (accessed July 2004).
10. Higaki RS, Philp WMS. A study of the sensitivity, stability and speciﬁcity        30. Thorpe GH, Kricka LJ, Moseley SB, Whitehead TP. Phenols as enhancers
    of phenolphthalein as an indicator test for blood. Can Soc Forensic Sci J             of the chemiluminescent horseradish peroxidase–luminol–hydrogen per-
    1976;9(3):97–102.                                                                     oxide reaction: application in luminescence- monitored enzyme immuno-
11. Frégeau CJ, Germain O, Fourney RM. Fingerprint enhancement revisited                 assays. Clin Chem 1985;31:1335–41.
    and the effects of blood enhancement chemicals on subsequent Proﬁler              31. Alvarez de Toledo, Valero R. La reaccion colorante do la sangre con el
    PlusTM ﬂuorescent short tandem repeat DNA analysis of fresh and aged                  ‘‘leucoverde de malaquita’’ o tetrametildiaminotrifenilmetano. Cronica
    bloody ﬁngerprints. J Forensic Sci 2000;45(2):354–80.                                 Med 1935;39:39331–47.
12. Olsen RD. Sensitivity comparison of blood enhancement techniques. Ident           32. Pinker RH. Proceedings of the 20th Annual Convention, Int. Assoc. Iden-
    News 1985; Aug.:10–4.                                                                 tiﬁcation. 1934;38.
13. Ponce AC, Pascual FAV. Critical revision of presumptive tests for blood-          33. Jain P, Singh HP. Detection and origin of bloodstains on various types of
    stains. Forensic Sci Comm 1999;1(2), available online, http://www.fbi.                cloth immersed in water for a prolonged period. Can Soc Forensic Sci J
    gov/hq/lab/fsc/backissu/july1999/ponce.htm                                            1984;17(2):58–61.
14. Budowle B, Leggitt JL, Defenbaugh DA, Keys KM, Malkiewicz SF. The                 34. Gaensslen RE. Sourcebook in forensic serology, immunology, and bio-
    presumptive reagent ﬂuorescein for detection of dilute bloodstains and                chemistry. Washington, DC: U.S. Government Printing Ofﬁce, 1983:
    subsequent STR typing of recovered DNA. J Forensic Sci                                112–4.
    2000;45(5):1090–2.
15. Lytle LT, Hedgecock DG. Chemiluminescence in the visualization of                 Additional information and reprint requests:
    forensic bloodstains. J Forensic Sci 1978;23:550–62.                              Niamh Nic Daéid, Ph.D.
16. Albrecht HO. Uber die chemiluminescenz des aminoophthalsaure-hydraz-              Centre for Forensic Science
    ids. Ztschr f Physiol Chem 1928;136:312.                                          Department of Pure and Applied Chemistry
17. Cox M. Effect of fabric washing on the presumptive identiﬁcation of               Strathclyde University
    bloodstains. J Forensic Sci 1990;35(60):1335–41.                                  204 George Street
18. Gleu K, Pfannstiel K. Ueber 3-aminophthalsaure-hydrazid. J Prakt Chem             Glasgow, G1 1XW, U.K.
    N.F 1936;146:137.                                                                 E-mail: n.nicdaeid@strath.ac.uk
        Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 9 of 30 PageID 298
                                                     )RUHQVLF6FLHQFH,QWHUQDWLRQDO*HQHWLFV6XSSOHPHQW6HULHV  H²H



                                                                     Contents lists available at ScienceDirect


                            Forensic Science International: Genetics Supplement Series
                                                        journal homepage: www.elsevier.com/locate/fsigss




Presumptive tests: A substitute for Benzidine in blood samples recognition
                           ⁎
Cláudia Gomesa, , César López-Matayoshia,b, Sara Palomo-Díeza, Ana María López-Parraa,
Pedro Cuesta-Alvaroc, Carlos Baeza-Richera, Juan F. Gibajad, Eduardo Arroyo-Pardoa
a
  Laboratory of Forensic and Population Genetics, Toxicology and Health Legislation Department, Medicine School, Complutense University of Madrid, Avda. Complutense
s/n, 28040 Madrid, Spain
b
  Pharmaceutical Sciences Section, Department of Cellular and Molecular Sciences, Faculty of Sciences and Philosophy, Universidad Peruana Cayetano Heredia, Lima,
Peru
c
  Computing Services, Research Support, Complutense University of Madrid, Avda de la Complutense s/n, 28040 Madrid, Spain
d
  Consejo Superior de Investigaciones Cientíﬁcas (IMF-CSIC), Archaeology of Social Dynamics, Egipcíaques, 15. 08001 Barcelona, Spain




A R T I C L E I N F O                                       A B S T R A C T

Keywords:                                                   The nature of the sample in a forensic case is one of the most important factors, since it determines the posterior
Blood                                                       analysis, helping to deﬁne or discard its identity (like blood versus semen).
False positive                                                 A presumptive test is a qualitative analysis that allows to identify, or conﬁrm, the presence of a substance in a
Benzidine                                                   sample. These determinations usually occur, after a chemical reaction, and a speciﬁc colour is produced. A false
Tetramethylbenzidine
                                                            positive is another substance reacting the same way, producing the expected result.
Leuchomalaquite green
                                                               The aim of this work was to evaluate the most eﬀective presumptive test (with fewer false-positives) when
Ortho-Tolidine
BlueStar® forensic                                          analysing products that could look and behave like blood during a forensic screening assay. Eight diﬀerent
                                                            products were tested, like Betadine®, and four reagents were considered: Tetramethylbenzidine, O-toluidine,
                                                            Leuchomalachite green and BlueStar® Forensic (BlueStar). Each product was tested with the reagents ﬁve times
                                                            − mixed with human blood (3:1), with three diﬀerent animal blood (3:1), and then unmixed.
                                                               Our results indicated that Leuchomalachite green is the most suitable presumptive test, since it was the
                                                            reagent with less false positives.




1. Introduction                                                                                  order to substitute (Tetramethyl)benzidine as the ﬁrst option in blood
                                                                                                 recognition. To perform so, four reagents will be tested
    The correct identiﬁcation of a body ﬂuid allows crucial laboratory                           (Leuchomalaquite Green (LMG), BlueStar® Forensic (BF), and two
tests, like the determination of a genetic proﬁle, a fundamental step in a                       benzidine derivate, ortho-Tolidine (OT), and Tetramethylbenzidine
wide range of investigations [1,2]. One of the most common samples                               (TMB), on previously described false positives [3,4].
found at crime scenes is the blood stain [1,2].
    In order to identify blood, the expert can use diﬀerent techniques for                       2. Materials and methods
preliminary identiﬁcation (screening or presumptive tests). These de-
terminations occur after a chemical reaction, and a speciﬁc colour is                            2.1. Samples
produced [3].
    Several presumptive tests have been described for blood stains re-                              Blood human samples were collected from an anonymous and vo-
cognition [1–3], and one of the most used is Benzidine and its deriva-                           luntary donor, used for all experiments and positive controls.
tive Tetramethylbenzidine (TMB) [4]. Both reagents have similar sen-                                Blood animal samples were collected from three death animals:
sitivity, speciﬁcity, and stability [5]. Indeed, Culliford et al., [6]                           chicken, pig and horse.
indicate its large number of false positives, for example, due to blood
contamination, chemical oxidants, catalysts, or even vegetable perox-                            2.2. False positives
idases.
    Therefore, the aim of this work was to determine the best reagent                               Products found to give false positives previously [3,4], or with an
for presumptive blood test recognition, with fewer false positives, in                           external appearance similar to a possible blood stain, were tested. Eight



  ⁎
      Corresponding author.
      E-mail address: clopes01@ucm.es (C. Gomes).

http://dx.doi.org/10.1016/j.fsigss.2017.09.213
Received 27 August 2017; Received in revised form 25 September 2017; Accepted 26 September 2017
$YDLODEOHRQOLQH6HSWHPEHU
(OVHYLHU%9$OOULJKWVUHVHUYHG
     Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 10 of 30 PageID 299
C. Gomes et al.                                                                                             )RUHQVLF6FLHQFH,QWHUQDWLRQDO*HQHWLFV6XSSOHPHQW6HULHV  H²H


Table 1
Speciﬁcity results for Test b), considering eight commercial products as false positives for blood recognition, after the reaction with four presumptive blood tests (O-Tolidine (OT),
Tetramethylbenzidine (TMB), and Leuchomalachite Green (LMG), and BlueStar® Forensic (BF)). (+) positive result; (−) negative result; (?) doubtful result.

  Reagent Product      OT + H2O2 (3%)                           TMB + H2O2 (3%)                             LMG + H2O2 (3%)                            BF

  Betadine®            +       +       +       +        +       +       +        +       +         +        −       −        −        −        −       −       −      −      −      −
  Wine                 −       −       −       −        −       +       +        +       +         +        −       −        −        −        −       −       −      −      −      −
  Coﬀee                −       −       −       −        −       −       −        −       −         −        −       −        −        −        −       −       −      −      −      −
  Ketchup®             +       −       −       +        −       +       +        +       +         +        −       −        −        −        −       −       −      −      −      −
  Nail Polish          +       +       +       +        +       +       +        +       +         +        −       −        −        −        −       −       −      −      −      −
  Dish Detergent       −       −       −       ?        ?       +       +        +       +         +        −       −        −        −        −       +       +      +      +      +
  Stain remover        −       −       −       −        −       ?       ?        ?       ?         ?        +       ?        ?        ?        ?       +       +      +      +      +
  Bleach               +       −       −       −        −       +       +        +       +         +        −       −        −        −        −       +       +      +      +      +



commercial products were selected, ﬁve whose stain might look like a                               Considering a) and c) essays, all of them produced positive results
blood stain (Wine, Coﬀee, Betadine®, Ketchup, Nail polish) and three                           for all of the four reagents. Table 1 shows the results for Test b).
cleaning products (Dish Detergent, Bleach, Stain Remover).
                                                                                               4. Discussion
2.3. Reagents
                                                                                                   Regarding the speciﬁcity of presumptive tests for human blood, all
   OT, TMB, and LMG were prepared according to Cox 1991 [1], and                               reacted positively when in contact with this sample, as well as, when
BF, according to the manual instructions.                                                      testing human blood mixed with the false positives (Test c)). However,
   For OT and TMB a turquoise blue colour formation is considered a                            the same result was obtained with other animals’ blood (Test a)), de-
positive reaction; for LMG a bluish green colour, and for BF a ﬂuor-                           monstrating the low speciﬁcity of these presumptive tests for human
escent blue colour, better observed in a dark room. It was considered a                        blood.
negative result, when the obtained colour was diﬀerent from the ex-                                Observing the results for Test b), both LMG and BF has the same
pected one.                                                                                    eﬃciency when dealing with false positives, whose aspect could be
   To perform each presumptive blood tests recognition, excepting for                          confused with a blood stain. Nonetheless, the behavior of these reagents
BF reaction, it is necessary to add H2O2 (3%), in the same proportion as                       is diﬀerent when tested with cleaning products (Dish detergent, Stain
the reagent previously added.                                                                  remover and Bleach), where LMG is better than BF.
   The adopted procedure was to perform the presumptive tests in a                                 Concerning OT and TMB, these were the presumptive tests with
proportion 3:1 (reagent and H2O2 (3%): sample)                                                 more false positives detected. The similarity between the structures of
                                                                                               these benzidine’s derivatives [7,8] can justify that, most of the times,
2.4. Controls                                                                                  both reagents share the same false positives. However, OT was the only
                                                                                               one able to detect “stain remover” as a false positive.
    Positive controls were obtained by applying the reagent in the                                 The chemical structure of LMV [9] is quite diﬀerent from benzidine
human blood stain. Performing the same procedure, the negative con-                            and its derivatives [7,8]. This implicates that, for a colour change,
trol was obtained with sterile water.                                                          diﬀerent conditions are needed, since for the reaction takes place, the
                                                                                               sample must interact and modify the reagent structure [7–9]. Such
                                                                                               structure diﬀerences support the results for LMG, when compared with
2.5. Speciﬁcity tests
                                                                                               the other presumptive tests.
                                                                                                   Thus, it was possible to conclude that LMG is the best reagent to
   Three distinct analyses were performed in glass support as follows:
                                                                                               substitute (Tetramethyl)benzidine in a blood stain recognition, since it
      Test a) Diﬀerent animal blood were mixed with each reagent.
                                                                                               was the presumptive test with fewer false positives.
      Test b) Eight products (“false positives”) were separately mixed
                                                                                                   For further research, it would be important to perform similar tests
with each presumptive test.
                                                                                               with diﬀerent trademarks, as well as, with diﬀerent reagents con-
      Test c) In order to precise the reagents speciﬁcity, each false
                                                                                               centrations. Also, it would be interesting to analyze the behavior of
positive was mixed with a positive control sample (1:1). A similar
                                                                                               each reagent, supposed to react in the presence of peroxidase, in a ca-
analysis to the previous ones was undertaken, adding each reagent to
                                                                                               daver’s ﬂuid, since this enzyme is expected to be in lower concentra-
the sample.
                                                                                               tions.
   The mixture of the compounds must produce a quick and observable
colour change, comparatively to the initial blend colour (see 2.3). The
                                                                                               Conﬂict of interest statement
consideration that a reaction was positive or negative was a result of
four independent observations. Each essay a), b) and c) was repeated
                                                                                                   None.
ﬁve times, in order to obtain a signiﬁcant result (p < 0,05).
                                                                                               Acknowledgment
3. Results
                                                                                                  This work was supported by G/6401400/8000 research project
    Considering the positive control analysis, all blood samples reacted                       (Santander-Universidad Complutense de Madrid, Spain) for C.Gomes.
positively within a few seconds with all of the tested reagents. All ne-
gative controls did not yield colour changes.                                                  References
    For Test a), a total of 60 analyses were performed, and 160 analyses
were accomplished for each one of the Tests b) and c).                                         [1] M. Cox, A study of the sensitivity and speciﬁcity of four presumptive tests for blood,
    On the other hand, by performing ﬁve essays for each presumptive                               J. Forensic Sci. 36 (5) (1991) 1503–1511.
test, it was possible to obtain signiﬁcant results, with p = 0, 0114. This                     [2] K. Virkler, I.K. Lednev, Analysis of body ﬂuids for forensic purposes: from laboratory
                                                                                                   testing to non-destructive rapid conﬁrmatory identiﬁcation at a crime scene?
value was obtained when comparing 5 positive results versus 0 positive                             Forensic Sci. Int. 188 (1–3) (2009) 1–17.
results.

                                                                                        H
     Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 11 of 30 PageID 300
C. Gomes et al.                                                                                                )RUHQVLF6FLHQFH,QWHUQDWLRQDO*HQHWLFV6XSSOHPHQW6HULHV  H²H


[3] G. Delman, V. Manti, S.M. van Ruth, T. van Leeuwen, M. Aalders, Identiﬁcation and               [7] National Center for Biotechnology Information. PubChem Compound Database;
    age estimation of blood stains on colored backgrounds by near infrared spectroscopy,                CID = 7111, (2017) https://pubchem.ncbi.nlm.nih.gov/compound/7111 .
    Forensic Sci. Int. 220 (1) (2012) 239–244.                                                          (Accessed 19 July 2017).
[4] S.S. Tobe, N. Watson, N.N. Daéid, Evaluation of six presumptive tests for blood, their          [8] National Center for Biotechnology Information. PubChem Compound Database;
    speciﬁcity, sensitivity, and eﬀect on high molecular-weight DNA, J. Forensic Sci. 52                CID = 41206, (2017) https://pubchem.ncbi.nlm.nih.gov/compound/41206 .
    (1) (2007) 102–109.                                                                                 (Accessed 19 July 2017).
[5] D.D. Garner, K.M. Cano, R.S. Peimer, T.E. Yeshion, An evaluation of tetra-                      [9] National Center for Biotechnology Information. PubChem Compound Database.
    methylbenzidine as a presumptive test for blood, J. Forensic Sci. 21 (4) (1976)                     CID = 67215, (2017) https://pubchem.ncbi.nlm.nih.gov/compound/67215 .
    816–821.                                                                                            (Accessed 19 July 2017).
[6] B.J. Culliford, L.C. Nickolls, The Benzidine test, JFSCA 9 (1) (1964) 175–191.




                                                                                             H
      Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 12 of 30 PageID 301
                                                                  Forensic Science International 206 (2011) 58–61



                                                                Contents lists available at ScienceDirect


                                                         Forensic Science International
                                               journal homepage: www.elsevier.com/locate/forsciint




Effect of presumptive tests reagents on human blood conﬁrmatory tests and
DNA analysis using real time polymerase chain reaction
Juliana Piva de Almeida a,c,*, Nadine Glesse a,b, Cristina Bonorino c
a
  Laboratório de Perı´cias, Instituto Geral de Perı´cias do Estado do Rio Grande do Sul, Avenida Azenha, 255, CEP 90160-000 Porto Alegre, Rio Grande do Sul, Brazil
b
  Universidade Federal de Ciências da Saúde de Porto Alegre, Rua Sarmento Leite, 245, CEP 90050-170 Porto Alegre, Rio Grande do Sul, Brazil
c
  Faculdade de Biociências, Pontifı´cia Universidade Católica do Rio Grande do Sul, Avenida Ipiranga, 6681, prédio 12, CEP 90619-900 Porto Alegre, Rio Grande do Sul, Brazil




A R T I C L E I N F O                                    A B S T R A C T

Article history:                                         Bloodstains often constitute the major physical evidence in crime investigation. Diluted blood invisible
Received 6 November 2009                                 to the naked eye can be detected through presumptive tests however such tests can damage samples and
Received in revised form 3 May 2010                      prevent further processing such as DNA analysis. In this study, we compared the effects of luminol
Accepted 14 June 2010
                                                         (prepared according to Weber [15]), Luminol 161, Bluestar1 and benzidine for inhibition in the human
                                                         antiglobulin test and the human hemoglobin immunochromatographic test and on the total human DNA
Keywords:                                                concentration up to 120 days after sample treatment. Treatment with both luminol solutions and
Presumptive tests
                                                         Bluestar1 still allowed positive results for the immunologic tests, indicating non-interference with
Bloodstains
                                                         human blood conﬁrmatory tests. However, samples treated with benzidine could not be further
DNA
Serological tests                                        analyzed by serological tests. Also, DNA quantiﬁcation showed that 48 h after benzidine treatment, but
Bluestar1                                                not luminol or Bluestar solution application, sample DNA was degraded. Luminol 161 caused DNA
Luminol                                                  degradation already at 30 days post-application. At 120 days post treatment, all samples treated with
                                                         any of the agents but not untreated samples had DNA degradation.
                                                                                                                ß 2010 Elsevier Ireland Ltd. All rights reserved.




1. Introduction                                                                              test, different preparations of luminol and extraction methods
                                                                                             have been employed by different groups. Studies focused on DNA
   Blood detection at crime scenes, in clothes of suspects or                                analysis using Restriction Fragment Length Polymorphism [9] and
victims, or in apprehended objects or motor vehicles, constitutes a                          STR loci [1,3,5,7,8,11]. All of these studies report that luminol does
major part of physical evidence in criminal investigation, often                             not degrade DNA. However, Hochmeister et al. [10] have shown
being decisive for crime elucidation. An adequate collection and                             that luminol containing sodium hydroxide can affect the
preservation of the blood samples is critical to establish associa-                          performance of the Hexagon OBTI immunochromatographic test
tions of the perpetrator with the victim and crime scene. In an                              after 72 h contact with bloodstains [10]. Bluestar Forensic1, a more
attempt to hide evidence, perpetrators can wash bloodstains,                                 recently developed alternative to luminol, has not had its effects
making them invisible to the naked eye. Latent blood can then be                             over presumptive tests effects thoroughly studied; the few studies
detected by presumptive tests; however, these should not have an                             available indicate that it does not affect DNA in the sample [12,14].
effect on the subsequent tests employed to determine human                                   However, none of these studies have used a quantitative method.
origin of the blood, as well as DNA analysis.                                                Also, all of these studies had an endpoint of a few hours after
   The literature available on presumptive blood detection                                   Bluestar1 Forensic or Luminol use [1,3,5,7,8,11–13]. Finally,
techniques is somewhat variable. There is great diversity of                                 benzidine, a substance with carcinogenic potential [2,4,6], is used
experimental conditions, which makes it difﬁcult to compare the                              in forensic labs in countries outside the United States, trusting that
use of reagents tested by different authors. For example, in the                             careful manipulation can prevent its deleterious effects. Very few
available studies with luminol, the most widely used presumptive                             studies have analyzed the effect of benzidine on presumptive tests.
                                                                                             DNA could not be detected by Restriction Fragment Length
                                                                                             Polymorphism (RFLP) in bloodstains treated with benzidine
                                                                                             diluted in glacial acetic acid [9]. The aim of the present work is
   * Corresponding author at: Setor de Genética Forense/Instituto Geral de Perı́cias        to provide a standardized evaluation of the effects of luminol (as
do Estado do Rio Grande do Sul, Av. Azenha, 255, CEP 90160-000 Porto Alegre, Rio
Grande do Sul, Brazil. Tel.: +55 51 3233 6477; fax: +55 51 3233 6477.
                                                                                             prepared by Weber [15]), Luminol 161, Bluestar1 Forensic and
     E-mail addresses: juliana-almeida@igp.rs.gov.br, julipiva@yahoo.com.br                  benzidine on the inhibition of human antiglobulin test, human
(J.P. de Almeida).                                                                           hemoglobin immunochromatographic test and DNA retrieval.

0379-0738/$ – see front matter ß 2010 Elsevier Ireland Ltd. All rights reserved.
doi:10.1016/j.forsciint.2010.06.017
   Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 13 of 30 PageID 302
                                                    J.P. de Almeida et al. / Forensic Science International 206 (2011) 58–61                                                59

2. Materials and methods                                                                   3. Ethics and statistical analysis
2.1. Samples
                                                                                              This project was analyzed and approved by the Ethics
   All bloodstains were prepared on white cloth (100% cotton) which was
cut into squares of approximately 1 cm  1 cm, previously autoclaved. A 2 mL
                                                                                           Committee at Hospital São Lucas – PUCRS, number 08/04193.
drop of venous blood (of the same donor for all times analyzed) was added                  Data were tested for normality of distribution by a Kolmogorov–
to the squares of cloth and allowed to dry for 48 h. The blood was not                     Smirnov test. Statistical comparisons between each of the groups
subject to any form of anticoagulant. All samples were stored at room                      were made by Kruskal–Wallis one-way analysis of variance
temperature, to simulate conditions found in crime scenes. Controls were
                                                                                           (ANOVA) with Dunn’s post hoc test. A p value of less 0.05 was
composed of bloodstains without application of any reagent. For the
immunological tests, sample size (n) was 20. For the DNA tests, n varied                   considered statistically signiﬁcant. Data analysis was performed
between 13 and 29.                                                                         with GraphPad Prism version 4.0 (GraphPad Software, San Diego,
                                                                                           CA).
2.2. Preparation of reagents
                                                                                           4. Results
   For the benzidine test, 0.2 g of benzidine (Vetec Quı́mica Fina Ltda. Rua Pastor
Manoel Avelino de Souza, 1021, Rio de Janeiro, RJ, Brazil) was dissolved in 90 mL of
water and 10 mL of glacial acetic acid. One drop of benzidine solution 0,2% was               The inﬂuence of benzidine, luminol, Luminol 161 and Bluestar1
added to the cloth. After ensuring that no color was developed, one drop of 3%             Forensic on the human antiglobulin and immunochromatograpfhic
hydrogen peroxide was added to the stain. Two luminol preparations were tested.            tests can be seen in Tables 1 and 2, respectively. Benzidine applied
One luminol solution was prepared as described by Weber [15]. Luminol was
purchased from Sigma–Aldrich Inc., 3050 Spruce Street, St. Louis, MO 63103, USA.
                                                                                           over bloodstains prevented the human antiglobulin inhibition test
The other luminol solution was Luminol 161 (Sirchie Finger Print Laboratories,             (Table 1) in all 20 samples, while all the other reagents did not
100 Hunter place, Youngsville, NC 27596, USA), prepared according to the                   affect this exam compared to the untreated samples. For the
manufacturer’s reccomendation. Bluestar1 Forensic (ROC Import Group P.O.,                  immunochromatographic test (Table 2) samples treated with
Monte Carlo 98005, Monaco) was prepared according to the manufacturer’s
                                                                                           luminol and Bluestar1 Forensic produced a positive result in less
guidelines.
   The method of application for the both luminol solutions and the Bluestar               than a minute after application to the immunochromatographic
Forensic1 was the same. Using a spray bottle, the reagents were applied on the             device. Only two out of the twenty samples treated with benzidine
samples in a dark room to observe luminescence. The reagents were applied and the          produced a positive result, but only 20 min after application to the
samples dried for 48 h (at which time conﬁrmatory and DNA quantiﬁcation tests              device.
were performed), 7, 30 or 120 days (when only DNA quantiﬁcation testing was
performed).
                                                                                              The effect of the different presumptive tests on DNA
                                                                                           quantiﬁcation was evaluated at different times after applying
2.3. Conﬁrmatory tests                                                                     the reagents. The results can be observed in Fig. 1. DNA integrity in
                                                                                           untreated samples is only altered 120 days after collection (Fig. 1a)
2.3.1. Inhibition of human antiglobulin test                                               (p < 0.001). The same result was observed in samples treated with
   Each cloth fragment was placed in a test tube with eight drops of physiological
buffered saline and left for 48 h at a room temperature of approximately 20 8C.
                                                                                           Luminol (Fig. 1b) (p < 0.001) and Bluestar1 Forensic (Fig. 1d)
After, a drop of antihuman globulin was added, and the tubes were incubated for            (p < 0.001), indicating that these two reagents do not alter DNA
45 min in the same room, then two drops of a suspension of Rh+ human red cells             amount over time up to this period. Surprisingly, treatment with
previously sensitized with anti-D antibody (Controcel1, manufactured by Fresenius          Luminol 161 (Fig. 1c) resulted in considerable DNA degradation
Hemocare Brasil Ltda, Rua Roque Gonzáles, 128, Itapecerica da Serra, SP, Brazil)
                                                                                           already at day 7, with a signiﬁcant difference at day 30 (p < 0.05).
were added. Samples were incubated for another 15 min and then centrifuged at
13,000 rpm for 15 s. Samples with no evidence of agglutination were considered             Finally, benzidine (Fig. 1e) greatly degraded DNA already at 48 h
positive for human blood.                                                                  after treatment.
                                                                                              Fig. 2 compares the effects of the different reagents on DNA
2.3.2. Human hemoglobin immunochromatographic test                                         quantiﬁcation at a given time after treatment. At 48 h (Fig. 2a)
   The human hemoglobin immunochromatographic test (Hexagon OBTI1) was                     benzidine resulted in expressive degradation of DNA compared to
purchased from Human Gesellschaft fuer Biochemica und Diagnostica mbH,                     the control and the other reagents (p < 0.001), while neither
Germany. Each cloth square was placed in a test tube containing 1 mL Tris EDTA, pH
7.5. After 30 min of maceration, 150 mL of buffer solution was applied to the test
                                                                                           luminol preparations nor Bluestar1 Forensic differed from the
strip and the test result was read 10 min after sample addition. Two blue lines, one       control, or among themselves. At 7 days, DNA in samples treated
at the control position (C) and one at the test position (T) indicated that human          with Luminol 161 was more degraded not only than DNA in
blood was detected.


2.4. DNA extraction                                                                        Table 1
                                                                                           Effect of presumptive tests over the test of inhibition of human antiglobulin.
   DNA was extracted from the cloth squares using 300 mL of lysis buffer [100 mM
NaCl, 10 mM EDTA (ethylenediaminetetracetic acid), 2% SDS (sodium dodecyl                                                  Samples (n)          Positive          Negative
sulphate), 10 mM Tris–HCl (pH 8), 24 mL of 20 mg/mL proteinase K (Invitrogen,               Control                        20                   20                 0
Carlsbad, CA, USA) and 48 mL of 1 M DTT (dithiotreitol – Invitrogen, Carlsbad, CA,          Luminol                        20                   20                 0
USA)]. Samples were incubated at 56 8C for 12–24 h. For DNA extraction, 600 mL of           Luminol 161                    20                   20                 0
UltraPure1 [phenol/chloroform/isoamyl alcohol (25:24:1, v/v), Invitrogen,                   Bluestar1 Forensic             20                   20                 0
Carlsbad, CA, USA) was added, vortexed and centrifuged for 7 min at                         Benzidine                      20                    0                20
15,000  g in a microcentrifuge. The upper aqueous layer was placed inside a
Microcon1-100 concentrator (Millipore, Billerica, MA, USA) and centrifuged at
500  g until only a few microliters remained. Microcon1-100 ﬁltering was
repeated twice by adding 400 mL of DNA-free water. Fifty microliters of DNA-free
                                                                                           Table 2
water was added, the columns inverted and the retentate collected by
                                                                                           Effect of presumptive tests over the immunochromatographic test for human
centrifugation at 1000  g for 3 min. The retentate was transferred into a new
                                                                                           hemoglobin.
microtube and stored at 20 8C.
                                                                                                                           Samples (n)          Positive          Negative
2.5. DNA quantiﬁcation                                                                      Control                        20                   20                 0
                                                                                            Luminol                        20                   20                 0
  Total human DNA was measured in duplicate with Quantiﬁler1 Human DNA
                                                                                            Luminol 161                    20                   20                 0
Quantiﬁcation (Applied Biosystems, Foster City, CA, USA) in the 75001 Real-Time
                                                                                            Bluestar1 Forensic             20                   20                 0
PCR System for Human Identiﬁcation (Applied Biosystems). The ampliﬁcation
                                                                                            Benzidine                      20                    2                18
conditions were the ones speciﬁed by the manufacturer.
                  Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 14 of 30 PageID 303
[(Fig._1)TD$IG]
60                                                   J.P. de Almeida et al. / Forensic Science International 206 (2011) 58–61




Fig. 1. Comparison of DNA quantiﬁcation over time in control samples (a), and samples treated with luminol (b), Luminol 161 (c), Bluestar1 Forensic (d) and benzidine (e).
[(Fig._2)TD$IG]
KW = *p < 0.05; ***p < 0.001.




Fig. 2. Comparison of DNA quantiﬁcation in samples treated with different presumptive tests after 48 h (a), 7 days (b), 30 days (c) and 120 days (d). KW = *p < 0.05; **p < 0.01;
***p < 0.001.
  Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 15 of 30 PageID 304
                                          J.P. de Almeida et al. / Forensic Science International 206 (2011) 58–61                                                     61


control samples, but also than DNA in samples treated with                       of reagents. Finally, benzidine had the most critical effect on blood
luminol and Bluestar1 Forensic. At 30 days (2C) the same                         sample DNA, inducing degradation only hours after treatment, and
differences were observed, but at 120 days (2D) all of the tested                this result is consistent with Hochmeister et al. [9], data who found
reagents showed signiﬁcant degradation compared to the untreat-                  that benzidine in acetic acid decreases the DNA by RFLP analysis.
ed samples (p < 0.05). Samples treated with luminol and Bluestar1                Consequently, benzidine should not be used when subsequent
Forensic did not differ from each other but were different from the              DNA analysis is needed.
control (p < 0.05 for luminol and p < 0.01 for Bluestar1) as well as
from samples treated with Luminol 161 (p < 0.001) and benzidine                  Acknowledgements
(p < 0.001).
                                                                                    Funding was provided by Secretaria Nacional de Segurança
5. Discussion                                                                    Pública (SENASP) and Instituto Geral de Perı́cias (IGP) from the
                                                                                 State of Rio Grande do Sul.
    Determination of the amount of human DNA in a stain will
indicate the probability of obtaining a full STR proﬁle and is thus              References
critical for investigation of sample identiﬁcation. Contrary to other
ﬁndings, this study demonstrates that luminescent presumptive                     [1] A. Barbaro, Validation of forensic DNA analysis from bloodstains treated by
                                                                                      presumptive test reagents, International Congress Series 1261 (2004) 631–633.
tests affect the amount of the sample DNA after a few months,                     [2] L.J. Blum, P. Esperança, S. Rocquefelte, A new high-performance reagent and
leading to DNA degradation. However, with extremely small                             procedure for latent bloodstain detection based on luminol chemiluminescence,
samples or when testing large numbers of samples, it may be                           Canadian Society of Forensic Science 39 (2006) 81–100.
                                                                                  [3] B. Budowle, J.L. Leggitt, D.A. Defenbaugh, K.M. Keys, S.F. Malkiewicz, The pre-
necessary to expose the potential bloodstains directly to presump-                    sumptive reagent ﬂuorescein for detection of dilute bloodstains and subsequent
tive tests, and these also save time and money by prioritizing the                    STR typing of recovered DNA, Journal of Forensic Science 45 (2000) 1090–1092.
samples sent for serological tests and DNA analysis.                              [4] M. Cox, A study of the sensitivity and speciﬁcity of four presumptive tests for
                                                                                      blood, Journal of Forensic Science 36 (1991) 1503–1511.
    In this study, the best overall presumptive tests were luminol                [5] A. Della Manna, S. Montpetit, A novel approach to obtaining reliable PCR results
(prepared according Weber [15]) and Bluestar1 Forensic, because                       from luminol treated bloodstains, Journal of Forensic Science 45 (2000) 886–890.
they degraded DNA to a lesser extent. Analysis of the Threshold                   [6] C.J. Fregeau, O. Germain, R.M. Fourney, Fingerprint enhancement revisited and the
                                                                                      effects of blood enhancement chemicals on subsequent proﬁler Plus ﬂuorescent
Cycles (CT) done with the Internal Control PCR (IPC) in the                           short tandem repeat DNA analysis of fresh and aged bloody ﬁngerprints, Journal of
Quantiﬁler1, reactions suggests that presumptive tests degrade                        Forensic Science 45 (2000) 354–380.
DNA, but do not inhibit PCR, since the IPC ampliﬁed as expected,                  [7] L. Garofano, M. Pizzamiglio, A. Marino, A. Brighenti, F. Romani, A comparative
                                                                                      study of the sensitivity ans speciﬁcity of luminol and ﬂuorescein on diluted and
presenting a CT between 20 and 30. The IPC-CT of controls and
                                                                                      aged bloodstains and subsequent STRs typing, International Congress Series 1288
treated samples was around 27. Consequently, depending on the                         (2006) 657–659.
amount of biological material available, degradation caused by                    [8] A.M. Gross, K.A. Harris, G.L. Kaldun, The effect of luminol on presumptive tests and
luminol and Bluestar1 is less likely to prevent the ascertainment of                  DNA analysis using the polymerase chain reaction, Journal of Forensic Science 44
                                                                                      (1999) 837–840.
a complete genetic proﬁle.                                                        [9] M.N. Hochmeister, B. Budowle, F.S. Baechtel, Effects of presumptive test reagents
    It should be remembered, however, that these tests are used                       on the ability to obtain restriction fragment length polymorphism (RFLP) patterns
when there are no apparent stains, meaning that very little blood is                  from human blood and semen stains, Journal of Forensic Science 36 (1991) 656–
                                                                                      661.
likely to be recovered, and thus any degradation can be critical for             [10] M.N. Hochmeister, B. Budowle, R. Sparkes, O. Rudin, C. Gehrig, M. Thali, L. Schmidt,
subsequent genotyping. This hypothesis should be pursued by                           A. Cordier, R. Dirnhofer, Validation studies of an immunochromatographic 1-step
further studies. Also, a comparison with other DNA extraction                         test for the forensic identiﬁcation of human blood, Journal of Forensic Science 44
                                                                                      (1999) 597–602.
methods should be performed. The organic method for DNA                          [11] A.C. Ponce, M.A. Seguı́, M.M. Feucht, F.A.V. Pascual, Revelado de manchas latentes:
extraction is the chosen method for scarce and degraded samples                       efectividad del luminol y evaluatión de su efecto sobre el estudio del DNA,
in our lab and the forensic community, however a future study                         Cuadernos de Medicina Forense 28 (2002) 33–36.
                                                                                 [12] S.S. Tobe, N. Watson, N.N. Daeid, Evaluation of six presumptive tests for blood,
should be done with other extraction protocols. Also, in a future                     their speciﬁcity, sensitivity, and effect on high molecular-weight DNA, Journal of
study, evaluation of STRs proﬁles should be performed as a                            Forensic Science 52 (2007) 102–109.
conﬁrmation of Real Time data. DNA genotyping was not                            [13] K.L. Tontarski, K.A. Hoskins, T.G. Watkins, L. Brun-Conti, A.L. Michaud, Chemical
                                                                                      enhancement techniques of bloodstain patterns and DNA recovery after ﬁre
performed in this study because there was only quantitative
                                                                                      exposure, Journal of Forensic Science 54 (2009) 37–48.
evaluation, but this conﬁrmation is one of the goals of our next                 [14] G. Tringali, A. Barbaro, E. Insirello, P. Cormaci, A.M. Roccazzello, Rapid and
studies.                                                                              efﬁcacious real-time quantitative PCR assay for quantitation of human DNA in
    Our results also suggest that, when presumptive tests are                         forensic samples, Forensic Science International 146 (Suppl.) (2004) S177–S181.
                                                                                 [15] K. Weber, The use of chemiluminescence of luminol in forensic medicine and
performed, serological tests must be conducted in up to 7 days, and                   toxicology. I. Identiﬁcation of blood stains, Deutsche Zeitschrift für die Gesamte
genotyping must be done in up to thirty days after the application                    Gerichtliche Medizin 57 (1966) 410–423.
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 16 of 30 PageID 305




              Technical Note


              Use of Bluestar Forensic in Lieu of
              Luminol at Crime Scenes


              Lisa Dilbeck

              Scottsdale Police Department
              Scottsdale, AZ

                 Abstract: Bluestar Forensic, a new luminol-based reagent,
              was tested in a blood-detection comparison study against luminol.
              Photographic results were compared and the ease of preparation and
              the lack of the need for complete darkness for visualization were
              evaluated. This study determined that Bluestar Forensic has distinct
              advantages when compared to luminol.



              Introduction

                 For many yea rs, chem ilu m i nescence has been used to
              detect trace amounts of blood at crime scenes. One popular
              chemiluminescence product has the generic name of luminol.
              Luminol is effective in the detection of old, hard-to-see, cleaned-
              up blood. Luminol has enabled investigators to detect, evaluate,
              and collect blood not visible to the naked eye. However, some
              aspects of luminol make its use challenging: It requires almost
              complete darkness to visualize and photograph. Repeated or
              constant spraying of luminol increases the amount of fading
              of the chemiluminescence, and excessive application can create
              streaking on vertical surfaces and pooling on horizontal surfaces.
              Luminol must be mixed close to the time of the spraying. Luminol
              is considered to be a possible carcinogen and requires appropriate
              personal protective equipment. The process of preparing luminol
              requires a knowledge of chemistry.


                          Received September 15, 2005; accepted October 14, 2005

              Journal of Forensic Identification
              706 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 17 of 30 PageID 306




                      A new product, Bluestar Forensic1 , is now available as a
                   substitute for luminol. Although Bluestar Forensic is luminol-
                   based and functions in the same way as luminol, its properties
                   make it more convenient for crime scene investigations: It
                   does not require complete dark ness, it maintains the same
                   chemiluminescence af ter each spray, it can be used up to
                   several days after mixing, and it does not require a knowledge
                   of chemistry [1] (Table 1). Most important for investigators is
                   that Bluestar Forensic is convenient to prepare. The purpose of
                   this experiment was to determine whether Bluestar Forensic is
                   a better choice than luminol for use at crime scenes.


                                          Luminol                           Bluestar Forensic
                              Needs almost complete darkness         Does not need complete darkness
                              Diminished luminescence during       Maintains same luminescence during a
                                    second application                      second application
                             Laboratory preparation is necessary          Easy to mix in the field
                                                                     Can be used for several days after
                                  No shelf life after mixing
                                                                                  mixing
                                   Not destructive to DNA                 Not destructive to DNA


                                                               Table 1
                              Comparison of luminol and Bluestar Forensic.


                   Background

                      In 1928, a chemist named Albrecht discovered a chemical that,
                   when placed in an alkaline solution with hydrogen peroxide and a
                   catalyst, would emit an intense blue light, with no heat expelled.
                   This chemical was a precursor to the modern luminol. In 1937,
                   a scientist named Specht used Albrecht’s chemical to test a
                   variety of blood-soaked items. In 1951, Grodsky used Albrecht’s
                   chemical with sodium carbonate, sodium perborate, and distilled
                   water to detect trace amounts of blood. Grodsky’s formula was
                   found to be unstable with the addition of sodium perborate. An
                   improvement on Grodsky’s formula was made by Weber (1966),
                   who replaced the sodium perborate with hydrogen peroxide [1].
                   Weber’s formula is in use by police departments today. Luminol
                   is most commonly made by using sodium carbonate, hydrogen

                   1
                       Bluestar Forensic is a product of ROC Import Group, 16 Avenue de
                       la Costa, B.P. 246, Monte Carlo, 98005 Monaco.

                                                                         Journal of Forensic Identification
                                                                                        56 (5), 2006 \ 707
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 18 of 30 PageID 307




              peroxide, 3-Aminophthalhydrazide, and distilled water. In 2000,
              Dr. Loic Blum (University of Claude Bernard-Lyon) devised a
              new luminol-based formula, which was later named Bluestar
              Forensic [1]. Although Bluestar Forensic is luminol-based, it is
              a patented formula and is unavailable for publication [2].

                 Luminol’s action (chemiluminescence) should not be confused
              with f luorescence. Chemiluminescence requires a catalyst. In the
              case of luminol, this can be the iron in hemoglobin. Luminol for
              use in police work is generally bought premade and is then mixed
              with sodium carbonate and hydrogen peroxide. A disadvantage
              of luminol is that it can produce false positives when it is used
              on strong oxidants, some metal ions, and peroxidases. This
              means that luminescence, although less pronounced, can be seen
              when luminol is sprayed on copper (or any alloy), bleaches, and
              horseradish [3]. To overcome this limitation and to help reduce
              the interference of bleach upon the luminol, it is best to allow the
              bloodstains to dry thoroughly (giving bleach time to decompose)
              [3].

                 Bluestar Forensic was originally produced for hunters. The
              blood-revealing agent is used to help locate wounded animals.
              The Bluestar Forensic used for hunters has a pH of 12.6 and
              therefore is unsuitable for DNA processing of blood. ROC Import
              Group made Bluestar Forensic for police work to have a pH of
              11.5. Because of the adjusted pH, Bluestar Forensic is suitable for
              DNA STR typing [2]. It has long been known that luminol does
              not affect the PCR or STR process [4, 5, 6]. Bluestar Forensic
              does not show DNA degradation, and successful DNA typing
              has been accomplished up to thirty days after application of
              Bluestar Forensic [1]. However, for this experiment the focus
              was on the ease of use of the chemical and not its ability to type
              DNA; therefore, a mixture of human and equine blood was used
              and was not typed. For the purpose of this experiment, shelf life,
              use after preparation, and DNA were not studied.


              Methods and Materials

                 Testing Materials

                 Six pairs of testing materials were made three months in
              advance of the actual tests. The first four sets of test surfaces
              (maple wood, Olefin carpet, vinyl tile, and ceramic tile) were
              setup in the same manner.
              Journal of Forensic Identification
              708 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 19 of 30 PageID 308




                      A plastic pipet was used to put impact blood stains on four
                   samples of each test surface. The blood was allowed to dr y
                   for 12 days. The blood was then removed from two samples of
                   each test surface with a cellulose sponge that had been soaked
                   in tap water. The blood from the other two test surfaces was
                   removed with a cellulose sponge that had been soaked in tap
                   water containing bleach, hereafter referred to as bleach. The
                   samples were grouped to provide two samples of each surface
                   (one washed with water and one washed with bleach) for each
                   treatment to be tested (luminol and Bluestar Forensic).

                      The f ifth surface was a new blue 100% cotton T-shirt. A
                   shoeprint in blood was put on the front and back sides of the
                   T-shirt. The stains were allowed to dry for 12 days. The T-shirt
                   was then laundered using Purex laundry detergent in a warm/
                   cold wash cycle for 30 minutes. The T-shirt tumble dried for 60
                   minutes. One side of the T-shirt was to be treated with luminol
                   and the other was to be treated with Bluestar Forensic.

                      The final surface was a new dark blue CoolMax (polyester)
                   shirt. A shoeprint in blood was put on the front and back sides
                   of the shirt. The stains were allowed to dry for 8 minutes and
                   then the shirt was placed under cold running tap water. The shirt
                   was allowed to dry for 12 days. The shirt was then laundered
                   using Purex laundry detergent in a warm/cold wash cycle for 30
                   minutes. The shirt was tumble dried for 60 minutes. One side
                   of the T-shirt was to be treated with luminol and the other was
                   to be treated with Bluestar Forensic.

                     As a control sample, two vinyl sheets were smeared with
                   water containing bleach.

                     Chemical Preparation

                      The luminol was prepared according to Scottsdale Police
                   Depa r t ment’s Cr i me Lab protocol. Ten g rams of sodiu m
                   carbonate and 0.2 g of premixed luminol were mixed with 180
                   mL of distilled water in a 1000 mL beaker, and then 180 mL
                   of 3% hydrogen peroxide was added. After hand mixing, the
                   solution was then placed into a spray bottle.

                      T he Bluest a r Forensic was prepa red accordi ng to t he
                   manufacturer’s instructions. Two Bluestar Forensic tablets (one
                   beige and one white tablet) were taken from their sealed pouches
                                                         Journal of Forensic Identification
                                                                        56 (5), 2006 \ 709
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 20 of 30 PageID 309




              and were added to 175 mL of distilled water in a spray bottle. The
              spray bottle was closed and the nozzle of the spray was opened
              for ventilation. The solution was stirred gently by rocking the
              bottle for approximately 5 minutes until dissolution was noted.

                 The application of the luminol and Bluestar Forensic was
              the same. The contents of the spray bottles were sprayed in a
              sweeping motion on each test sample at a distance of 15 to 18
              inches from the object.

                 Photography

                 The results were photographed using standard f luorescent
              photography techniques [7, 8]. All photographs were taken
              with a Fuji S3 Pro Digital Camera, using an ISO sensitivity
              rating of 400. Trial exposures were taken prior to the experiment
              to establish optimum exposure settings. The experiment was
              conducted in a laboratory environment with dim lights during
              the Bluestar Forensic tests and a darker (approximately one stop
              difference) environment for the luminol. The aperture was set
              at f/6.7 for all of the photographs.

                 The timed-exposure photographs varied slightly with the
              initial treatment on the six test surfaces (wood, carpet, vinyl tile,
              ceramic tile, T-shirt, plastic sheet) (i.e., 3 seconds for the Bluestar
              Forensic and 4 seconds for the luminol). The timed-exposure for
              those surfaces during the second treatment was the same for the
              Bluestar Forensic and the luminol (i.e., 4 seconds).

                 The timed-exposure photographs for the initial treatment on
              the CoolMax shirt was extended to 8 seconds for the Bluestar
              Forensic and 30 seconds for the luminol. No exposures were
              made during the second treatment.




              Journal of Forensic Identification
              710 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 21 of 30 PageID 310




                   Results and Discussion

                      The results of these experiments are shown in Table 2 and
                   Figures 1 - 12. In all cases, Bluestar Forensic outperformed
                   luminol. The carpet showed the best results for both reagents, most
                   likely because the carpet had the best visual bloodstains prior to
                   staining. The vinyl tile and the ceramic tile also showed strong
                   reactions. The most obvious difference between the reagents
                   on these surfaces was the strength of the chemiluminescence
                   in the second spray of the Bluestar Forensic. The majority of
                   the reactions took place in the areas where the blood had been
                   cleaned with only water. It appeared that the bleach removed
                   any traces of the blood from the majority of the surfaces. It was
                   sur prising to note that besides the car pet, no false positives
                   were noted between the reagents and the bleach. Both reagents
                   are known to react with materials in bleach. The only reaction
                   to the bleach-cleaned areas was with the carpet; however, no
                   difference in color or intensity could be determined between the
                   water and the bleach areas. This may be because the bleach did
                   not reach some of the deeper embedded bloodstains in the carpet
                   threads. Therefore, in this experiment it was not possible to study
                   Bluestar Forensic’s proposed lighter intensity luminescence with
                   false positives.

                     The washing and drying of the 100% cotton blue T-shirt did
                   not appear to interfere with intensity of the luminescence for
                   luminol or Bluestar Forensic. The dark blue CoolMax shir t
                   showed no reaction to either reagent. This was most likely
                   because the blood had been rinsed with tap water soon after
                   application and then laundered.

                      Bluestar Forensic’s advantage over luminol was most evident
                   in the ability to see its reaction without the need for complete
                   darkness. Although luminol’s reactivity might have the same
                   intensity when in complete darkness, in dim lighting, luminol
                   was measurably less intense. Bluestar Forensic is much brighter
                   than luminol in lighted conditions. In crime scenes where
                   establishing complete darkness is not possible, Bluestar Forensic
                   has the distinct advantage.




                                                          Journal of Forensic Identification
                                                                         56 (5), 2006 \ 711
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 22 of 30 PageID 311




                                                       Luminol                           Bluestar Forensic
                   Test surface
                                             Water               Bleach           Water                Bleach

                   Maple wood                 Neg.                Neg.               +                       +


                   Maple wood
                                              Neg.                Neg.             Neg.                 Neg.
                    2nd spray


                   Olefin carpet              +++                  +                +++                 +++


                   Olefin carpet
                                               ++                 Neg.              +++                  ++
                    2nd spray


                     Vinyl tile                ++                 Neg.              +++                      +


                    Vinyl tile
                                              Neg.                Neg.              ++                  Neg.
                    2nd spray


                   Ceramic tile                 +                 Neg.              +++                 Neg.


                   Ceramic tile
                                              Neg.                Neg.              ++                  Neg.
                    2nd spray


                 Control samples


                Vinyl plastic sheet           N/A                 Neg.              N/A                 Neg.


                Vinyl plastic sheet
                                              N/A                 Neg.              N/A                 Neg.
                    2nd spray



                                      Description         Bluestar Forensic       Luminol

                                      Cotton T-shirt             +++                 ++


                                      Cotton T-shirt
                                                                  ++                Neg.
                                        2nd spray


                                      CoolMax shirt              Neg.               Neg.


                                      CoolMax shirt
                                                                 Neg.               Neg.
                                        2nd spray


               Neg.= No luminescence; + = slight reaction; ++ = strong reaction; +++ = very strong reaction



                                                            Table 2
                                                Results of experiments.




              Journal of Forensic Identification
              712 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 23 of 30 PageID 312




                   Conclusion

                      Overall, Bluestar Forensic was determined to be exceptionally
                   better than luminol in the following areas: ease of mixing, lack
                   of complete darkness, and good intensity after initial spray. For
                   crime scenes, Bluestar Forensic was determined to be a good
                   choice. However, additional testing to determine whether Bluestar
                   Forensic is as sensitive in detecting very dilute concentrations
                   should also be conducted.


                   Acknowledgments

                      The author would like to extend her gratitude to Dave Coy,
                   Scottsdale Police Department Crime Lab, for his assistance
                   in photographing the surfaces and reactions; and to Dwane
                   Hilderbrand, Scottsdale Police Department Crime Lab, for his
                   knowledge and assistance with the experimentation and the
                   preparation of this paper.

                     For further information, please contact:

                                Lisa Dilbeck
                                Scottsdale Police Department
                                Crime Scene Unit
                                9065 E. Via Linda
                                Scottsdale, AZ 85258
                                (480) 312-5445
                                LDilbeck@ScottsdaleAZ.gov


                   References

                     1.   Watkins, M. D.; Brown, K. C. Blood Detection. Available
                          at www.bluestar-forensic.com, (accessed July 2005).
                     2.   Lefebvre-Despeaux, Jean-Marc, President of ROC Import
                          Group, Monte-Carlo. Personal communications, 2005.
                     3.   Kent, E. J.; Elliot, D. A.; Miskelly, G. M. Inhibition of
                          Bleach-induced Luminol Chemiluminescence. J. For Sci.
                          2003, 48 (1), 64-67.
                     4.   Gross, A. M.; Harris, K. A.; Kaldun, G. L. The Effect of
                          Luminol on Presumative Tests and DNA Analysis using the
                          Polymerase Chain Reaction. J. For. Sci. 1999, 44 (4), 837-
                          840.



                                                         Journal of Forensic Identification
                                                                        56 (5), 2006 \ 713
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 24 of 30 PageID 313




                 5.    Budowle, B.; Leggitt, J. L.; Defenbaugh, D. A.; Keys, K. M.;
                       Malkiewicz, S. F. The Presumative Reagent Fluorescein for
                       Detection of Dilute Bloodstains and Subsequent STR Typing
                       of Recovered DNA. J. For. Sci. 2000, 45 (5), 1090-1092.
                 6.    Laux, D. L. Effects of Luminol on the Subsequent Analysis
                       of Bloodstains. J. For. Sci. 1991, 36 (5), 1512-1520.
                 7.    Staggs, S. Crime Scene and Evidence Photographer’s Guide,
                       2nd printing; Staggs Publishing: Temecula, CA, 1999; p
                       60.
                 8.    Bluestar Forensic User’s Manual. ROC Import Group, Monte-
                       Carlo. Available at www.bluestar-forensic.com, (accessed
                       July 2005).




              Journal of Forensic Identification
              714 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 25 of 30 PageID 314




                                              Figure 1
                    Carpet sprayed with Bluestar Forensic. Left side blood cleaned
                          with water. Right side blood cleaned with bleach.




                                              Figure 2
                     Carpet; second spray with Bluestar Forensic. Left side blood
                      cleaned with water. Right side blood cleaned with bleach.




                                                         Journal of Forensic Identification
                                                                        56 (5), 2006 \ 715
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 26 of 30 PageID 315




                                                   Figure 3
              Carpet sprayed with luminol. Left side blood cleaned with water.
                           Right side blood cleaned with bleach.




                                                   Figure 4
              Carpet; second spray with luminol. Left side blood cleaned with
                       water. Right side blood cleaned with bleach.




              Journal of Forensic Identification
              716 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 27 of 30 PageID 316




                                               Figure 5
                     Ceramic tile sprayed with Bluestar Forensic. Left side blood
                      cleaned with water. Right side blood cleaned with bleach.




                                               Figure 6
                      Ceramic tile; second spray with Bluestar Forensic. Left side
                    blood cleaned with water. Right side blood cleaned with bleach.




                                                          Journal of Forensic Identification
                                                                         56 (5), 2006 \ 717
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 28 of 30 PageID 317




                                                   Figure 7
               Ceramic tile sprayed with luminol. Left side blood cleaned with
                        water. Right side blood cleaned with bleach.




                                                   Figure 8
              Ceramic tile; second spray with luminol. Left side blood cleaned
                    with water. Right side blood cleaned with bleach.




              Journal of Forensic Identification
              718 / 56 (5), 2006
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 29 of 30 PageID 318




                                              Figure 9
                      Cotton t-shirt sprayed with Bluestar Forensic after being
                                             laundered.




                                             Figure 10
                        Cotton t-shirt; second spray with Bluestar Forensic.




                                                         Journal of Forensic Identification
                                                                        56 (5), 2006 \ 719
Case 3:19-cr-00001-TJC-PDB Document 43-6 Filed 08/16/19 Page 30 of 30 PageID 319




                                                   Figure 11
                  Cotton t-shirt sprayed with luminol after being laundered..




                                                   Figure 12
                            Cotton t-shirt; second spray with luminol.




              Journal of Forensic Identification
              720 / 56 (5), 2006
